Exhibit 10.1

EXECUTION COPY

CREDIT AGREEMENT

Dated as of September 17, 2015

by and among

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP,

AS PARENT BORROWER,

KEYBANK NATIONAL ASSOCIATION,

THE HUNTINGTON NATIONAL BANK,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS AGENT AND ISSUING LENDER,

THE HUNTINGTON NATIONAL BANK,

AS SYNDICATION AGENT,

AND

KEYBANC CAPITAL MARKETS and THE HUNTINGTON NATIONAL BANK,

AS JOINT LEAD ARRANGERS AND BOOK MANAGERS

 

 

$325 MILLION SENIOR CREDIT FACILITY



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

§1.

   DEFINITIONS AND RULES OF INTERPRETATION.      2      

§1.1

   Definitions      2      

§1.2

   Rules of Interpretation.      36   

§2.

  

THE CREDIT FACILITY.

     37      

§2.1

   Loans      37      

§2.2

   Notes      37      

§2.3

   Facility Unused Fee      38      

§2.4

   Reduction and Termination of the Revolving Credit Commitments      38      

§2.5

   Swing Loan Commitment.      39      

§2.6

   Interest on Loans.      41      

§2.7

   Requests for Revolving Credit Loans      42      

§2.8

   Funds for Loans.      42      

§2.9

   Use of Proceeds      43      

§2.10

   Letters of Credit.      44      

§2.11

   Increase in Total Commitment.      47      

§2.12

   Extension of Maturity Date      49   

§3.

  

REPAYMENT OF THE LOANS.

     50      

§3.1

   Stated Maturity      50      

§3.2

   Mandatory Prepayments      50      

§3.3

   Optional Prepayments.      51      

§3.4

   Partial Prepayments      51      

§3.5

   Effect of Prepayments      52   

§4.

   CERTAIN GENERAL PROVISIONS.      52      

§4.1

   Conversion Options.      52      

§4.2

   Fees      53      

§4.3

   [Reserved.]      53      

§4.4

   Funds for Payments.      53      

§4.5

   Computations      56      

§4.6

   Suspension of LIBOR Rate Loans      56      

§4.7

   Illegality      57      

§4.8

   Additional Interest      57      

§4.9

   Additional Costs, Etc.      57      

§4.10

   Capital Adequacy      58      

§4.11

   Breakage Costs      59      

§4.12

   Default Interest; Late Charge      59      

§4.13

   Certificate      59      

§4.14

   Limitation on Interest      59      

§4.15

   Certain Provisions Relating to Increased Costs and Non-Funding Lenders     
60   

§5.

  

COLLATERAL SECURITY.

     60      

§5.1

   Collateral      60   

 

i



--------------------------------------------------------------------------------

   §5.2    Appraisals; Adjusted Value.      61      

§5.3

   Addition of Collateral Properties      61      

§5.4

   Release of Collateral Property      63      

§5.5

   Additional Subsidiary Borrowers      63      

§5.6

   Release of Certain Subsidiary Borrowers      64      

§5.7

   Release of Collateral      64   

§6.

  

REPRESENTATIONS AND WARRANTIES.

     64      

§6.1

   Corporate Authority, Etc.      64      

§6.2

   Governmental Approvals      66      

§6.3

   Title to Collateral Properties      66      

§6.4

   Financial Statements      66      

§6.5

   No Material Changes      66      

§6.6

   Franchises, Patents, Copyrights, Etc.      66      

§6.7

   Litigation      67      

§6.8

   No Material Adverse Contracts, Etc.      67      

§6.9

   Compliance with Other Instruments, Laws, Etc.      67      

§6.10

   Tax Status      67      

§6.11

   No Event of Default      68      

§6.12

   Investment Company Act      68      

§6.13

   Absence of UCC Financing Statements, Etc.      68      

§6.14

   Setoff, Etc.      68      

§6.15

   Reserved      68      

§6.16

   Employee Benefit Plans      68      

§6.17

   Disclosure      68      

§6.18

   Trade Name; Place of Business      69      

§6.19

   Regulations T, U and X      69      

§6.20

   Environmental Compliance      69      

§6.21

   Subsidiaries; Organizational Structure      70      

§6.22

   Leases      71      

§6.23

   Property      71      

§6.24

   Brokers      72      

§6.25

   Other Debt      72      

§6.26

   Solvency      72      

§6.27

   No Bankruptcy Filing      72      

§6.28

   No Fraudulent Intent      72      

§6.29

   Transaction in Best Interests of Loan Parties; Consideration      72      

§6.30

   OFAC      73      

§6.31

   REIT Status      73   

§7.

  

AFFIRMATIVE COVENANTS.

     73      

§7.1

   Punctual Payment      73      

§7.2

   Maintenance of Office      73      

§7.3

   Records and Accounts      73      

§7.4

   Financial Statements, Certificates and Information      74      

§7.5

   Notices.      75      

§7.6

   Existence; Maintenance of Properties.      77   

 

ii



--------------------------------------------------------------------------------

   §7.7    Insurance; Condemnation.      77       §7.8    Taxes; Liens      81
      §7.9    Inspection of Collateral Properties and Books      82       §7.10
   Compliance with Laws, Contracts, Licenses, and Permits      82       §7.11   
Further Assurances      83       §7.12    Management      83       §7.13   
Leases of the Property      83       §7.14    Business Operations      83      
§7.15    [Reserved]      83       §7.16    Ownership of Real Estate      84   
   §7.17    Distributions of Income to Parent Borrower.      84       §7.18   
Plan Assets      84       §7.19    Parent Guarantor Covenants      84      
§7.20    Collateral Properties      84       §7.21    Keepwell      84   

§8.

   NEGATIVE COVENANTS.      85       §8.1    Restrictions on Indebtedness.     
85       §8.2    Restrictions on Liens, Etc.      87       §8.3    Restrictions
on Investments      90       §8.4    Merger, Consolidation      91       §8.5   
[Reserved].      91       §8.6    Compliance with Environmental Laws      91   
   §8.7    [Reserved]      93       §8.8    Asset Sales      93       §8.9   
Collateral Properties      93       §8.10    Restriction on Prepayment of
Indebtedness      93       §8.11    Zoning and Contract Changes and Compliance
     94       §8.12    Derivatives Contracts      94       §8.13    Transactions
with Affiliates      94       §8.14    Management Fees      94   

§9.

   FINANCIAL COVENANTS.      95       §9.1    Maximum Consolidated Leverage
Ratio      95       §9.2    Minimum Consolidated Fixed Charge Coverage Ratio   
  95       §9.3    Minimum Consolidated Tangible Net Worth      95       §9.4   
Maximum Distributions      95       §9.5    Minimum Liquidity      96       §9.6
   Maximum Recourse Indebtedness      96       §9.7    Maximum Unhedged Variable
Rate Indebtedness      96       §9.8    Collateral Properties      96       §9.9
   Business Assets of IRT      96   

§10.

   CLOSING CONDITIONS.      96       §10.1    Loan Documents      96       §10.2
   Certified Copies of Organizational Documents      96       §10.3   
Resolutions      97   

 

iii



--------------------------------------------------------------------------------

   §10.4   

Incumbency Certificate; Authorized Signers

     97       §10.5   

Opinion of Counsel

     97       §10.6   

Payment of Fees

     97       §10.7   

Insurance

     97       §10.8   

Performance; No Default

     97       §10.9   

Representations and Warranties

     97       §10.10   

Proceedings and Documents

     97       §10.11   

Eligible Real Estate Qualification Documents

     98       §10.12   

Compliance Certificate

     98       §10.13   

Appraisals

     98       §10.14   

Consents

     98       §10.15   

Acquisition.

     98       §10.16   

Other

     98   

§11.

  

CONDITIONS TO ALL BORROWINGS.

     98       §11.1   

Prior Conditions Satisfied

     99       §11.2   

Representations True; No Default

     99       §11.3   

Borrowing Documents

     99       §11.4   

Future Advances Tax Payment

     99   

§12.

  

EVENTS OF DEFAULT; ACCELERATION; ETC.

     99       §12.1   

Events of Default and Acceleration

     99       §12.2   

Certain Cure Periods

     102       §12.3   

Termination of Commitments

     102       §12.4   

Remedies

     102       §12.5   

Distribution of Collateral Proceeds

     103   

§13.

  

SETOFF.

     104   

§14.

  

THE AGENT.

     104       §14.1   

Authorization

     104       §14.2   

Employees and Agents

     104       §14.3   

No Liability

     105       §14.4   

No Representations

     105       §14.5   

Payments.

     106       §14.6   

Holders of Notes

     106       §14.7   

Indemnity

     106       §14.8   

Agent as Lender

     106       §14.9   

Resignation

     106       §14.10   

Duties in the Case of Enforcement

     107       §14.11   

Bankruptcy

     108       §14.12   

Request for Agent Action

     108       §14.13   

Reliance by Agent

     108       §14.14   

Approvals

     109       §14.15   

Borrowers Not Beneficiary

     109       §14.16   

Defaulting Lenders.

     109       §14.17   

Reliance on Hedge Provider

     111   

 

iv



--------------------------------------------------------------------------------

§15.

   EXPENSES.      112    §16.    INDEMNIFICATION.      113    §17.    SURVIVAL
OF COVENANTS, ETC.      113    §18.    ASSIGNMENT AND PARTICIPATION.      114   
   §18.1    Conditions to Assignment by Lenders      114       §18.2    Register
     115       §18.3    New Notes      115       §18.4    Participations     
115       §18.5    Pledge by Lender      116       §18.6    No Assignment by
Loan Parties      116       §18.7    Disclosure      116       §18.8    Titled
Agents      117       §18.9    Amendments to Loan Documents      117    §19.   
NOTICES.      117    §20.    RELATIONSHIP.      118    §21.    GOVERNING LAW;
CONSENT TO JURISDICTION AND SERVICE.      118    §22.    HEADINGS.      119   
§23.    COUNTERPARTS.      119    §24.    ENTIRE AGREEMENT, ETC.      119   
§25.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.      119    §26.   
DEALINGS WITH THE LOAN PARTIES.      120    §27.    CONSENTS, AMENDMENTS,
WAIVERS, ETC.      120    §28.    SEVERABILITY.      121    §29.    TIME OF THE
ESSENCE.      121    §30.    NO UNWRITTEN AGREEMENTS.      121    §31.   
REPLACEMENT NOTES.      122    §32.    NO THIRD PARTIES BENEFITED.      122   
§33.    PATRIOT ACT.      122    §34.    [Reserved.]         122    §35.   
JOINT AND SEVERAL LIABILITY.      123    §36.    ADDITIONAL AGREEMENTS
CONCERNING OBLIGATIONS OF BORROWERS.      123       §36.1    Attorney-in-Fact   
  123       §36.2    Accommodation      123       §36.3    Waiver of Automatic
or Supplemental Stay      123       §36.4    Waiver of Defenses      123      
§36.5    Waiver      125   

 

v



--------------------------------------------------------------------------------

  §36.6      Subordination      126      §36.7      Waiver of Rights Under
Anti-Deficiency Rules      126      §36.8      Further Waivers      127   

§37.

  ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.      127   

§38.

  RECOURSE PROVISIONS      129   

 

vi



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1

   FORM OF REVOLVING CREDIT NOTE

Exhibit A-2

   FORM OF TERM NOTE

Exhibit B

   FORM OF SWING LOAN NOTE

Exhibit C

   FORM OF JOINDER AGREEMENT

Exhibit D

   FORM OF REQUEST FOR REVOLVING CREDIT LOAN

Exhibit E

   FORM OF LETTER OF CREDIT REQUEST

Exhibit F

   FORM OF BORROWING BASE AVAILABILITY CERTIFICATE

Exhibit G

   FORM OF COMPLIANCE CERTIFICATE

Exhibit H

   FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibit I

   FORM OF LETTER OF CREDIT APPLICATION

Schedule 1.1

   LENDERS AND COMMITMENTS

Schedule 1.1-A

   DISQUALIFIED LENDERS

Schedule 1.1-B

   SPECIFIED OWNERSHIP INTEREST PERCENTAGES

Schedule 1.2

   ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

Schedule 5.3

   INITIAL COLLATERAL PROPERTIES/SPECIFIED POTENTIAL COLLATERAL TO BE ADDED AS
COLLATERAL

Schedule 6.3

   LIST OF ALL ENCUMBRANCES ON ASSETS

Schedule 6.5

   NO MATERIAL CHANGES

Schedule 6.7

   PENDING LITIGATION

Schedule 6.20

   ENVIRONMENTAL MATTERS

Schedule 6.21(a)

   PARENT BORROWER SUBSIDIARIES

Schedule 6.23

   PROPERTY CONDITION

Schedule 7.12

   MANAGEMENT AGREEMENTS

Schedule 8.1

   SPECIFIED INDEBTEDNESS

Schedule 8.14

   MANAGEMENT FEES

Schedule 19

   NOTICE ADDRESSES

 

vii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is made as of the 17th day of September, 2015, by and
among INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited
partnership (“Parent Borrower”), the Subsidiary Borrowers party hereto from time
to time, KEYBANK NATIONAL ASSOCIATION (together with any successor in interest,
“KeyBank”), THE HUNTINGTON NATIONAL BANK (together with any successor in
interest, “Huntington”), the other lending institutions which are parties to
this Agreement as “Lenders”, and the other lending institutions that may become
parties hereto pursuant to §18, KEYBANK NATIONAL ASSOCIATION, as administrative
agent for the Lenders (the “Agent”) and as Issuing Lender, THE HUNTINGTON
NATIONAL BANK, as Syndication Agent (“Syndication Agent”), and KEYBANC CAPITAL
MARKETS and THE HUNTINGTON NATIONAL BANK, as Joint Lead Arranger and Joint Book
Managers.

R E C I T A L S

WHEREAS, Borrowers have requested that Lenders provide a term loan facility and
a revolving loan facility to Borrowers; and

WHEREAS, Agent and Lenders are willing to provide such term loan facility and
revolving loan facility on and subject to the terms and conditions set forth
herein; and

WHEREAS, Guarantor is willing to guaranty all of the Obligations of Borrowers
pursuant to this Agreement and the other Loan Documents on the terms and
conditions set forth in the Guaranty to which it is a party; and

WHEREAS, contemporaneously with the closing of the Facility (defined below), IRT
(defined below) intends to acquire (the “Acquisition”) one hundred percent
(100%) of the equity interests of Trade Street Residential, Inc. (the “Target”)
pursuant to that certain Agreement and Plan of Merger dated as of May 11, 2015
(including the exhibits and schedules thereto, the “Acquisition Agreement”)
entered into among IRT, Parent Borrower, Adventure Merger Sub LLC, a newly
formed Delaware limited liability company wholly-owned by the Parent Borrower
(“OP MergerSub”), IRT Limited Partner, LLC, a Delaware limited liability company
wholly-owned by IRT (“IRT LP LLC”), the Target and Trade Street Operating
Partnership, LP (the “Target OP”). In connection with the Acquisition, (a) OP
MergerSub will merge with and into the Target OP, with the Target OP as the
surviving entity of such merger (and the Target OP shall convert to a Delaware
limited liability company and be renamed IR TS Op Co, LLC), (b) Target will
merge with and into IRT LP LLC, with IRT LP LLC as the surviving entity of such
merger, (c) as a result of the transactions described in (a) and (b) above, IRT
will become the owner of the Target and indirect owner of the Target OP, with
the Target’s stockholders receiving the aggregate amount of consideration set
forth in the Acquisition Agreement, (c) the Borrower will obtain the Facility
(as defined below) and the Specified Interim Term Loan Facility (as defined
below), (d) certain existing indebtedness and commitments, the Huntington Bank
Credit Facility (as defined below) and the Regions Bank Credit Facility (as
defined below) shall be repaid in full and all commitments with respect thereto
shall be terminated (collectively,



--------------------------------------------------------------------------------

the “Refinancing”) and (e) reasonable and documented fees and expenses incurred
in connection with the foregoing (the “Transaction Costs”) will be paid. The
transactions described in this paragraph are collectively referred to herein as
the “Transactions”;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

 

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:

Acquisition. As defined in the preamble hereto.

Acquisition Agreement. As defined in the preamble hereto.

Additional Commitment Request Notice. See §2.11(a).

Additional Subsidiary Borrower. Each additional Subsidiary of Parent Borrower
which becomes a Subsidiary Borrower pursuant to §5.5.

Adjusted EBITDA. On any date of determination, Consolidated EBITDA less, with
respect to Real Estate owned by any Person in the Consolidated Group, the
Capital Expenditure Reserve, and, with respect to Real Estate owned by
Non-Wholly Owned Subsidiaries, the Consolidated Group Pro Rata Share of the
Capital Expenditure Reserve.

Adjusted NOI. On any date of determination, the Property NOI for the most recent
fiscal quarter, annualized, less, with respect to Real Estate owned by any
Person in the Consolidated Group, the Capital Expenditure Reserve, and, with
respect to Real Estate owned by Non-Wholly Owned Subsidiaries, the Consolidated
Group Pro Rata Share of the Capital Expenditure Reserve.

Affected Lender. See §4.15.

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote fifty percent (50%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing fifty percent (50%) or more of
the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.

 

2



--------------------------------------------------------------------------------

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrowers and the Lenders.

Agent’s Special Counsel. Riemer & Braunstein LLP or such other counsel as
selected by Agent.

Aggregate Credit Exposure. The aggregate Revolving Credit Exposure and Term Loan
Exposure of all of the Lenders.

Agreement. This Credit Agreement, as the same may be amended, modified,
supplemented and/or extended from time to time, including the Schedules and
Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Allocable Principal Balance. See §37(b).

Anti-Corruption Laws. All laws, rules, and regulations of any jurisdiction
applicable to any Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

Applicable Contribution. See §37(d).

Applicable Margin. The Applicable Margin for LIBOR Rate Loans and Base Rate
Loans shall be as set forth below based on the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate pursuant to §7.4(c):

 

Pricing Level    Consolidated Leverage Ratio    LIBOR Rate
Loans     Base Rate
Loans  

Pricing Level 1

   Less than or equal to 45%      1.65 %      0.65 % 

Pricing Level 2

   Greater than 45% but less than or equal to 55%      1.85 %      0.85 % 

Pricing Level 3

   Greater than 55% but less than or equal to 60%      2.15 %      1.15 % 

Pricing Level 4

   Greater than 60% but less than or equal to 65%      2.25 %      1.25 % 

Pricing Level 5

   Greater than 65%      2.45 %      1.45 % 

The Applicable Margin shall not be adjusted based upon such Consolidated
Leverage Ratio, if at all, until first day of the next fiscal quarter following
receipt of any updated Compliance Certificate. In the event that Parent Borrower
shall fail to deliver to the Agent a

 

3



--------------------------------------------------------------------------------

quarterly Compliance Certificate on or before the date required by §7.4(c), then
without limiting any other rights of the Agent and the Lenders under this
Agreement, the Applicable Margin for Revolving Credit Loans shall be at Pricing
Level 5 commencing on the first (1st) Business Day following the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until such failure is cured, in which event the Applicable Margin
shall adjust, if necessary, on the first (1st) day of the first (1st) month
following receipt of such Compliance Certificate. The Applicable Rate in effect
from the Closing Date through the date of the next change in the Applicable Rate
pursuant to the provisions hereof shall be determined based upon Pricing
Level 5. The provisions of this definition shall be subject to §2.6(e).

Appraisal. An MAI appraisal of the value of a parcel of Real Estate, performed
by an independent appraiser with experience appraising multifamily properties
selected by the Agent who is not an employee of any Borrower or any of their
Subsidiaries, the Agent or a Lender, the form and substance of such appraisal
and the identity of the appraiser to be in compliance with the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as amended, the rules
and regulations adopted pursuant thereto and all other regulatory laws and
policies (both regulatory and internal) applicable to the Lenders and otherwise
reasonably acceptable to the Agent and the Required Lenders, as approved by the
Agent, in their reasonable discretion, such approval not to be unreasonably
withheld.

Appraised Value. The “as-is” appraised value of a Collateral Property (or Real
Estate which will become a Collateral Property) determined by the applicable
Appraisal of such Collateral Property (or Real Estate which will become a
Collateral Property), obtained pursuant to this Agreement, as reasonably
reviewed and approved by Agent and the Required Lenders.

Approved Fund. Any Fund that is administered or managed by (a) a Lender, or
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger. KeyBanc Capital Markets, The Huntington Bank, and/or any successors
thereto.

Assignment and Acceptance Agreement. See §18.1.

Assignment of Leases and Rents. Each of the assignments of leases and rents from
the Parent Borrower or a Subsidiary Borrower to the Agent previously, now or
hereafter delivered to secure the Obligations, as may be modified or amended.

Assignment of Management Agreement. Each assignment of management agreement from
the Parent Borrower or a Subsidiary Borrower to the Agent previously, now or
hereafter delivered to secure the Obligations, as may be modified or amended.

Authorized Officer. Any of the following Persons: Scott F. Schaeffer, Farrell M.
Ender, James J. Sebra and Anders Laren, and such other Persons as Parent
Borrower shall designate in a written notice to Agent.

Balance Sheet Date. December 31, 2014.

 

4



--------------------------------------------------------------------------------

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greater of (a) the Applicable Margin for Base Rate Loans plus the
greater of (i) the fluctuating annual rate of interest announced from time to
time by the Agent at the Agent’s Head Office as its “prime rate”, or (ii) one
half of one percent (0.50%) above the Federal Funds Effective Rate, or (b) the
sum of LIBOR with an Interest Period of one (1) month based on the then
applicable LIBOR determined for such Interest Period) plus the then Applicable
Margin for LIBOR Rate Loans. The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer. Any
change in the rate of interest payable hereunder resulting from a change in the
Base Rate shall become effective as of the opening of business on the day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.

Base Rate Loans. Collectively, the Revolving Credit Base Rate Loans, the Term
Base Rate Loans, and the Swing Loans.

Borrower Information. See §2.6(g).

Borrowers. Collectively, Parent Borrower and the Subsidiary Borrowers, and
individually any of them.

Borrowing Base Adjusted NOI. The aggregate Adjusted NOI of all of the Collateral
Properties.

Borrowing Base Availability. The amount which is the lesser of (a) the maximum
principal amount which would not cause the aggregate Outstanding amount of the
Loans and the Letters of Credit to be greater than sixty-five percent (65%) of
the Borrowing Base Value and (b) the maximum principal amount which result in
the ratio of (i) Borrowing Base Adjusted NOI divided by (ii) the Implied Debt
Service to be equal to 1.30 to 1.00; provided, however, that in no event shall
Borrowing Base Availability exceed the Maximum Facility Amount.

Borrowing Base Value. The aggregate Appraised Value of all of the Collateral
Properties.

Breakage Costs. The commercially reasonable cost to any Lender of re-employing
funds bearing interest at LIBOR incurred (or reasonably expected to be incurred)
in connection with (i) any payment of any portion of the Loans bearing interest
at LIBOR prior to the termination of any applicable Interest Period, (ii) the
conversion of a LIBOR Rate Loan to any other applicable interest rate on a date
other than the last day of the relevant Interest Period, or (iii) the failure of
a Borrower to draw down, on the first day of the applicable Interest Period, any
amount as to which such Borrower has elected a LIBOR Rate Loan.

Building. With respect to each Collateral Property or parcel of Real Estate, all
of the buildings, structures and improvements now or hereafter located thereon.

 

5



--------------------------------------------------------------------------------

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capital Lease Obligations. With respect to the Parent Guarantor and its
Subsidiaries for any period, the obligations of the Parent Guarantor or any
Subsidiary to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as liabilities
on a balance sheet of the Parent Guarantor and its Subsidiaries under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

Capital Expenditure Reserve. On an annual basis, an amount equal to $250.00 per
unit for each Multifamily Property with respect to all Real Estate (as
annualized for the applicable ownership period). If the term Capital Expenditure
Reserve is used without reference to any specific Real Estate, then the amount
shall be determined on an aggregate basis with respect to all Real Estate of the
Borrowers and their Subsidiaries and a proportionate share equal to the
Consolidated Group Pro Rata Share of all Real Estate of all Non-Wholly Owned
Subsidiaries.

Capitalization Rate. Six and one quarter of one percent (6.25%).

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof), maturing not more than one year after the date of
acquisition; (ii) time deposits in and certificates of deposit of any Eligible
Bank; (iii) repurchase obligations with a term of not more than ninety (90) days
for underlying securities of the types described in clause (i) above entered
into with any Eligible Bank; (iv) direct obligations issued by any state of the
United States or any political subdivision or public instrumentality thereof;
provided that such Investments mature, or are subject to tender at the option of
the holder thereof, within three hundred sixty-five (365) days after the date of
acquisition and, at the time of acquisition, have a rating of at least A from
Standard & Poor’s or A-2 from Moody’s (or an equivalent rating by any other
nationally recognized rating agency); (v) commercial paper of any Person other
than an Affiliate of Parent Borrower; provided that such Investments have one of
the two highest ratings obtainable from either Standard & Poor’s or Moody’s and
mature within ninety (90) days after the date of acquisition; (vi) overnight and
demand deposits in and bankers’ acceptances of any Eligible Bank and demand
deposits in any bank or trust company to the extent insured by the Federal
Deposit Insurance Corporation against the Bank Insurance Fund; and (vii) money
market funds substantially all of the assets of which comprise Investments of
the types described in clauses (i) through (vi) above.

CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, 42 U.S.C. 9601 et seq.

 

6



--------------------------------------------------------------------------------

CFTC Regulations. Any and all regulations, rules, directives, or orders now or
hereafter promulgated or issued by the Commodity and Futures Trading Commission
(including any successor thereto) relating to Derivatives Contracts.

Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

Change of Control. The occurrence of any one of the following events:

(a) except with the written approval of Agent and Required Lenders (not to be
unreasonably withheld, delayed, or conditioned), during any twelve (12) month
period on or after the Closing Date (after giving effect to the Acquisition and
the Transactions), individuals who at the beginning of such period constituted
the Board of Directors or Trustees of the Parent Guarantor (the “Board”)
(together with any new directors whose election by the Board or whose nomination
for election by the shareholders of IRT was approved by a vote of at least a
majority of the members of the Board then in office who either were members of
the Board at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason (other than death or
disability) to constitute a majority of the members of the Board then in office;

(b) any Person or group (as that term is used in Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the rules and
regulations thereunder, but excluding any employee benefit plan of such Person
or its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of a percentage (based on voting power, in the event different classes of stock
shall have different voting powers) of the voting stock of Parent Guarantor
equal to at least thirty percent (30%);

(c) the Parent Guarantor consolidates with, is acquired by, or merges into or
with any Person (other than a consolidation or merger in which IRT is the
continuing or surviving entity);

(d) Parent Guarantor fails to own, directly or indirectly, seventy-five percent
(75%) of the Equity Interests of the Parent Borrower and be the sole general
partner of the Parent Borrower; or

 

7



--------------------------------------------------------------------------------

(e) Parent Borrower fails to own, directly or indirectly, free of any lien,
encumbrance or other adverse claim (other than a lien or encumbrance (x) to
secure this Facility, (y) under the “Security Documents” pursuant to the
Specified Interim Term Loan Facility (as such quoted term is defined in the
Credit Agreement thereunder), and (z) to secure any Hedge Obligations, but only
as and to the extent permitted hereunder), at least one hundred percent
(100%) of the economic, voting and beneficial interest of each Subsidiary
Borrower, except, in each case, as expressly agreed upon in writing by Agent and
Required Lenders in connection with the addition of any Collateral Property
subsequent to the Closing Date pursuant to §5.3.

Closing Date. The first date on which all of the conditions set forth in §10 and
§11 have been satisfied.

Code. The Internal Revenue Code of 1986, as amended.

Collateral. All of the property, rights and interests of the Borrowers which are
subject to the security interests, security title, liens and mortgages created
by the Security Documents, including, without limitation, the Collateral
Properties.

Collateral Property or Collateral Properties. The Eligible Real Estate which is
security for the Obligations and any Hedge Obligations pursuant to the
Mortgages.

Commitment. As to each Lender, the Revolving Credit Commitment and/or Term Loan
Commitment of such Lender (or either of them, as the context requires).

Commitment Increase. An increase in the Total Commitment to an amount not
greater than Four Hundred Fifty Million Dollars ($450,000,000) pursuant to, and
as further provided in, §2.11.

Commitment Increase Date. See §2.11(a).

Commitment Percentage. As to each Lender, the ratio, expressed as a percentage,
of (a) (i) the amount of such Lender’s Revolving Credit Commitment plus (ii) the
amount of such Lender’s outstanding Term Loans to (b) (i) the Revolving Credit
Commitments of all Lenders plus (iii) the sum of the outstanding Term Loans of
all Lenders; provided, however, that if at the time of determination the
Revolving Credit Commitments have been terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the ratio, expressed as a
percentage of (A) the sum of the unpaid principal amount of all Aggregate Credit
Exposure of such Lender to (B) the sum of the aggregate unpaid principal amount
of all outstanding Aggregate Credit Exposure of all Lenders as of such date.

Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended and in effect from time to time, or any successor law.

Compliance Certificate. See §7.4(c).

Condemnation Proceeds. All compensation, awards, damages, judgments and proceeds
awarded to a Borrower by reason of any Taking, net of all reasonable and
customary amounts actually expended to collect the same and/or to maximize the
total amount of the same.

 

8



--------------------------------------------------------------------------------

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated EBITDA. As of any date of determination with respect to the
Consolidated Group for any period, without duplication, Consolidated Net Income
determined in accordance with GAAP (before minority interests) for such period,
calculated without regard to gains or losses on early retirement of debt or debt
restructuring, debt modification charges, and prepayment premiums, plus (x) the
following to the extent deducted in computing such net income or loss for such
period: (i) Interest Expense for such period, (ii) extraordinary or nonrecurring
losses attributable to the sale or other disposition of assets or debt
restructurings in such period, (iii) depreciation and amortization for such
period, (iv) acquisition costs related to the acquisition of Real Estate that
were capitalized prior to FAS 141-R which do not represent a recurring cash item
in such period or in any future period and (v) other non-cash charges for such
period; and minus (y) extraordinary or nonrecurring gains attributable to the
sale or other disposition of assets in such period; it being understood that the
Consolidated Group’s pro rata share of the items comprising Consolidated EBITDA
of any partially-owned entity will be included in Consolidated EBITDA,
calculated in a manner consistent with the above described treatment for the
Consolidated Group.

Consolidated Fixed Charge Coverage Ratio. As of any date of determination for
each fiscal quarter of Parent Guarantor and its Subsidiaries most recently
ended, the ratio of Adjusted EBITDA to Fixed Charges.

Consolidated Group. The Guarantors, the Borrowers and all Subsidiaries which are
required to be consolidated with them for financial reporting purposes under
GAAP.

Consolidated Group Pro Rata Share. With respect to any Non-Wholly Owned
Subsidiary, the percentage interest held by the Consolidated Group, in the
aggregate, in such Non-Wholly Owned Subsidiary as determined by calculating the
greater of (i) the percentage of the issued and outstanding Equity Interests in
such Non-Wholly Owned Subsidiary held by the Consolidated Group in the aggregate
(in relation to the total aggregate amount of issued and outstanding Equity
Interests in such Non-Wholly Owned Subsidiary), notwithstanding any provision of
GAAP to the contrary and (ii) the percentage of the total book value of such
Non-Wholly Owned Subsidiary that would be received by the Consolidated Group in
the aggregate, upon liquidation of such Non-Wholly Owned Subsidiary, after
repayment in full of all Indebtedness of such Non-Wholly Owned Subsidiary.

Consolidated Leverage Ratio. As of any date of determination, Total Indebtedness
divided by Gross Asset Value, expressed as a percentage.

Consolidated Net Income. For any period, the sum, without duplication, of
(i) net earnings (or loss) after taxes of the Consolidated Group (adjusted by
eliminating any such earnings or loss attributable to Non-Wholly Owned
Subsidiaries) plus (ii) the applicable Consolidated Group Pro Rata Share of net
earnings (or loss) of all Non-Wholly Owned Subsidiaries for such period, in each
case determined in accordance with GAAP (calculated without regard to gains or
losses on early retirement of debt or debt restructuring, debt modification
charges, and prepayment premiums).

 

9



--------------------------------------------------------------------------------

Consolidated Tangible Net Worth. At any time, the Consolidated Group’s Gross
Asset Value minus Total Indebtedness.

Contribution. See §37(b).

Construction in Process. Any Real Estate asset owned by a Borrower which is raw
land, vacant out-parcels, or other property on which construction of material
improvements has commenced and is continuing to be performed (such commencement
evidenced by foundation excavation) without undue delay from permit denial,
construction delays or otherwise, but has not yet been completed (as evidenced
by a certificate of occupancy permitting use of such property by the general
public). A Real Estate asset will no longer be considered Construction in
Process upon the sooner of (a) achievement of eighty percent (80%) occupancy
pursuant to executed Leases in full force and effect or (b) twelve (12) months
after substantial completion of construction of the improvements.

Conversion/Continuation Request. A notice given by the Borrowers to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Debt Investment. Any real estate related loan to a third party, including but
not limited to (a) loans secured by a mortgage or deed of trust or similar
security instrument, (b) mezzanine loans, and (c) B-Notes.

Default. See §12.1.

Default Rate. See §4.12.

Defaulting Borrower. See §37(c).

Defaulting Lender. Any Lender that, as determined by the Agent, (a) has failed
to perform any of its funding obligations hereunder, including in respect of its
Loans or participations in respect of Letters of Credit or Swing Loans, within
three (3) Business Days of the date required to be funded by it hereunder,
unless such Lender is contesting its obligation to fund such amount in good
faith, provided that if such Lender is the only Lender contesting its obligation
to fund, such Lender shall be deemed to be a Defaulting Lender hereunder if such
contest is not resolved within ninety (90) days, (b) has notified the Borrower,
or the Agent that it does not intend to comply with its funding obligations or
has made a public statement to that effect with respect to its funding
obligations hereunder or under other agreements in which it has extended credit,
(c) has failed, within three Business Days after request by the Agent, to
confirm in a manner reasonably satisfactory to the Agent that it will comply
with its funding obligations, unless such Lender is contesting its obligation to
fund in good faith, provided that if such Lender is the only Lender contesting
its obligation to fund, such Lender shall be deemed to be a Defaulting Lender
hereunder if such contest is not resolved within ninety (90) days, or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any bankruptcy or other debtor relief law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation

 

10



--------------------------------------------------------------------------------

of its business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

Defaulting Revolving Credit Lender. Any Defaulting Lender which is a Revolving
Credit Lender.

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

Directions. See §14.14.

Disqualifying Environmental Event. With respect to any Collateral Property, any
release of Hazardous Substances, any violation of Environmental Laws or any
other similar environmental event with respect to such Real Estate that could
reasonably be expected to cost in excess of $1,000,000.00 to remediate or,
which, with respect to all of the Collateral Properties (including such
Potential Collateral Property), could reasonably be expected to cost in excess
of $5,000,000.00 in the aggregate to remediate; provided, however, the Borrowers
shall have sixty (60) days to remediate any such release of Hazardous
Substances, violation of Environmental Laws or any other similar environmental
event before such release of Hazardous Substances, violation of Environmental
Laws or any other similar environmental event shall be deemed a Disqualifying
Environmental Event.

Disqualifying Structural Event. With respect to any Collateral Property, any
structural issue which, with respect to such Real Estate, could reasonably be
expected to cost in excess of $1,000,000.00 to remediate or, which, with respect
to all of the Collateral Properties (including such Potential Collateral
Property), could reasonably be expected to cost in excess of $5,000,000.00 in
the aggregate to remediate.

“Disqualified Lender” Not more than ten (10) publicly traded real estate
investment entities that invest primarily in multi-family housing as detailed in
Schedule 1.1-A hereto.

 

11



--------------------------------------------------------------------------------

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of a Loan Party, now or hereafter outstanding,
except a dividend or other distribution payable solely in Equity Interest to the
holders of that class; (b) redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of a Loan Party now or hereafter outstanding;
and (c) payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of a Loan
Party now or hereafter outstanding.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made (which shall
be the Closing Date with respect to the Term Loans), and the date on which any
Loan which is made prior to the Maturity Date, is converted in accordance with
§4.1.

Eligible Assignee. (a) A Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund, and (d) any other Person (other than a natural person) approved by (i) the
Agent, and (ii) unless an Event of Default has occurred and is continuing, the
Borrowers (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include (x) any Borrower or any of the Borrowers’ or the Guarantors’ Affiliates
or Subsidiaries and (y) so long as no payment or bankruptcy related Event of
Default shall have occurred and is continuing, any Disqualified Lender.

“Eligible Bank” A bank or trust company that (x) (i) is organized and existing
under the laws of the United States of America, or any state, territory or
possession thereof, (ii) as of the time of the making or acquisition of an
Investment in such bank or trust company, has combined capital and surplus in
excess of $500.0 million, and (iii) the senior Indebtedness of such bank or
trust company is rated at least “A-2” by Moody’s or at least “A” by Standard &
Poor’s, or (y) is a Lender.

Eligible Real Estate. Real Estate:

(a) which is wholly-owned in fee (or leased under a ground lease acceptable to
the Agent in its reasonable discretion), with such easements, rights-of-way, and
other similar appurtenances required for the operation of the fee or leasehold
property, by Parent Borrower or a Subsidiary Borrower;

(b) which is an operating Multifamily Property located within the fifty
(50) States of the United States or the District of Columbia;

(c) which is not subject to any Liens (other than Permitted Liens);

(d) which is not the subject of a Disqualifying Environmental Event or
Disqualifying Structural Event and is free of all major architectural
deficiencies, title defects, or other materially adverse matters, in each case
which in the reasonable determination of Agent would materially impact the
value, cashflow, or marketability of such Real Estate;

 

12



--------------------------------------------------------------------------------

(e) as to which all of the representations set forth in §6 of this Agreement
concerning Collateral Property are true and correct in all material respects;
and

(f) as to which the Agent has received and approved all Eligible Real Estate
Qualification Documents, or will receive and approve them prior to inclusion of
such Real Estate as a Collateral Property.

Eligible Real Estate Qualification Documents. See Schedule 1.2 attached hereto.

Environmental Engineer. Such firm or firms of independent professional engineers
or other scientists generally recognized as expert in the detection, analysis
and remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

Environmental Laws. As defined in the Indemnity Agreements.

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person that is subject to ERISA and is treated as a single
employer with Parent Borrower or its Subsidiaries under §414 of the Code.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

Excess Refinanced Principal Amount. See definition of Permitted Refinancing
Indebtedness.

Excluded Swap Obligation. With respect to any Loan Party, any Hedge Obligation
of another Loan Party as to which such Loan Party is jointly and severally or
otherwise liable (as a Borrower or as a Guarantor) pursuant to the terms of this
Agreement or any other Loan Document if, and to the extent that, the incurrence
of Obligations by such Loan Party in respect of such Hedge Obligation, or the
grant under a Loan Document by such Borrower of a security interest to secure
such Hedge Obligation (or any guaranty thereof), is or becomes illegal under the
Commodity Exchange Act (or the application or official interpretation thereof,
including

 

13



--------------------------------------------------------------------------------

under any applicable CFTC Regulation) by virtue of such Borrower’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to any “keepwell,”
support or other agreement for the benefit of such Loan Party and any and all
guarantees of, or other credit support for, any Hedge Obligation provided by
other Loan Parties as further provided in §7.21) at the time such Loan Party
becomes jointly and severally or otherwise liable with respect to such Hedge
Obligation or grants a security interest to secure same. If a Hedge Obligation
arises under a Derivatives Contract governing more than one Hedge Obligation,
such exclusion shall apply only to the portion of such Hedge Obligation that is
attributable to a Derivatives Contract for which such Hedge Obligation or
security interest becomes illegal.

Extension Request. See §2.12(a).

Event of Default. See §12.1.

Facility. Collectively, the credit facilities described herein with respect to
the Loans up to the Maximum Facility Amount.

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b) of the Code and any
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the foregoing.

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of New York on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

Fixed Charges. For any period for the Consolidated Group, the sum of
(a) Interest Expense and (b) the aggregate of all regularly scheduled principal
payments on Indebtedness (but excluding (i) balloon payments of principal due
upon the stated maturity of any Indebtedness, (ii) payments of principal
outstanding under the Facility, and (iii) principal payments under the Specified
Interim Term Loan Facility) of such the Consolidated Group made or required to
be made during such period, measured on a Consolidated basis, and (c) the
aggregate of all dividends payable on the preferred Equity Interests of a member
of the Consolidated Group (excluding, for the avoidance of doubt, any dividends
payable by one member of the Consolidated Group to another member of the
Consolidated Group); in each instance Fixed Charges shall include such Person’s
Consolidated Group Pro Rata Share of Fixed Charges attributable to any
Non-Wholly Owned Subsidiary.

Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such

 

14



--------------------------------------------------------------------------------

Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Loan Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of Swing Loans other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof.

Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

Funding Borrower. See §37(b).

Funds from Operations. As of any date of determination means, with respect to
Consolidated Group and for a given period, (a) net income (or loss) of
Consolidated Group determined on a Consolidated basis for such period, minus (or
plus) (b) gains (or losses) from debt restructuring, mark-to-market adjustments
on interest rate swaps, and sales of property during such period, plus
(c) depreciation with respect to Consolidated Group’s real estate assets and
amortization (other than amortization of deferred financing costs) of
Consolidated Group for such period, in each case after adjustments to reflect
the Consolidated Group Pro Rata Share in Non-Wholly Owned Subsidiaries, plus
(d) all non-cash charges related to deferred financing costs and deferred
acquisition costs, plus (e) charges related to equity compensation and
acquisition costs, plus (f) other one-time charges.

GAAP. Generally accepted accounting principles consistently applied.

Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

Gross Asset Value. As of the date of determination for the Consolidated Group,
the sum of (without duplication with respect to any Real Estate):

(a) Operating Property Value; plus

(b) the cost basis of Construction in Process; plus

(c) the cost basis of Unimproved Land; plus

(d) Debt Investments (based on current book value); plus

(e) the aggregate amount of all Unrestricted Cash and Cash Equivalents.

Gross Asset Value shall be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset

 

15



--------------------------------------------------------------------------------

Value disposed of during the calendar quarter period most recently ended prior
to a date of determination will be eliminated from calculations. Gross Asset
Value will be adjusted to include an amount equal to each member of the
Consolidated Group’s Consolidated Group Pro Rata Share of the Gross Asset Value
attributable to any of the items listed above in this definition owned by a
Non-Wholly Owned Subsidiary; provided, however, for purposes of this definition,
such Consolidated Group Pro Rate Share with respect to partially-owned entities
shall be measured at the greater of (x) such Person’s economic interest in such
Non-Wholly Owned Subsidiary or (y) the percentage of Indebtedness guaranteed by
such Person relating to such Non-Wholly Owned Subsidiary.

Ground Lease. With respect to any Real Estate, a ground lease containing the
following terms and conditions: (a) a remaining term (including any unexercised
extension options that the lessee can unilaterally exercise without the need to
obtain the consent of the lessor or to pay the lessor any amount as a condition
to the effectiveness of such extension) of fifteen (15) years or more from the
Closing Date; (b) the right of the lessee to mortgage and encumber its interest
in the leased property without the consent of the lessor; (c) the obligation of
the lessor to give the holder of any mortgage Lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including ability to sublease; and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.

Guarantors. Collectively, (a) the Parent Guarantor; (b) IR OpCo; and (c) any
other Person who subsequently provides a Guaranty.

Guaranty. The guaranty of each Guarantor in favor of the Agent and the Lenders
of certain of the Obligations of the Borrowers hereunder.

Hazardous Substances. As defined in the Indemnity Agreements.

Hedge Obligations. As may be applicable at any time, all obligations of the
Borrowers to any Lender Hedge Provider to make any payments (including
termination payments) under any Derivatives Contract with respect to an interest
rate swap, collar, or floor or a forward rate agreement or other agreement
regarding the hedging of interest rate risk exposure (other than any interest
rate “cap”), and any confirming letter executed pursuant to such hedging
agreement, all as amended, restated or otherwise modified.

Huntington. As defined in the preamble hereto.

Huntington Bank Credit Facility. That certain $30 million credit facility
pursuant to that Secured Revolving Credit Agreement dated as of October 25, 2013
among the Parent Borrower and The Huntington National Bank, as amended by the
First Amendment to Senior Revolving Credit Agreement dated as of September 9,
2014.

Implied Debt Service. As of any date of determination, the hypothetical annual
payments of principal and interest on a loan equal to (a) the aggregate
Outstanding amount of the Loans and the Letters of Credit amortizing based on a
thirty (30) year, mortgage-style principal

 

16



--------------------------------------------------------------------------------

amortization schedule at an interest rate per annum equal to the greatest of
(i) the then applicable ten (10) year Treasury Bill yield plus two hundred
(200) basis points, (ii) five and one half percent (5.50%), and (iii) the actual
interest rate under the Facility as of the last day of the most recent calendar
quarter.

Indebtedness. With respect to any Person at the time of computation thereof, all
of the following (without duplication): (a) all indebtedness of such Person for
borrowed money including, without limitation, any repurchase obligation or
liability of such Person with respect to securities, accounts or notes
receivable sold by such Person that becomes a liability on the balance sheet of
such Person, (b) all obligations of such Person for the deferred purchase price
of property or services (other than current trade liability incurred in the
ordinary course of business and payable in accordance with customary practices),
to the extent such obligations constitutes indebtedness for the purposes of
GAAP, (c) any other indebtedness of such Person which is evidenced by a note,
bond, debenture, or similar instrument, (d) all Capitalized Lease Obligations,
(e) all Indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, violation of
“special purpose entity” covenants, and other similar exceptions to recourse
liability until a written claim is made with respect thereto, and then shall be
included only to the extent of the amount of such claim), including liability of
a general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute Indebtedness hereunder, (f) any
obligation to supply funds to or in any manner to invest directly or indirectly
in a Person, to maintain working capital or equity capital of a Person or
otherwise to maintain net worth, solvency or other financial condition of a
Person, to purchase indebtedness, or to assure the owner of indebtedness against
loss, including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise (excluding
in any calculation of Total Indebtedness of Borrower, any Guarantor and their
subsidiaries, guaranty obligations of Borrower, any Guarantor or their
subsidiaries in respect of primary obligations of any of Borrower, any Guarantor
or their subsidiaries which are already included in Total Indebtedness), (g) all
reimbursement obligations of such Person for letters of credit and other
contingent liabilities, (h) any net mark-to-market exposure under a derivatives
contract to the extent speculative in nature and (i) all liabilities secured by
any lien (other than liens for taxes not yet due and payable) on any property
owned by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof. Indebtedness shall be calculated on a
consolidated basis in accordance with GAAP (unless otherwise indicated herein),
and including (without duplication) the Consolidated Group Pro Rata Share of
Indebtedness for the Borrowers’ Non-Wholly Owned Subsidiaries.

Increase Notice. See §2.11(a).

Indemnified Person. See §16.

Indemnity Agreements. The Environmental Indemnity regarding Hazardous Substances
made by the Borrowers, each Additional Subsidiary Borrower, and the Guarantors
in favor of the Agent and the Lenders, as the same may be modified or amended.

 

17



--------------------------------------------------------------------------------

Insurance Proceeds. All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to any portion of any Collateral,
net of all reasonable and customary amounts actually expended to collect the
same and/or to maximize the total amount of the same.

Intercompany Note. A promissory note in form and substance reasonably
satisfactory to the Agent.

Interest Expense. For any period for the Consolidated Group, all paid, accrued
or capitalized interest expense on the Indebtedness of the Consolidated Group
(whether direct, indirect or contingent, and including, without limitation,
interest on all convertible debt but excluding amortization of financing costs).
This definition will include the Consolidated Group Pro Rata Share of Interest
Expense attributable to Non-Wholly Owned Subsidiaries.

Interest Payment Date. As to each Loan, the first day of each calendar month, or
if such date is not a Business Day, then the next succeeding Business Day.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two, or
three months thereafter and (b) thereafter, each period commencing on the day
following the last day of the next preceding Interest Period applicable to such
Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrowers in a Loan Request or Conversion/Continuation Request;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London, England;

(ii) if the Borrowers shall fail to give notice as provided in §4.1, the
Borrowers shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a LIBOR Rate Loan for an interest period of one month on the last
day of the then current Interest Period with respect thereto as provided in and
subject to the terms of §4.1(c);

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date, as applicable.

Interpolated Rate. At any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as LIBOR) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that

 

18



--------------------------------------------------------------------------------

results from interpolating on a linear basis between: (a) LIBOR for the longest
period for which LIBOR is available that is shorter than the Impacted Interest
Period; and (b) the LIBOR for the shortest period for which that LIBOR is
available that exceeds the Impacted Interest Period, in each case, at such time.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and all interests in Real
Estate, and all other investments; provided, however, that the term “Investment”
shall not include (i) equipment, inventory and other tangible personal property
acquired in the ordinary course of business, or (ii) current trade and customer
accounts receivable for services rendered in the ordinary course of business and
payable in accordance with customary trade terms. In determining the aggregate
amount of Investments outstanding at any particular time: (a) there shall be
deducted in respect of each Investment any amount received as a return of
capital; (b) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise; and (c) there shall not be deducted (or added) in respect of any
Investment any decrease (or increase) in the value thereof.

IR OpCo. IR TS Op Co, LLC a Delaware limited liability company, as successor by
conversion to Trade Street Operating Partnership, L.P., a Delaware limited
partnership.

IRT. Independence Realty Trust, Inc., a Maryland corporation, and its successors
and assigns.

IRT LP LLC. As defined in the Preamble.

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

Joinder Agreement. The Joinder Agreement with respect to this Agreement, the
Notes and Indemnity Agreement to be executed and delivered pursuant to §5.5 by
any Additional Subsidiary Borrower, such Joinder Agreement to be substantially
in the form of Exhibit C hereto.

KeyBank. As defined in the preamble hereto.

LC Disbursement. A payment made by the Agent pursuant to a Letter of Credit.

LC Exposure. At any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Revolving Credit Lender at any
time shall be its applicable Revolving Credit Commitment Percentage of the total
LC Exposure at such time.

Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

 

19



--------------------------------------------------------------------------------

Legal Requirements shall mean all applicable federal, state, county and local
laws, rules, regulations, codes and ordinances, and the requirements in each
case of any governmental agency or authority having or claiming jurisdiction
with respect thereto, including, but not limited to, those applicable to zoning,
subdivision, building, health, fire, safety, sanitation, the protection of the
handicapped, and environmental matters and shall also include all orders and
directives of any court, governmental agency or authority having or claiming
jurisdiction with respect thereto.

Lenders. KeyBank, Huntington, the other lending institutions which are party
hereto and any other Person which becomes an assignee of any rights of a Lender
pursuant to §18 (but not including any participant as described in §18); and
collectively, the Revolving Credit Lenders, the Term Loan Lenders, and the Swing
Loan Lender. The Issuing Lender shall be a Revolving Credit Lender, as
applicable.

Lender Hedge Provider. As may be applicable at any time with respect to any
Hedge Obligations, any counterparty thereto that, at the time the applicable
hedge agreement was entered into, was a Lender or an Affiliate of a Lender.

Letter of Credit. Any standby letter of credit issued at the request of the
Borrowers and for the account of the Borrowers in accordance with §2.10.

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.10, and the Revolving Credit
Lender acting as the Issuing Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in the related Letter of
Credit after giving effect to the acquisition by the Revolving Credit Lenders
other than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under such Section.

Letter of Credit Request. See §2.10(a).

Letter of Credit Sublimit. An amount equal to ten percent (10%) of the aggregate
amount of the Revolving Credit Commitments, as the same may be changed from time
to time in accordance with the terms of this Agreement. The Letter of Credit
Sublimit is part of, and not in addition to, the Total Commitment.

LIBOR. For any LIBOR Rate Loan for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its

 

20



--------------------------------------------------------------------------------

reasonable discretion; in each case the “LIBOR Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that (i) if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the LIBOR Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then LIBOR shall
be the Interpolated Rate; provided that if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement,
and (ii) if no such rate administered by ICE Benchmark Administration (or by
such other Person that has taken over the administration of such rate for U.S.
Dollars) is available to the Administrative Agent, the applicable LIBOR for the
relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which KeyBank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, in the approximate amount
of the relevant LIBOR Rate Loan and having a maturity equal to such Interest
Period. For any period during which a Reserve Percentage shall apply, LIBOR with
respect to LIBOR Rate Loans shall be equal to the amount determined above
divided by an amount equal to one (1) minus the Reserve Percentage.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. All Loans bearing interest at a rate based on LIBOR, including
Revolving Credit LIBOR Rate Loans and Term LIBOR Rate Loans.

Lien. See §8.2.

Liquidity. The aggregate of Unrestricted Cash and Cash Equivalents.

Loan Documents. This Agreement, the Notes, the Guaranty, the Security Documents
and all other documents, instruments or agreements now or hereafter executed or
delivered by or on behalf of the Borrowers in connection with the Loans and
intended to constitute a Loan Document.

Loan Party. Means the Parent Borrower, each Subsidiary Borrower, and each
Guarantor individually and Loan Parties means those parties collectively.

Loan Request. See §2.7.

Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan (or Loans), a Term Loan (or Loans), and a Swing Loan (or Loans)), as
the case may be, to be made by the Lenders hereunder. All Loans shall be made in
Dollars. Amounts drawn under a Letter of Credit shall also be considered
Revolving Credit Loans as provided in §2.10(f).

 

21



--------------------------------------------------------------------------------

Management Agreements. Written property management agreements providing for the
management of the Collateral Properties or any of them.

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of the
Consolidated Group considered as a whole; (b) the ability of the Loan Parties
(taken as a whole) to perform their material obligations, respectively, under
the Loan Documents; or (c) the validity or enforceability of any of the material
Loan Documents or the material rights or remedies of Agent or the Lenders
thereunder.

Maturity Date. September 17, 2018, as such date may be extended as provided in
§2.12, or such earlier date on which the Loans shall become due and payable
pursuant to the terms hereof.

Maximum Facility Amount. The maximum aggregate amount of the Facility, which
amount shall be Three Hundred Twenty-Five Million Dollars ($325,000,000.00) as
of the Closing Date, consisting of the Revolving Credit Facility Amount and the
Term Loan Facility Amount, plus any increase thereto pursuant to §2.11, and less
any decrease to the Revolving Credit Facility Amount pursuant to §2.4.

Moody’s. Moody’s Investor Service, Inc.

Mortgages. The Mortgages, Deeds to Secure Debt and/or Deeds of Trust (as
applicable with respect to the jurisdiction in which a Collateral Property is
located) from Parent Borrower or a Subsidiary Borrower to the Agent for the
benefit of the Lenders (or to trustees named therein acting on behalf of the
Agent for the benefit of the Lenders), respecting the Collateral Properties,
previously, now or hereafter delivered to secure the Obligations, as the same
may be modified or amended; provided, however, that only Hedge Obligations
relating to the Obligations arising under the Facility shall be secured by the
Mortgages and only to the extent that: (x) such Hedge Obligations are subject
and subordinate to such Obligations arising under the Facility and (y) the Agent
has received a notice from the “Representative” (as defined in §14.17) or the
holder of such Hedge Obligations (except where Agent or its Affiliate is the
Lender Hedge Provider) advising Agent of the existence of such conforming Hedge
Obligation.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by any Borrower or any ERISA Affiliate.

Multifamily Property. Any real property that contains or that will contain more
than one hundred (100) dwelling units and in which no more than five percent
(5%) of the Net Rentable Area is rented to, or to be rented to, non-residential
tenants.

Net Rentable Area. With respect to any Real Estate, the net rentable square
footage as determined in accordance with the Appraisal.

Non Excluded Taxes. See §4.4(b).

Non-Funding Lender. See §4.15.

 

22



--------------------------------------------------------------------------------

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any industry standard exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct, (ii) result from intentional mismanagement of or waste at the Real
Property securing such Non-Recourse Indebtedness, (iii) arise from the presence
of Hazardous Substances on the Real Property securing such Non-Recourse
Indebtedness (whether contained in a loan agreement, promissory note, indemnity
agreement or other document), (iv) arise from violations of “special purpose
entity” covenants (to the extent the same do not trigger full recourse
liability), or (v) are the result of any unpaid real estate taxes and
assessments (whether contained in a loan agreement, promissory note, indemnity
agreement or other document).

Non-Recourse Indebtedness. Indebtedness of Guarantors, Parent Borrower, their
Subsidiaries or a Non-Wholly Owned Subsidiary which is secured by one or more
parcels of Real Estate (other than a Collateral Property) or interests therein
or fixed or capital assets and which is not a general obligation of Parent
Borrower or such Subsidiary or Non-Wholly Owned Subsidiary, the holder of such
Indebtedness having recourse solely to the parcels of Real Estate, or interests
therein, securing such Indebtedness or the direct owner of such real estate, the
leases thereon and the rents, profits and equity thereof or the fixed or capital
assets, as applicable (except for recourse against the general credit of
Guarantors, the Parent Borrower, their Subsidiaries or a Non-Wholly Owned
Subsidiary for any Non-Recourse Exclusions), provided that in calculating the
amount of Non-Recourse Indebtedness at any time, the Parent Borrower’s
reasonable estimate of the amount of any Non-Recourse Exclusions which are the
subject of a claim and action shall not be included in the Non-Recourse
Indebtedness but shall constitute Recourse Indebtedness. Non-Recourse
Indebtedness shall also include Indebtedness of a Subsidiary of Parent Guarantor
that is not a Subsidiary Borrower or a Non-Wholly Owned Subsidiary which is a
special purpose entity that is recourse solely to such Subsidiary or Non-Wholly
Owned Subsidiary (or any holding company or other entity which owns such special
purpose entity), which is not cross-defaulted to other Indebtedness of the
Borrowers (to the extent the same would trigger full recourse liability) and
which does not constitute Indebtedness of any other Person (other than such
Subsidiary or Non-Wholly Owned Subsidiary which is the borrower thereunder, or
any holding company or other entity which owns such special purpose entity).

Non-U.S. Lender. See §4.4(c).

Non-Wholly Owned Subsidiary. In respect of any Loan Party, any other Person in
whom such Loan Party holds an equity Investment which is not a Wholly Owned
Subsidiary.

Notes. Collectively, the Revolving Credit Notes, the Term Notes, and the Swing
Loan Note.

Notice. See §19.

 

23



--------------------------------------------------------------------------------

Obligations. The term “Obligations” shall mean and include:

A. The payment, in accordance with the terms of the Loan Documents, of the
principal sum, interest at variable rates, charges and indebtedness evidenced by
the Notes including any extensions, renewals, replacements, increases,
modifications and amendments thereof, given by Borrowers to the order of the
respective Lenders;

B. The payment, performance, discharge and satisfaction, in accordance with the
terms of the Loan Documents, of each of the covenants, warranties,
representations, undertakings and conditions to be paid, performed, satisfied
and complied with by Borrowers under and pursuant to this Credit Agreement or
the other Loan Documents;

C. The payment, in accordance with the terms of the Loan Documents, of the
costs, expenses, legal fees and liabilities incurred by Agent and the Lenders in
connection with the enforcement of any of Agent’s or any Lender’s rights or
remedies under this Credit Agreement or the other Loan Documents, or any other
instrument, agreement or document which evidences or secures any other
obligations or collateral therefor, whether now in effect or hereafter executed;

D. The payment, performance, discharge and satisfaction of all other liabilities
and obligations (including any Letter of Credit Liabilities) of any Borrower to
Agent, Issuing Lender, Swing Loan Lender or any Lender, whether now existing or
hereafter arising, direct or indirect, absolute or contingent, and including,
without limitation express or implied upon the generality of the foregoing, each
liability and obligation of any Borrower under any one or more of the Loan
Documents and any amendment, extension, modification, replacement or recasting
of any one or more of the instruments, agreements and documents referred to in
this Credit Agreement or any other Loan Document or executed in connection with
the transactions contemplated by this Credit Agreement or any other Loan
Document; and

E. All Hedge Obligations; provided, however, that (x) in no event shall
“Obligations” include any Excluded Swap Obligations and (y) the provisions set
forth in the definition of Mortgages herein shall be applicable with respect to
any Security Document securing any Hedge Obligation.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

OP MergerSub. As defined in the Preamble.

Operating Property Value. As of any date of determination, on a consolidated
basis for the Consolidated Group the sum of: (a) the aggregate Property NOI for
all Stabilized Properties (excluding Property NOI from Stabilized Properties
being held at acquisition cost under (b) below) for the most recent calendar
quarter, annualized, divided by the Capitalization Rate, plus (b) the
acquisition cost of any Stabilized Property for the first eighteen (18) months
following its acquisition.

Other Real Estate Investments. Investments in Real Estate (i) which are not
Multifamily Properties, and (ii) Debt Investments related to Multifamily
Properties.

 

24



--------------------------------------------------------------------------------

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

Parent Guarantor. IRT.

Participant Register. See §18.4.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permitted Liens. Liens, security interests and other encumbrances permitted (or
of a nature permitted) by §8.2.

Permitted Refinancing Indebtedness. With respect to any Indebtedness (the
“Refinanced Indebtedness”), any Indebtedness issued in exchange for, or the net
proceeds of which are used to modify, extend, refinance, renew, replace or
refund (collectively to “Refinance” or a “Refinancing” or “Refinanced”), such
Refinanced Indebtedness (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that (A) the principal amount (or accreted
value, if applicable) of any such Permitted Refinancing Indebtedness does not
exceed the principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness outstanding immediately prior to such Refinancing except by an
amount equal to the unpaid accrued interest and premium thereon plus other
reasonable and customary amounts paid and fees and expenses reasonably incurred
in connection with such Refinancing plus an amount equal to any existing
commitment unutilized and letters of credit undrawn thereunder, unless any
amount in excess of such principal amount (“Excess Refinanced Principal Amount”)
is used in reduction of the Indebtedness arising under (x) the Specified Interim
Term Loan Facility and/or (y) the Loans hereunder, (B) such Permitted
Refinancing Indebtedness shall have a final maturity date equal to or later than
the final maturity date of the Refinanced Indebtedness, (C) if the Refinanced
Indebtedness is subordinated in right of payment or security to the Obligations,
the Permitted Refinancing Indebtedness shall be subordinated to the same extent,
and (D) no Loan Party that was not an obligor with respect to the Refinanced
Indebtedness shall be an obligor under the Permitted Refinancing Indebtedness.

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

Plan. Any employee pension benefit plan within the meaning of §3(2) of ERISA
maintained or contributed to by any Borrower or any ERISA Affiliate the benefits
of which are guaranteed on termination in full or in part by the PBGC pursuant
to Title IV of ERISA, other than a Multiemployer Plan.

Plan Assets. Assets of any Plan subject to Part 4, Subtitle B, Title I of ERISA.

 

25



--------------------------------------------------------------------------------

Potential Collateral. Any property of Parent Borrower or a Subsidiary Borrower
which is not at the time included in the Collateral and which consists of
(i) Eligible Real Estate, or (ii) Real Estate which is capable of becoming
Eligible Real Estate through the completion and delivery of Eligible Real Estate
Qualification Documents.

Pricing Level. Such term shall have the meaning established within the
definition of Applicable Margin.

Pro Forma Basis. As to any Person, for any events as described below that occur
subsequent to the commencement of a period for which the financial effect of
such events is being calculated, and giving effect to the events for which such
calculation is being made, such calculation as will give pro forma effect to
such events as if such events occurred on the first day of the four
(4) consecutive fiscal quarter period being tested or, as applicable, the fiscal
quarter period being tested (in each such case, the “Reference Period”): (a) in
making any determination on a Pro Forma Basis, (x) effect shall be given to any
Specified Transaction, including any change in Consolidated EBITDA relating
thereto and any operating improvements or restructurings of the business of
Parent Borrower or any of the Subsidiaries that are expected to have a
continuing impact and are supportable, which adjustments the Parent Borrower
determines are reasonable and are supportable as set forth in a certificate
signed by an Authorized Officer of the Parent Borrower, in each case, that
occurred during the Reference Period; (y) all Indebtedness (including
Indebtedness issued, incurred or assumed as a result of, or to finance, any
relevant transactions and for which the financial effect is being calculated,
whether incurred under the Loan Documents or otherwise) issued, incurred,
assumed or permanently repaid during the Reference Period shall be deemed to
have been issued, incurred, assumed or permanently repaid at the beginning of
such period and (z) interest expense of such Person attributable to interest on
any Indebtedness, for which pro forma effect is being given as provided in
preceding clause (y), bearing floating interest rates shall be computed on a pro
forma basis as if the rates that would have been in effect during the period for
which pro forma effect is being given had been actually in effect during such
periods; and (b) notwithstanding anything to the contrary in this definition or
in any classification under GAAP of any Person, business, assets or operations
in respect of which a definitive agreement for the asset sale, transfer,
disposition or lease thereof has been entered into as discontinued operations,
no Pro Forma Effect shall be given to the classification thereof as discontinued
operations (and the Consolidated EBITDA attributable to any such Person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such asset sale, transfer, disposition or lease shall have been
consummated; provided that, at the election of the Parent Borrower, any
adjustments to Consolidated EBITDA pursuant to clauses (a)(x) and (b) above
shall not be required to be included for any Specified Transaction to the extent
the aggregate consideration paid in connection with such Specified Transaction,
is less than $5,000,000 in the aggregate for all such transactions in any fiscal
year.

Property NOI. As of any date of determination, on a consolidated basis for the
Consolidated Group, or in respect of one or more Collateral Properties, (a) with
respect to any Real Estate owned by any Person in the Consolidated Group for any
period, “property rental and other income” attributable to such Real Estate
asset accruing for such period minus the amount of all expenses incurred in
connection with and directly attributable to the ownership and operation of such
Real Estate asset for such period, with such results being “grossed up” for any

 

26



--------------------------------------------------------------------------------

Real Estate not owned for the entire testing period, and (b) with respect to
Real Estate owned by Non-Wholly Owned Subsidiaries for any period, the
Consolidated Group Pro Rata Share of “property rental and other income”
attributable to such Real Estate asset accruing for such period minus the amount
of all expenses incurred in connection with and directly attributable to the
ownership and operation of such Real Estate asset for such period, in each case
including, without limitation, property management fees and amounts accrued for
the payment of real estate taxes and insurance premiums, but excluding Interest
Expense or other debt service charges and any non-cash charges such as
depreciation or amortization of financing costs plus acquisition costs for
consummated acquisitions.

Qualified ECP Loan Party. Means, in respect of any Hedge Obligation, each Loan
Party with total assets exceeding $10,000,000 at the time the relevant guaranty
or grant of the relevant security interest becomes effective with respect to
such Hedge Obligation or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Qualified Manager. Means (1) Jupiter Communities, LLC d/b/a RAIT Residential or
any Affiliate thereof, (2) any property manager of any Collateral Property
meeting the following criteria: (a) a property manager, which is a reputable and
experienced regionally-recognized management organization that at the time of
its appointment as property manager (A) has at least five (5) years experience
in management of commercial properties with similar uses as the Collateral
Property, (B) has at least two (2) years experience managing properties in the
state in which the Collateral Property is located, (C) is the manager of at
least 2,500 residential apartment units, and (D) is not the subject of a case,
proceeding or other action, whether voluntary or involuntary, under any existing
or future law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors or a governmental or regulatory
investigation which resulted in a final nonappealable conviction for criminal
activity; or (3) any other property manager approved in writing by the Agent and
Required Lenders, in their reasonable discretion.

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by a Borrower or any of their respective Subsidiaries, including,
without limitation, the Collateral Properties.

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) with respect to which the liability of the
obligor is not limited to the obligor’s interest in specified assets securing
such Indebtedness, subject to Non-Recourse Exclusions. Recourse Indebtedness
shall not include Non-Recourse Indebtedness.

Refinanced Indebtedness. See definition of Permitted Refinancing Indebtedness.

Refinancing. As defined in the Preamble and further defined in the definition of
Permitted Refinancing Indebtedness, as applicable and as the context may
require.

Regions Bank Credit Facility. That certain $75 million senior secured credit
facility pursuant to that Credit Agreement, dated January 31, 2014, by and among
Trade Street

 

27



--------------------------------------------------------------------------------

Operating Partnership, LP, as borrower, Trade Street Residential, Inc., as
parent, the financial institutions party thereto, as lenders, Regions Bank, as
administrative agent, and Regions Capital Markets, LLC, as sole lead arranger
and sole bookrunner, as amended by that First Amendment to Credit Agreement
dated February 24, 2014, as further amended by that Second Amendment to Credit
Agreement dated April 7, 2014, as further amended by that Third Amendment to
Credit Agreement dated August 5, 2014, and effective as of January 31, 2014, as
further amended by that Fourth Amendment to Credit Agreement dated October 16,
2014.

Register. See §18.2.

Reimbursement Contribution. See §37(b).

Release. See §6.20(c).

Rent Roll. A report prepared by the Borrowers showing for each Collateral
Property owned or leased by Borrowers, its occupancy, tenants, lease expiration
dates, lease rent and other information in substantially the form presented to
Agent on or prior to the date hereof.

Representative. See §14.17.

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than fifty-one percent (51%) of the
aggregate amount of the Total Commitment, or, if the Total Commitment has been
terminated or reduced to zero, Lenders whose aggregate Commitment Percentage is
equal to or greater than fifty-one percent (51%) of the principal amount of the
Aggregate Credit Exposure; provided that (a) in determining such Commitment
Percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and the Commitment Percentages of the Lenders shall be
redetermined, for voting purposes only, to exclude the Commitment Percentages of
such Defaulting Lenders, and (b) at all times when two or more Lenders are party
to this Agreement, the term “Required Lenders” shall in no event mean less than
two (2) Lenders; provided, however, that until such time as KeyBank holds an
aggregate Commitment Percentage of less than fifty-one percent of (x) the
aggregate amount of the Total Commitment or (y) the principal amount of the
Aggregate Credit Exposure, as specified above, as may be applicable at any time
and as the context may require, the term “Required Lenders” shall include both
KeyBank and Huntington.

Required Revolving Credit Lenders. As of any date, the Revolving Credit Lender
or Revolving Credit Lenders whose aggregate Revolving Credit Commitment
Percentage is equal to or greater than fifty-one percent (51%) of the aggregate
amount of the Revolving Credit Commitments, or, if the Revolving Credit
Commitments have been terminated or reduced to zero, Revolving Credit Lenders
whose aggregate Revolving Credit Commitment Percentage is equal to or greater
than fifty-one percent (51%) of the principal amount of the Revolving Credit
Exposure; provided that (a) in determining such Revolving Credit Commitment
Percentage at any given time, all then existing Defaulting Revolving Credit
Lenders will be disregarded and excluded and the Revolving Credit Commitment
Percentages of the Revolving Credit Lenders shall be redetermined, for voting
purposes only, to exclude the Revolving Credit Commitment Percentages of such
Defaulting Revolving Credit Lenders, and (b) at all times when two or more

 

28



--------------------------------------------------------------------------------

Revolving Credit Lenders are party to this Agreement, the term “Required
Revolving Credit Lenders” shall in no event mean less than two (2) Revolving
Credit Lenders; provided, however, that until such time as KeyBank holds an
aggregate Revolving Credit Commitment Percentage of less than fifty-one percent
of (x) the aggregate amount of the Revolving Credit Commitments or (y) the
principal amount of the Revolving Credit Exposure, as specified above, as may be
applicable at any time and as the context may require, the term “Required
Revolving Credit Lenders” shall include both KeyBank and Huntington.

Required Term Loan Lenders. As of any date, the Term Loan Lender or Term Loan
Lenders whose aggregate Term Loan Commitment Percentage is equal to or greater
than fifty-one percent (51%) of the aggregate amount of the Term Loan
Commitments, or, if the Term Loan Commitments have been terminated or reduced to
zero, Term Loan Lenders whose aggregate Term Loan Commitment Percentage is equal
to or greater than fifty-one percent (51%) of the principal amount of the Term
Loan Credit Exposure; provided that (a) in determining such Term Loan Commitment
Percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and the Term Loan Commitment Percentages of the Term
Loan Lenders shall be redetermined, for voting purposes only, to exclude the
Term Loan Commitment Percentages of such Defaulting Lenders, and (b) at all
times when two or more Term Loan Lenders are party to this Agreement, the term
“Required Term Loan Lenders” shall in no event mean less than two (2) Term Loan
Lenders; provided, however, that until such time as KeyBank holds an aggregate
Term Loan Commitment Percentage of less than fifty-one percent of (x) the
aggregate amount of the Term Loan Commitments or (y) the principal amount of the
Term Loan Exposure, as specified above, as may be applicable at any time and as
the context may require, the term “Required Term Loan Lenders” shall include
both KeyBank and Huntington.

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate, subject to the provisions of §2.6(b).

Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
(other than Swing Loans) to the Borrowers, to participate in Letters of Credit
for the account of the Borrowers and to participate in Swing Loans to the
Borrowers, as the same may be changed from time to time in accordance with the
terms of this Agreement.

Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Commitment, as the same may be changed from
time to time in

 

29



--------------------------------------------------------------------------------

accordance with the terms of this Agreement; provided that if the Revolving
Credit Commitments of the Revolving Credit Lenders have been terminated as
provided in this Agreement, then the Revolving Credit Commitment of each
Revolving Credit Lender shall be determined based on the Revolving Credit
Commitment Percentage of such Revolving Credit Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.

Revolving Credit Exposure. At any time, the sum of (a) the aggregate Revolving
Credit Loans held by the Revolving Credit Lenders and (b) the LC Exposure of the
Revolving Credit Lenders.

Revolving Credit Facility. At any time, the Revolving Credit Loans and Letters
of Credit which the Revolving Credit Lenders and Agent have agreed to make or
issue (or participate in such issuance) in accordance with the terms of this
Agreement in the aggregate amount of the Revolving Credit Lenders’ Revolving
Credit Commitments at such time.

Revolving Credit Facility Amount. The initial One Hundred Twenty-Five Million
Dollar ($125,000,000.00) revolving facility, plus any increase thereto pursuant
to §2.11 and less any decrease thereto pursuant to §2.4.

Revolving Credit Lender. Collectively, the Lenders which have a Revolving Credit
Commitment, the initial Revolving Credit Lenders being identified on Schedule
1.1 hereto.

Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of One Hundred Twenty-Five Million Dollars ($125,000,000.00) (subject to
increase as provided in §2.11 and less any decrease thereto pursuant to §2.4) to
be made by the Revolving Credit Lenders hereunder as more particularly described
in §2. Without limiting the foregoing, Revolving Credit Loans shall also include
Revolving Credit Loans made pursuant to §2.10(f).

Revolving Credit Notes. See §2.2.

S&P. Standard & Poor’s Ratings Group.

Sanctioned Entity. Means (a) an agency, political subdivision, or
instrumentality of the government of, (b) an organization directly or indirectly
controlled by or (c) a Person or group resident in, in each case, a country that
is itself subject to Sanctions.

Sanctioned Person. A Person or group named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time or any Sanctions-related list of designated Persons maintained by OFAC or
the U.S. Department of State, the United Nations Security Council, the European
Union, or any EU member state.

Sanctions. Economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

30



--------------------------------------------------------------------------------

SEC. The federal Securities and Exchange Commission.

Secured Indebtedness. As of any date of determination, that portion of Total
Indebtedness which is secured by a Lien on Real Estate, any ownership interests
in any Subsidiary or Non-Wholly Owned Subsidiary or any other assets which had,
in each case, in the aggregate, a value in excess of the amount of the
applicable Indebtedness at the time such Indebtedness was incurred.

Secured Recourse Indebtedness. As of any date of determination, that portion of
Secured Indebtedness with respect to which the liability of the obligor is not
limited to the obligor’s interest in specified assets securing such Indebtedness
(subject to Non-Recourse Exclusions); provided that Indebtedness of a
single-purpose entity (or any holding company or other entity which owns such
single-purpose entity) which is secured by substantially all of the assets of
such single-purpose entity (or any holding company or other entity which owns
such single-purpose entity) but for which there is no recourse to another Person
beyond the single-purpose entity or holding company or other entity which owns
such single-purpose entity (other than with respect to Non-Recourse Exclusions)
shall not be considered a part of Secured Recourse Indebtedness even if such
Indebtedness is fully recourse to such single-purpose entity (or any holding
company or other entity which owns such single-purpose entity) and unsecured
guarantees provided by a Borrower or any Guarantor of mortgage loans to
Subsidiaries or Non-Wholly Owned Subsidiaries shall not be included in Secured
Recourse Indebtedness.

Security Documents. Collectively, the Joinder Agreements, the Mortgages, the
Assignments of Leases and Rents, the Indemnity Agreements, UCC-1 financing
statements, each Assignment of Management Agreement, and any further collateral
security agreements or assignments to the Agent for the benefit of the Lenders;
provided, however, that only Hedge Obligations relating to the Obligations
arising under the Facility shall be secured by the Mortgages and other Security
Documents and only to the extent that: (x) such Hedge Obligations are subject
and subordinate to such Obligations arising under the Facility and (y) the Agent
has received a notice from the “Representative” (as defined in §14.17) or the
holder of such Hedge Obligations (except where Agent or its Affiliate is the
Lender Hedge Provider) advising Agent of the existence of such conforming Hedge
Obligation.

Solvent. With respect to the Loan Parties, that (a) the fair value of the
property of the Loan Parties is greater than the total amount of liabilities,
including contingent liabilities, of the Loan Parties, (b) the present fair
salable value of the assets of the Loan Parties is not less than the amount that
will be required to pay the probable liability of the Loan Parties on their
debts as they become absolute and matured, (c) the Loan Parties do not intend
to, and do not believe that they will, incur debts or liabilities beyond the
Loan Parties’ ability to pay such debts and liabilities as they mature and
(d) the Loan Parties are not engaged in business or a transaction, and are not
about to engage in business or a transaction, for which the Loan Parties’
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

31



--------------------------------------------------------------------------------

Specified Interim Term Loan Facility. That certain term loan facility of even
date herewith in the original principal amount of One Hundred Twenty Million
Dollars ($120,000,000.00) among Parent Borrower, as “Borrower”, Guarantors, as
“Guarantors”, KeyBank, as “Agent,” and KeyBank and certain other financial
institutions as “Lenders”, as the same may be amended, modified, supplemented
and/or extended from time to time. For the avoidance of doubt, the Specified
Interim Term Loan Facility is not part of the Facility hereunder.

Specified Loan Party. Any Loan Party that is not then a Qualified ECP Loan Party
(determined prior to giving effect to Section §7.21).

Specified Transaction. With respect to any period, any (a) asset sale,
acquisition, Investment, sale, transfer or other disposition of assets or
property other than in the ordinary course, (b) any merger or consolidation, or
any similar transaction, including without limitation the Acquisition and the
other Transactions contemplated by the Acquisition Agreement, or (c) any
incurrence, issuance or repayment of Indebtedness.

Stabilized Property. Real Estate (a) which is a commercial property operating as
a Multifamily Property that is completed with tenants in occupancy and open for
business, or (b) which has ceased to be a “Construction in Process” in
accordance with the definition thereof.

State. A state of the United States of America and the District of Columbia.

Subordination, Attornment and Non-Disturbance Agreement. An agreement among the
Agent, a Borrower and a tenant under a Lease pursuant to which such tenant
agrees to subordinate its rights under the Lease to the lien or security title
of the applicable Mortgage and agrees to recognize the Agent or its successor in
interest as landlord under the Lease in the event of a foreclosure under such
Mortgage, and the Agent agrees to not disturb the possession of such tenant,
such agreement to be in form and substance reasonably satisfactory to Agent.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Subsidiary Borrowers. Any Subsidiary Borrower party hereto as of the Closing
Date and any Additional Subsidiary Borrower that is the direct owner of a
Collateral Property.

Survey. An ALTA instrument survey of each parcel of Collateral Property prepared
by a registered land surveyor which shall show the location of all buildings,
structures, easements and utility lines on such property, shall be sufficient to
remove the standard survey exception from

 

32



--------------------------------------------------------------------------------

the Title Policy, shall show that all buildings and structures are within the
lot lines of the Collateral Property and shall not show any encroachments by
others (or to the extent any encroachments are shown, such encroachments shall
be acceptable to the Agent in its reasonable discretion), shall show rights of
way, adjoining sites, establish building lines and street lines, the distance to
and names of the nearest intersecting streets and such other details as the
Agent may reasonably require; and shall show whether or not the Collateral
Property is located in a flood hazard district as established by the Federal
Emergency Management Agency or any successor agency or is located in any flood
plain, flood hazard or wetland protection district established under federal,
state or local law and shall otherwise be in form and substance reasonably
satisfactory to the Agent.

Surveyor Certification. With respect to each parcel of Collateral Property, a
certificate executed by the surveyor who prepared the Survey with respect
thereto, dated as of a recent date and containing such information relating to
such parcel as the Agent may reasonably require, such certificate to be
reasonably satisfactory to the Agent in form and substance.

Swing Loan. See §2.5(a).

Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender, and any
successor thereof.

Swing Loan Commitment. An amount equal to ten percent (10%) of the aggregate
amount of the Revolving Credit Commitments, as the same may be changed from time
to time in accordance with the terms of this Agreement. The Swing Loan
Commitment is part of, and not in addition to, the Total Commitment.

Swing Loan Note. See §2.5(b).

Syndication Agent. As defined in the preamble hereto.

Taking. The taking or appropriation (including by deed in lieu of condemnation)
of any Collateral Property, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any customarily recognized and compensated damage or
injury or diminution in value through condemnation, inverse condemnation or
other exercise of the power of eminent domain.

Target. As defined in the preamble hereto.

Target OP. As defined in the preamble hereto.

Taxes. Any present or future taxes, levies, imposts, duties, charges, fees, or
similar deductions or withholdings that are imposed by any Governmental
Authority.

Term Base Rate Loans. Term Loans bearing interest calculated by reference to the
Base Rate, subject to the provisions of §2.6(a).

 

33



--------------------------------------------------------------------------------

Term LIBOR Rate Loans. Term Loans bearing interest calculated by reference to
the LIBOR Rate.

Term Loan or Loans. An individual Term Loan or the aggregate Term Loans, as the
case may be, in the maximum principal amount of Two Hundred Million Dollars
($200,000,000.00) to be made by the Term Loan Lenders hereunder as more
particularly described in §2.

Term Loan Commitment. As to each Term Loan Lender, its obligation to make Term
Loans to the Borrowers pursuant to §2.1(a), in an amount up to, but not
exceeding, the amount set forth for such Lender on Schedule 1.1 attached hereto
as such Lender’s “Term Loan Commitment Amount” or as set forth in the applicable
Assignment and Assumption Agreement.

Term Loan Commitment Percentage. As to each Term Loan Lender, the ratio,
expressed as a percentage, of (a) the amount of such Term Loan Lender’s Term
Loan Commitment to (b) the aggregate amount of the Term Loan Commitments of all
Term Loan Lenders; provided, however, that if at the time of determination the
Term Loan Lender’s Term Loan Commitments have terminated or been reduced to zero
(0), the “Term Loan Commitment Percentage” of each Term Loan Lender shall be the
Term Loan Commitment Percentage of such Term Loan Lender in effect immediately
prior to such termination or reduction.

Term Loan Exposure. The aggregate Term Loans held by the Term Loan Lenders.

Term Loan Facility. At any time, the Term Loans which the Term Loan Lenders have
agreed to make in accordance with the terms of this Agreement in the aggregate
amount of the Term Loan Lenders’ Term Loan Commitments at such time.

Term Loan Facility Amount. The initial Two Hundred Million Dollar
($200,000,000.00) term facility, plus any increase thereto pursuant to §2.11.

Term Loan Lender. Any Lender that has a Term Loan Commitment.

Term Loan Notes. See §2.2.

Titled Agents. The Arranger, the Syndication Agent, or any documentation agent.

Title Insurance Company. Any title insurance company or companies reasonably
approved by the Agent and the Parent Borrower.

Title Policy. With respect to each parcel of Collateral Property, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of mortgagee title insurance policy
reasonably acceptable to the Agent) issued by a Title Insurance Company (with
such reinsurance as the Agent may reasonably require, any such reinsurance to be
with direct access endorsements to the extent available under applicable law) in
an amount as the Agent may reasonably require based upon the fair market value
of the applicable Collateral Property insuring the priority of the Mortgage
thereon and that a Borrower holds marketable fee simple title or a valid and
subsisting ground leasehold interest to such parcel, subject only to the
Permitted Liens and other encumbrances acceptable to Agent in its reasonable
discretion and which shall not contain standard exceptions for mechanics liens,

 

34



--------------------------------------------------------------------------------

persons in occupancy (other than tenants as tenants only under Leases and liens
for taxes not yet due and payable) or matters which would be shown by a survey,
shall not insure over any matter except to the extent that any such affirmative
insurance is acceptable to the Agent in its reasonable discretion, and shall
contain if available and customarily obtained by other commercial lenders in the
State in which the Real Estate is located, (a) a future advance endorsement and
(b) such other endorsements and affirmative insurance as the Agent may
reasonably require, including but not limited to (i) a comprehensive
endorsement, (ii) a variable rate of interest endorsement, (iii) a usury
endorsement, (iv) a doing business endorsement, (v) an ALTA form 3.1 zoning
endorsement, (vi) a “tie-in” endorsement relating to all Title Policies issued
by such Title Insurance Company in respect of other Collateral Property, (vii) a
“first loss” endorsement, and (viii) a utility location endorsement.

Transaction Costs. As defined in the Preamble.

Transactions. As defined in the Preamble.

Total Commitment. The sum of the Revolving Credit Commitments and Term Loan
Commitments as in effect from time to time. The Total Commitment may increase in
accordance with §2.11.

Total Indebtedness. As of any date of determination, without duplication, the
sum of (a) all Indebtedness of the Consolidated Group outstanding at such date,
determined on a Consolidated basis plus (b) the Consolidated Group Pro Rata
Share of all Indebtedness of any Non-Wholly Owned Subsidiaries outstanding at
such date.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unhedged Variable Rate Indebtedness. As of any date of determination, the sum of
(a) Total Indebtedness minus (b) the sum of (i) the aggregate amount of all
Total Indebtedness having interest which accrues thereon at a fixed rate of
interest per annum plus (ii) with respect to all Total Indebtedness hedged by
Derivatives Contracts effectively fixing or capping the per annum rate of
interest thereof, the aggregate notational amount of all such Derivatives
Contracts.

Unimproved Land. Real Estate which is unimproved and on which no development or
Construction in Process is in effect.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted cash” and “Unrestricted Cash Equivalents” means, as of
any date of determination, the aggregate amount of cash and Cash Equivalents
included in the cash accounts that would be listed on the consolidated balance
sheet of the Consolidated Group prepared in accordance with GAAP as of the end
of the most recently ended fiscal quarter ending prior to the date of such
determination for which consolidated financial statements of the Consolidated
Group are available to the extent such cash is not classified as restricted for
financial statement purposes (unless so classified solely because of any
provision under this Agreement, the Loan Documents and/or the documentation
related to the Specified Interim Term Loan Facility or because they are subject
to a Lien securing the Obligations hereunder or the obligations thereunder).

 

35



--------------------------------------------------------------------------------

U.S. Lender. See §4.4(c).

Wholly Owned Subsidiary. As to Parent Borrower, any Subsidiary of Parent
Borrower that is directly or indirectly owned one hundred percent (100%) by
Parent Borrower, without regard to Equity Interests issued so as to achieve up
to 125 equity holders so as to qualify as a REIT.

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f) The words “include”, “includes” and “including” are not limiting.

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval.

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k) The words “the date hereof” or words of like import shall mean the date that
this Agreement is fully executed by all parties.

(l) In the event of any change in generally accepted accounting principles after
the date hereof or any other change in accounting procedures pursuant to §7.3
which would affect the computation of any financial covenant, ratio or other
requirement set forth in any Loan Document, then upon the request of Borrowers
or Agent, the Borrowers and the Agent shall

 

36



--------------------------------------------------------------------------------

negotiate promptly, diligently and in good faith in order to amend the
provisions of the Loan Documents such that such financial covenant, ratio or
other requirement shall continue to provide substantially the same financial
tests or restrictions of the Borrowers as in effect prior to such accounting
change, as determined by the Parent Borrower and the Agent in good faith. Until
such time as such amendment shall have been executed and delivered by the
Borrowers and the Agent, such financial covenants, ratio and other requirements,
and all financial statements and other documents required to be delivered under
the Loan Documents, shall be calculated and reported as if such change had not
occurred.

 

§2. THE CREDIT FACILITY.

§2.1 Loans.

(a) The Term Loan. Subject to the terms and conditions set forth in this
Agreement, on the Closing Date the Term Loan Lenders severally agree to make the
Term Loan in the original principal amount of the Term Loan Facility Amount to
the Borrowers.

(b) The Revolving Credit Loan. Subject to the terms and conditions set forth in
this Agreement, each of the Revolving Credit Lenders severally agrees to lend to
the Borrowers, and the Borrowers may borrow (and repay and reborrow) from time
to time between the Closing Date and the Maturity Date upon notice by the
Borrowers to the Agent given in accordance with §2.7, such sums as are requested
by the Borrowers for the purposes set forth in §2.9 up to a maximum aggregate
principal amount Outstanding (after giving effect to all amounts requested) at
any one time equal to the lesser of (i) such Revolving Credit Lender’s Revolving
Credit Commitment and (ii) such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of (A) the Borrowing Base Availability minus (B) the sum
of (1) the amount of all outstanding Revolving Credit Loans and Swing Loans,
(2) the aggregate amount of Letter of Credit Liabilities, and (3) the amount of
all outstanding Term Loans; provided, that, in all events no Default or Event of
Default shall have occurred and be continuing; and provided, further, that the
outstanding principal amount of the Revolving Credit Loans (after giving effect
to all amounts requested), Swing Loans, Letter of Credit Liabilities, and Term
Loans shall not at any time exceed the Total Commitment or cause a violation of
the covenant set forth in §9.1. The Revolving Credit Loans shall be made pro
rata in accordance with each Revolving Credit Lender’s Revolving Credit
Commitment Percentage. Each request for a Revolving Credit Loan hereunder shall
constitute a representation and warranty by the Borrowers that all of the
conditions required of Borrowers set forth in §10 and §11 have been satisfied on
the date of such request (or if such condition is required to have been
satisfied only as of the initial Closing Date, that such condition was satisfied
as of the Closing Date). The Agent may assume that the conditions in §10 and §11
have been satisfied unless it receives prior written notice from a Revolving
Credit Lender that such conditions have not been satisfied. No Revolving Credit
Lender shall have any obligation to make Revolving Credit Loans to Borrowers in
the maximum aggregate principal outstanding balance of more than the principal
face amount of its Revolving Credit Note or its Revolving Credit Commitment, as
applicable.

§2.2 Notes. The Loans shall, if requested by each Lender, be evidenced by
separate promissory notes of the Borrowers in substantially the form of Exhibit
A-1 hereto (with respect to Revolving Credit Loans) and Exhibit A-2 hereto (with
respect to Term Loans) (collectively,

 

37



--------------------------------------------------------------------------------

the “Revolving Credit Notes” and the “Term Loan Notes”, respectively), dated of
even date with this Agreement (except as otherwise provided in §18.3) and
completed with appropriate insertions. One Revolving Credit Note shall be
payable to the order of each Revolving Credit Lender which so requests the
issuance of a Revolving Credit Note in the principal amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment or, if less, the
outstanding amount of all Revolving Credit Loans made by such Revolving Credit
Lender, plus interest accrued thereon, as set forth below. One Term Loan Note
shall be payable to the order of each Term Loan Lender which so requests the
issuance of a Term Loan Note in the principal amount equal to such Term Loan
Lender’s Term Loan Commitment.

§2.3 Facility Unused Fee. The Borrowers agree to pay to the Agent for the
account of the Revolving Credit Lenders (other than any Defaulting Revolving
Credit Lender) in accordance with their respective Revolving Credit Commitment
Percentages a facility unused fee calculated at the rate per annum as set forth
below on the actual daily amount by which the Revolving Credit Commitment
exceeds the outstanding principal amount of Revolving Credit Loans, Swing Loans
and the face amount of Letters of Credit Outstanding during each calendar
quarter or portion thereof commencing on the date hereof and ending on the
Maturity Date. The facility unused fee shall be calculated for each quarter
based on the ratio (expressed as a percentage) of (a) the actual daily amount of
the outstanding principal amount of the Revolving Credit Loans and Swing Loans
and the face amount of Letters of Credit Outstanding during such quarter to
(b) the Revolving Credit Commitment, and if such ratio is less than fifty
percent (50%), the facility unused fee shall be payable at the rate of one
quarter of one percent (0.25%) per annum, and if such ratio is equal to or
greater than fifty percent (50%), the facility unused fee shall be payable at
the rate of two tenths of one percent (0.20%) per annum. The facility unused fee
shall be payable quarterly in arrears on the first (1st) Business Day of each
calendar quarter for the immediately preceding calendar quarter or portion
thereof, and on any earlier date on which the Revolving Credit Commitments shall
be reduced or shall terminate as provided in §2.4, with a final payment on the
Maturity Date.

§2.4 Reduction and Termination of the Revolving Credit Commitments. The
Borrowers shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to the Agent to reduce by $25,000,000.00
or an integral multiple of $5,000,000.00 in excess thereof (provided that in no
event shall the Revolving Credit Commitment be reduced in such manner to an
amount less than $75,000,000.00) or to terminate entirely the Revolving Credit
Commitments, whereupon the Revolving Credit Commitments of the Revolving Credit
Lenders shall be reduced pro rata in accordance with their respective Revolving
Credit Commitment Percentages of the amount specified in such notice or, as the
case may be, terminated, any such termination or reduction to be without penalty
except as otherwise set forth in §4.8; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto, the
sum of Outstanding Revolving Credit Loans, the Outstanding Swing Loans and the
Letter of Credit Liabilities would exceed the Revolving Credit Commitments of
the Revolving Credit Lenders as so terminated or reduced. Promptly after
receiving any notice from the Borrowers delivered pursuant to this §2.4, the
Agent will notify the Revolving Credit Lenders of the substance thereof. Any
reduction of the Revolving Credit Commitments shall also result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000.00) in the maximum amount of the Swing Loan Commitment Amount and the
Letter of Credit Sublimit, respectively. Upon the effective date of any such

 

38



--------------------------------------------------------------------------------

reduction or termination, the Borrowers shall pay to the Agent for the
respective accounts of the Revolving Credit Lenders the full amount of any
unused facility unused fee under §2.3 then accrued on the amount of the
reduction. No reduction or termination of the Revolving Credit Commitments may
be reinstated.

§2.5 Swing Loan Commitment.

(a) Subject to the terms and conditions set forth in this Agreement, Swing Loan
Lender agrees to lend to the Borrowers (the “Swing Loans”), and the Borrowers
may borrow (and repay and reborrow) from time to time between the Closing Date
and the date which is ten (10) Business Days prior to the Maturity Date upon
notice by the Borrowers to the Swing Loan Lender given in accordance with this
§2.5, such sums as are requested by the Borrowers for the purposes set forth in
§2.9 in an aggregate principal amount at any one time outstanding not exceeding
the Swing Loan Commitment; provided that in all events (i) no Default or Event
of Default shall have occurred and be continuing; (ii) if a Revolving Credit
Lender shall be a Defaulting Lender, the requested amount of the Swing Loan
shall be reduced by the amount of such Defaulting Lender’s participation
interest in the Swing Loan; (iii) the outstanding principal amount of the
Revolving Credit Loans and Swing Loans (after giving effect to all amounts
requested) plus Letter of Credit Liabilities shall not at any time exceed the
aggregate Revolving Credit Commitments; and (iv) the outstanding principal
amount of the Revolving Credit Loans and Swing Loans (after giving effect to all
amounts requested), plus Letter of Credit Liabilities shall not at any time
exceed the lesser of (A) the aggregate Revolving Credit Commitments or (B) the
Borrowing Base Availability less the outstanding balance of the Term Loan. Swing
Loans shall constitute “Revolving Credit Loans” for all purposes hereunder. The
funding of a Swing Loan hereunder shall constitute a representation and warranty
by the Borrowers that all of the conditions set forth in §10 and §11 have been
satisfied on the date of such funding (or if such condition is required to have
been satisfied only as of the initial Closing Date, that such condition was
satisfied as of the Closing Date) or waived by the Agent. The Swing Loan Lender
may assume that the conditions in §10 and §11 have been satisfied unless Swing
Loan Lender has received written notice from a Revolving Credit Lender that such
conditions have not been satisfied. Each Swing Loan shall be due and payable
upon demand but in any event within five (5) days of the date such Swing Loan
was provided and Borrowers hereby agree (to the extent not repaid as
contemplated by §2.5(d) below) to repay each Swing Loan (whether or not demand
for payment is made) on or before the date that is five (5) days from the date
such Swing Loan was provided.

(b) The Swing Loans shall be evidenced by a separate promissory note of the
Borrowers in substantially the form of Exhibit B hereto (the “Swing Loan Note”),
dated the date of this Agreement and completed with appropriate insertions. The
Swing Loan Note shall be payable to the order of the Swing Loan Lender in the
principal face amount equal to the Swing Loan Commitment and shall be payable as
set forth below.

(c) Borrowers shall request a Swing Loan by delivering to the Swing Loan Lender
a Loan Request executed by an Authorized Officer no later than 1:00 p.m.
(Eastern time) on the requested Drawdown Date specifying the amount of the
requested Swing Loan (which shall be in the minimum amount of $1,000,000.00) and
providing the wire instructions for the delivery of the Swing Loan proceeds. The
Loan Request shall also contain the statements and

 

39



--------------------------------------------------------------------------------

certifications required by §2.7(i) and (ii). Each such Loan Request shall be
irrevocable and binding on the Borrowers and shall obligate the Borrowers to
accept such Swing Loan on the Drawdown Date. Notwithstanding anything herein to
the contrary, a Swing Loan shall be a Base Rate Loan and shall bear interest at
a rate per annum equal to the Base Rate. The proceeds of the Swing Loan will be
disbursed by wire by the Swing Loan Lender to the Borrowers no later than 3:00
p.m. (Eastern time) on the requested Drawdown Date.

(d) The Swing Loan Lender shall, within two (2) Business Days after the Drawdown
Date with respect to such Swing Loan, request each Revolving Credit Lender,
including the Swing Loan Lender, to make a Revolving Credit Loan pursuant to
§2.1 in an amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the amount of the Swing Loan outstanding on the date
such notice is given. In the event that the Borrowers do not notify the Agent in
writing otherwise on or before noon (Eastern time) of the third (3rd) Day after
the Drawdown Date with respect to such Swing Loan, Agent shall notify the
Revolving Credit Lenders that such Revolving Credit Loan shall be a Revolving
Credit LIBOR Rate Loan with an Interest Period of one (1) month, provided that
the making of such Revolving Credit LIBOR Rate Loan will not be in contravention
of any other provision of this Agreement, or if the making of a Revolving Credit
LIBOR Rate Loan would be in contravention of this Agreement, then such notice
shall indicate that such loan shall be a Revolving Credit Base Rate Loan.
Borrowers hereby irrevocably authorize and direct the Swing Loan Lender to so
act on its behalf, and agrees that any amount advanced to the Agent for the
benefit of the Swing Loan Lender pursuant to this §2.5(d) shall be considered a
Revolving Credit Loan pursuant to §2.1. Unless any of the events described in
paragraph (h), (i), or (j) of §12.1 shall have occurred (in which event the
procedures of §2.5(e) shall apply), each Revolving Credit Lender shall make the
proceeds of its Revolving Credit Loan available to the Swing Loan Lender for the
account of the Swing Loan Lender at the Agent’s Head Office prior to 12:00 noon
(Eastern time) in funds immediately available no later than the third
(3rd) Business Day after the date such notice is given just as if the Revolving
Credit Lenders were funding directly to the Borrowers, so that thereafter such
Obligations shall be evidenced by the Revolving Credit Notes. The proceeds of
such Revolving Credit Loan shall be immediately applied to repay the Swing
Loans.

(e) If for any reason a Swing Loan cannot be refinanced by a Revolving Credit
Loan pursuant to §2.5(d) (including due to a Defaulting Lender’s failure to
fund), each Revolving Credit Lender will, on the date such Revolving Credit Loan
pursuant to §2.5(d) was to have been made, purchase an undivided participation
interest in the Swing Loan in an amount equal to its Revolving Credit Commitment
Percentage of such Swing Loan (or portion thereof). Each Revolving Credit Lender
will immediately transfer to the Swing Loan Lender in immediately available
funds the amount of its participation and upon receipt thereof the Swing Loan
Lender will deliver to such Revolving Credit Lender a Swing Loan participation
certificate dated the date of receipt of such funds and in such amount.

(f) Whenever at any time after the Swing Loan Lender has received from any
Revolving Credit Lender such Revolving Credit Lender’s participation interest in
a Swing Loan, or the Swing Loan Lender receives any payment on account thereof,
the Swing Loan Lender will distribute to such Revolving Credit Lender its
participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded); provided,

 

40



--------------------------------------------------------------------------------

however, that in the event that such payment received by the Swing Loan Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.

(g) Each Revolving Credit Lender’s obligation to fund a Revolving Credit Loan as
provided in §2.5(d) or to purchase participation interests pursuant to §2.5(e)
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or the
Borrowers may have against the Swing Loan Lender, the Borrowers or anyone else
for any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default; (iii) any adverse change in the condition (financial or
otherwise) of the Borrowers or any of their respective Subsidiaries; (iv) any
breach of this Agreement or any of the other Loan Documents by the Borrowers or
any Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. Any portions of a Swing Loan not
so purchased or converted may be treated by the Agent and Swing Loan Lender as
against such Revolving Credit Lender as a Revolving Credit Loan which was not
funded by the non-purchasing Revolving Credit Lender as contemplated by §2.8 and
§12.5, and shall have such rights and remedies against such Revolving Credit
Lender as are set forth in §2.8, §12.5, and §14.5. Each Swing Loan, once so sold
or converted, shall cease to be a Swing Loan for the purposes of this Agreement,
but shall be a Revolving Credit Loan made by each Revolving Credit Lender under
its Revolving Credit Commitment.

§2.6 Interest on Loans.

(a) Each Term Base Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the date on which such Term Base Rate
Loan is repaid or converted to a Term LIBOR Rate Loan at the rate per annum
equal to the Base Rate.

(b) Each Revolving Credit Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Revolving Credit Base Rate Loan is repaid or converted to a Revolving Credit
LIBOR Rate Loan at the rate per annum equal to the Base Rate.

(c) Each Term LIBOR Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the last day of each Interest Period
with respect thereto at the rate per annum equal to the sum of LIBOR determined
for such Interest Period plus the Applicable Margin for Term LIBOR Rate Loans.

(d) Each Revolving Credit LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for
Revolving Credit LIBOR Rate Loans.

(e) The Borrowers promise to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(f) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

 

41



--------------------------------------------------------------------------------

(g) The parties understand that the applicable interest rate for the Loans and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by Borrowers (the “Borrower Information”). If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Agent, and if the applicable interest rate or fees calculated for any period
were different than they should have been had the correct information been
timely provided, then, such interest rate and such fees for such period shall be
automatically recalculated using correct Borrower Information. The Agent shall
promptly notify Borrowers in writing of any additional interest and fees due
because of such recalculation, and the Borrowers shall pay such additional
interest or fees due to the Agent, for the account of each Lender, within five
(5) Business Days of receipt of such written notice. Borrowers shall receive a
credit or refund of any overpayment promptly after such determination. Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement for a period of one hundred eighty (180) days, and
this provision shall not in any way limit any of the Agent’s, the Issuing
Lender’s, or any Lender’s other rights under this Agreement.

§2.7 Requests for Revolving Credit Loans. Except with respect to the initial
Revolving Credit Loan on the Closing Date, the Borrowers shall give to the Agent
written notice executed by an Authorized Officer in the form of Exhibit D hereto
(or telephonic notice confirmed in writing in the form of Exhibit D hereto) of
each Revolving Credit Loan requested hereunder (a “Loan Request”) by 1:00 p.m.
(Eastern time) one (1) Business Day prior to the proposed Drawdown Date with
respect to Revolving Credit Base Rate Loans and two (2) Business Days prior to
the proposed Drawdown Date with respect to Revolving Credit LIBOR Rate Loans,
together with an executed Borrowing Base Availability Certificate in the form of
Exhibit F. Each such notice shall specify with respect to the requested
Revolving Credit Loan the proposed principal amount of such Revolving Credit
Loan, the Type of Revolving Credit Loan, the initial Interest Period (if
applicable) for such Revolving Credit Loan and the Drawdown Date. Promptly upon
receipt of any such notice, the Agent shall notify each of the Revolving Credit
Lenders thereof. Each such Loan Request shall be irrevocable and binding on the
Borrowers and shall obligate the Borrowers to accept the Revolving Credit Loan
requested from the Revolving Credit Lenders on the proposed Drawdown Date.
Nothing herein shall prevent the Borrowers from seeking recourse against any
Revolving Credit Lender that fails to advance its proportionate share of a
requested Revolving Credit Loan as required by this Agreement. Each Loan Request
shall be (a) for a Revolving Credit Base Rate Loan in a minimum aggregate amount
of $100,000.00; or (b) for a Revolving Credit LIBOR Rate Loan in a minimum
aggregate amount of $500,000.00; provided, however, that there shall be no more
than seven (7) LIBOR Rate Loans outstanding at any one time.

§2.8 Funds for Loans.

(a) Not later than noon (Eastern time) on the proposed Drawdown Date of any
Revolving Credit Loans, each of the Revolving Credit Lenders will make available
to the Agent, at the Agent’s Head Office, in immediately available funds, the
amount of such Lender’s Revolving Credit Commitment Percentage of the amount of
the requested Loans which may be disbursed pursuant to §2.1. Upon receipt from
each such Revolving Credit Lender of such

 

42



--------------------------------------------------------------------------------

amount, and upon receipt of the documents required by §10 and §11 and the
satisfaction of the other conditions set forth therein (except, in each case, to
the extent waived by Agent) to the extent applicable, the Agent will make
available to the Borrowers the aggregate amount of such Revolving Credit Loans
made available to the Agent by the Revolving Credit Lenders by crediting such
amount to the account of the Borrowers maintained at the Agent’s Head Office or
wiring such funds in accordance with Borrowers’ written instructions. The
failure or refusal of any Revolving Credit Lender to make available to the Agent
at the aforesaid time and place on any Drawdown Date the amount of its Revolving
Credit Commitment Percentage of the requested Revolving Credit Loans shall not
relieve any other Revolving Credit Lender from its several obligation hereunder
to make available to the Agent the amount of such other Lender’s Revolving
Credit Commitment Percentage of any requested Revolving Credit Loans, including
any additional Revolving Credit Loans that may be requested subject to the terms
and conditions hereof to provide funds to replace those not advanced by the
Revolving Credit Lender so failing or refusing. In the event of any such failure
or refusal, the Revolving Credit Lenders not so failing or refusing shall be
entitled to a priority secured position as against the Revolving Credit Lender
or Revolving Credit Lenders so failing or refusing to make available to the
Borrowers the amount of its or their Revolving Credit Commitment Percentage for
such Revolving Credit Loans as provided in §12.5.

(b) Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to Agent such
Lender’s Commitment Percentage of a proposed Loan, Agent may in its discretion
assume that such Lender has made such Loan available to Agent in accordance with
the provisions of this Agreement and the Agent may, if it chooses, in reliance
upon such assumption make such Loan available to the Borrowers, and such Lender
shall be liable to the Agent for the amount of such advance. If such Lender does
not pay such corresponding amount upon the Agent’s demand therefor, the Agent
will promptly notify the Borrowers, and the Borrowers shall promptly pay such
corresponding amount to the Agent. The Agent shall also be entitled to recover
from the Lender or the Borrowers (without duplication), as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrowers to the
date such corresponding amount is recovered by the Agent at a per annum rate
equal to (i) from the Borrowers at the applicable rate for such Loan or
(ii) from a Lender at the Federal Funds Effective Rate.

§2.9 Use of Proceeds. The Borrowers will use the proceeds of the Revolving
Credit Loans, the Term Loans, and the Letters of Credit solely to (a) pay
closing costs in connection with this Agreement and the related Transaction
Costs in connection with the Transactions; (b) repay then existing loans
including the Huntington Bank Credit Facility and the Regions Bank Credit
Facility; (c) fund the direct or indirect acquisition of additional Multifamily
Properties located within the fifty (50) States of the continental United States
or the District of Columbia, (d) fund capital and construction expenditures,
tenant improvements, leasing or other commissions and property and equipment
acquisitions within the fifty (50) States of the continental United States or
the District of Columbia; and (e) for general working capital purposes
(including without limitation to finance interest shortfalls, general operating
expenses, including without limitation taxes, insurance and other expenses, and
the payment of fees and expenses related to the Facility).

 

43



--------------------------------------------------------------------------------

§2.10 Letters of Credit.

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the day that is thirty
(30) days prior to the Maturity Date, the Issuing Lender shall issue such
Letters of Credit as the Borrowers may request upon the delivery of a written
request in the form of Exhibit E hereto (a “Letter of Credit Request”) to the
Issuing Lender, provided that (i) no Default or Event of Default shall have
occurred and be continuing, (ii) upon issuance of such Letter of Credit, the
Letter of Credit Liabilities shall not exceed the Letter of Credit Sublimit,
which Letter of Credit Sublimit shall be automatically increased on a pro rata
basis with increases in the aggregate Revolving Credit Commitments, (iii) in no
event shall the sum of (A) the Revolving Credit Loans Outstanding, (B) the Swing
Loans Outstanding and (C) the amount of Letter of Credit Liabilities (after
giving effect to all Letters of Credit requested) exceed the aggregate Revolving
Credit Commitment, (iv) in no event shall the outstanding principal amount of
the Revolving Credit Loans, Swing Loans, Letters of Credit Liabilities (after
giving effect to any requested Letters of Credit), and the Term Loans exceed the
Total Commitment or the Borrowing Base Availability or cause a violation of the
covenant set forth in §9.1, (v) the conditions set forth in §10 and §11 shall
have been satisfied (or if such condition is required to have been satisfied
only as of the Closing Date, that such condition was satisfied as of the Closing
Date) or waived by Agent, (vi) no Revolving Credit Lender is a Defaulting Lender
(provided Issuing Lender may, in its sole discretion, be entitled to waive this
condition), unless the Issuing Lender has entered into arrangements, including
the delivery of cash collateral, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrowers or such Defaulting Lender to eliminate the
Issuing Lender’s actual or potential Fronting Exposure with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other Letter of Credit Liabilities as to
which the Issuing Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion, and (vii) in no event shall any amount drawn under
a Letter of Credit be available for reinstatement or a subsequent drawing under
such Letter of Credit. The Issuing Lender may assume that the conditions in §10
and §11 have been satisfied unless it receives written notice from a Revolving
Credit Lender that such conditions have not been satisfied. Each Letter of
Credit Request shall be executed by an Authorized Officer of Borrowers. The
Issuing Lender shall be entitled to conclusively rely on such Person’s authority
to request a Letter of Credit on behalf of Borrowers. The Issuing Lender shall
have no duty to verify the authenticity of any signature appearing on a Letter
of Credit Request. The Borrowers assume all risks with respect to the use of the
Letters of Credit. Unless the Issuing Lender and the Required Lenders otherwise
consent, the term of any Letter of Credit shall not exceed a period of time
commencing on the issuance of the Letter of Credit and ending one year after the
date of issuance thereof, subject to extension pursuant to an “evergreen” clause
reasonably acceptable to Agent and Issuing Lender (but in any event the term
shall not extend beyond thirty (30) days prior to the Maturity Date) unless the
Borrowers have provided to Agent cash collateral reasonably acceptable to the
Agent in an amount equal to the Letter of Credit Liability with respect to any
Letter of Credit which extends beyond thirty (30) days prior to the Maturity
Date). The amount available to be drawn under any Letter of Credit shall reduce
on a dollar-for-dollar basis the amount available to be drawn under the
aggregate Revolving Credit Commitments as a Revolving Credit Loan.

 

44



--------------------------------------------------------------------------------

(b) Each Letter of Credit Request shall be submitted to the Issuing Lender at
least three (3) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of this Agreement), and (ii) a certification by
an Authorized Officer or the chief financial or chief accounting officer of
Parent Borrower that the Borrowers are and will be in compliance with all
covenants under the Loan Documents after giving effect to the issuance of such
Letter of Credit. The Borrowers shall further deliver to the Issuing Lender such
additional applications (which application as of the date hereof is in the form
of Exhibit I hereto) and documents as the Issuing Lender may reasonably require,
in conformity with the then standard practices of its letter of credit
department applicable to all or substantially all similarly situated borrowers,
in connection with the issuance of such Letter of Credit; provided that in the
event of any conflict, the terms of this Agreement shall control.

(c) The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before three (3) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

(d) Upon the issuance of a Letter of Credit, each Revolving Credit Lender shall
be deemed to have purchased a participation therein from Issuing Lender in an
amount equal to its respective Revolving Credit Commitment Percentage of the
amount of such Letter of Credit. No Revolving Credit Lender’s obligation to
participate in a Letter of Credit shall be affected by any other Revolving
Credit Lender’s failure to perform as required herein with respect to such
Letter of Credit or any other Letter of Credit.

(e) Upon the issuance of each Letter of Credit, the Borrowers shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fronting fee with
respect to each Letter of Credit, at a rate equal to the greater of (a) a one
time fee of one eighth of one percent (0.125%), computed on the face amount
available to be drawn under such Letter of Credit, or (b) Fifteen Hundred
Dollars ($1,500.00), and (ii) for the accounts of the Revolving Credit Lenders
(including the Issuing Lender) in accordance with their respective percentage
shares of participation in such Letter of Credit, a Letter of Credit fee
calculated at the rate per annum equal to the Applicable Margin then applicable
to Revolving Credit LIBOR Rate Loans on the amount available to be drawn under
such Letter of Credit. Such fees shall be payable in quarterly installments in
arrears with respect to each Letter of Credit on the first (1st) day of each
calendar quarter following the date of issuance and continuing on each quarter
or portion thereof thereafter, as applicable, or on any earlier date on which
the Revolving Credit Commitments shall terminate and on the expiration or return
of any Letter of Credit (if such letter of credit is outstanding less than a
full quarter, such fee shall be prorated for the period of time outstanding). In
addition, the Borrowers shall pay to Issuing Lender for its own account within
ten (10) Business Days of demand of Issuing Lender the standard issuance,
documentation and service charges applicable to all or substantially all
similarly situated borrowers for Letters of Credit issued from time to time by
Issuing Lender.

 

45



--------------------------------------------------------------------------------

(f) In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrowers shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding Revolving Credit Base Rate Loan
under this Agreement (Borrowers being deemed to have requested a Revolving
Credit Base Rate Loan on such date in an amount equal to the amount of such
drawing and such amount drawn shall be treated as an outstanding Revolving
Credit Base Rate Loan under this Agreement) and the Agent shall promptly notify
each Revolving Credit Lender by telex, telecopy, telegram, telephone (confirmed
in writing) or other similar means of transmission, and each Revolving Credit
Lender shall promptly and unconditionally pay to the Agent, for the Issuing
Lender’s own account, an amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of such Letter of Credit (to the extent
of the amount drawn). Borrowers further hereby irrevocably authorize and direct
Agent to notify the Revolving Credit Lenders of Borrowers’ intent to convert
such Revolving Credit Base Rate Loan to a Revolving Credit LIBOR Rate Loan with
an Interest Period of one (1) month on the third (3rd) Business Day following
the funding by the Revolving Credit Lenders of their advance under this
§2.10(f), provided that the making of such Revolving Credit LIBOR Rate Loan
shall not be a contravention of any provision of this Agreement. If and to the
extent any Revolving Credit Lender shall not make such amount available on the
Business Day on which such draw is funded, such Revolving Credit Lender agrees
to pay such amount to the Agent forthwith on demand, together with interest
thereon, for each day from the date on which such draw was funded until the date
on which such amount is paid to the Agent, at the Federal Funds Effective Rate
until three (3) days after the date on which the Agent gives notice of such draw
and at the Federal Funds Effective Rate plus one percent (1.0%) for each day
thereafter. Further, such Revolving Credit Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Credit Loans, amounts due with respect to its participations in Letters of
Credit and any other amounts due to it hereunder to the Agent to fund the amount
of any drawn Letter of Credit which such Revolving Credit Lender was required to
fund pursuant to this §2.10(f) until such amount has been funded (as a result of
such assignment or otherwise). In the event of any such failure or refusal, the
Revolving Credit Lenders not so failing or refusing shall be entitled to a
priority secured position for such amounts as provided in §12.5. The failure of
any Revolving Credit Lender to make funds available to the Agent in such amount
shall not relieve any other Revolving Credit Lender of its obligation hereunder
to make funds available to the Agent pursuant to this §2.10(f).

(g) If after the issuance of a Letter of Credit pursuant to §2.10(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Revolving
Credit Lender, for any reason a drawing under a Letter of Credit cannot be
refinanced as a Revolving Credit Loan, each Revolving Credit Lender will, on the
date such Revolving Credit Loan pursuant to §2.10(f) was to have been made,
purchase an undivided participation interest in the Letter of Credit in an
amount equal to its Revolving Credit Commitment Percentage of the amount of such
Letter of Credit. Each Revolving Credit Lender will immediately transfer to the
Issuing Lender in immediately available funds the amount of its participation
and upon receipt thereof the Issuing Lender will deliver to such Revolving
Credit Lender a Letter of Credit participation certificate dated the date of
receipt of such funds and in such amount.

(h) Whenever at any time after the Issuing Lender has received from any
Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the

 

46



--------------------------------------------------------------------------------

Issuing Lender will distribute to such Revolving Credit Lender its participation
interest in such amount (appropriately adjusted in the case of interest payments
to reflect the period of time during which such Revolving Credit Lender’s
participation interest was outstanding and funded); provided, however, that in
the event that such payment received by the Issuing Lender is required to be
returned, such Revolving Credit Lender will return to the Issuing Lender any
portion thereof previously distributed by the Issuing Lender to it.

(i) The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(j) Borrowers assume all risks of the acts, omissions, or misuse of any Letter
of Credit by the beneficiary thereof. Neither Agent, Issuing Lender nor any
Lender will be responsible for (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Letter of Credit or any document submitted by
any party in connection with the issuance of any Letter of Credit, even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender, none of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Issuing Lender or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Issuing Lender or the other Lenders in
good faith will be binding on Borrowers and will not put Agent, Issuing Lender
or the other Lenders under any resulting liability to Borrowers; provided
nothing contained herein shall relieve Issuing Lender, Agent or any Lender for
liability to Borrowers arising as a result of the gross negligence or willful
misconduct of Issuing Lender, Agent or any Lender as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods.

§2.11 Increase in Total Commitment.

(a) Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, the Borrowers shall
have the option at any time and from time to time before the date that is thirty
(30) days prior to the Maturity Date (or the extended maturity date if Borrowers
exercise their extension option pursuant to §2.12) to request an increase in the
Total Commitment to an amount not greater than Four Hundred Fifty Million
Dollars ($450,000,000.00) by giving written notice to the Agent (an “Increase
Notice”; and the amount of such requested increase is the “Commitment
Increase”), with such Commitment Increase being allocated to the Revolving
Credit Facility and/or the Term

 

47



--------------------------------------------------------------------------------

Loan Facility in such fashion as the Borrowers may designate; provided that any
such individual increase must be in a minimum amount of $25,000,000.00. Upon
receipt of any Increase Notice, the Agent shall consult with Arranger and shall
notify the Borrowers of the amount of facility fees to be paid to any Lenders
who provide an additional Commitment in connection with such increase in the
Total Commitment (which shall be in addition to the fees to be paid to Agent or
Arranger pursuant to the Agreement Regarding Fees). If the Borrowers agree to
pay the facility fees so determined, then the Agent shall send a notice to all
Lenders (the “Additional Commitment Request Notice”) informing them of the
Borrowers’ request to increase the Total Commitment, the applicable Facility to
be increased, and of the facility fees to be paid with respect thereto. Each
Lender who desires to provide an additional Commitment upon such terms shall
provide Agent with a written commitment letter specifying the amount of the
additional Commitment by which it is willing to provide prior to such deadline
as may be specified in the Additional Commitment Request Notice. If the
requested increase is oversubscribed then the Agent and the Arranger shall
allocate the Commitment Increase among the Lenders who provide such commitment
letters on such basis mutually acceptable to each of the Borrowers, Agent and
Arranger. If the additional Commitments so provided are not sufficient to
provide the full amount of the Commitment Increase requested by the Borrowers,
then the Agent, Arranger or Borrowers may, but shall not be obligated to,
invite, and the Agent, in consultation with the Parent Borrower, will use its
reasonable efforts to arrange for, one or more banks or lending institutions
(which banks or lending institutions shall be reasonably acceptable to Agent,
Arranger and Parent Borrower) to become a Lender and provide an additional
Commitment. The Agent shall provide all Lenders with a notice setting forth the
amount, if any, of the additional Commitment to be provided by each Lender and
the revised Commitment Percentages (as well as the revised Maximum Facility
Amount and the revised amount of the Letter of Credit Sublimit and the Swing
Loan Commitment, respectively) which shall be applicable after the effective
date of the Commitment Increase specified therein (the “Commitment Increase
Date”). In no event shall any Lender be obligated to provide an additional
Commitment.

(b) On any Commitment Increase Date the outstanding principal balance of the
applicable Loans shall be reallocated among the Lenders such that after the
applicable Commitment Increase Date the outstanding principal amount of Loans
owed to each Lender shall be equal to such Lender’s Revolving Credit Commitment
Percentage and/or Term Loan Commitment Percentage, as applicable, (as in effect
after the applicable Commitment Increase Date) of the outstanding principal
amount of all applicable Loans. The participation interests of the Revolving
Credit Lenders in Swing Loans and Letters of Credit shall be similarly adjusted
as applicable. On any Commitment Increase Date those Lenders whose applicable
Commitment Percentage is increasing shall advance the funds to the Agent and the
funds so advanced shall be distributed among the Lenders whose applicable
Commitment Percentage is decreasing as necessary to accomplish the required
reallocation of the outstanding Loans. The funds so advanced shall be Base Rate
Loans until converted to LIBOR Rate Loans which are allocated among all Lenders
based on their applicable Revolving Credit Commitment Percentages and/or Term
Loan Commitment Percentages, after giving effect to any Commitment Increase, as
reasonably determined by Agent.

(c) Upon the effective date of each increase in the Total Commitment pursuant to
this §2.11 the Agent may unilaterally revise Schedule 1.1 and the Borrowers
shall, if requested by such Lender, execute and deliver to the Agent new Notes
for each Lender whose

 

48



--------------------------------------------------------------------------------

Commitment has changed so that the principal amount of such Lender’s applicable
Notes shall equal its Commitment. The Agent shall deliver such replacement Notes
to the respective Lenders in exchange for the Notes replaced thereby which shall
be surrendered by such Lenders. Such new Notes shall provide that they are
replacements for the surrendered Notes and that they do not constitute a
novation, shall be dated as of the Commitment Increase Date and shall otherwise
be in substantially the form of the replaced Notes.

(d) Notwithstanding anything to the contrary contained herein, any obligation of
the Agent and the Lenders to increase the Total Commitment pursuant to this
§2.11 shall be conditioned upon satisfaction or waiver of the following
conditions precedent which must be satisfied or waived prior to the
effectiveness of any increase of the Total Commitment:

(i) Payment of Activation Fee. The Borrowers shall pay (A) to the Agent those
fees described in and contemplated by the Agreement Regarding Fees with respect
to the applicable Commitment Increase, and (B) to the Arranger such facility
fees as the Lenders who are providing an additional Commitment may require to
increase the aggregate Total Commitment, which fees shall, when paid, be fully
earned and non-refundable under any circumstances. The Arranger shall pay to the
Lenders acquiring the increased Commitment certain fees pursuant to their
separate agreement; and

(ii) No Default. On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Total
Commitment is increased, no Default or Event of Default shall have occurred and
be continuing; and

(iii) Representations True. The representations and warranties made by the
Borrowers and Guarantors, respectively, in the Loan Documents or otherwise made
by or on behalf of the Borrowers and Guarantors, respectively, in connection
therewith shall also be true and correct in all material respects on the date of
such Increase Notice and on the date the Total Commitment is increased, both
immediately before and after the Total Commitment is increased, unless such
representations and warranties are by their terms limited to a specified date;
and

(iv) Additional Documents and Expenses. The Borrowers and Guarantors shall
execute and deliver to Agent and the Lenders such additional documents
(including, without limitation, amendments to the Security Documents),
instruments, certifications and opinions as the Agent may reasonably require,
including, without limitation, a Compliance Certificate, demonstrating
compliance with all covenants set forth in the Loan Documents after giving
effect to the increase, and the Borrowers shall pay the cost of any mortgagee’s
title insurance policy or any endorsement or update thereto or any updated UCC
searches, all recording costs and fees, and any and all intangible taxes or
other documentary or mortgage taxes, assessments or charges or any similar
reasonable and documented fees, taxes or expenses which are reasonably requested
in connection with such increase.

§2.12 Extension of Maturity Date. The Borrowers shall have the right and option
to extend the Maturity Date to September 17, 2019, and then to September 17,
2020, upon

 

49



--------------------------------------------------------------------------------

satisfaction or waiver (with any such waiver requiring the approval of all of
the Lenders) of the following conditions precedent, which must be satisfied (or
so waived) prior to the effectiveness of any extension of the Maturity Date:

(a) Extension Request. The Borrowers shall deliver written notice of such
request (the “Extension Request”) to the Agent not earlier than the date which
is one hundred twenty (120) days and not later than the date which is sixty
(60) days prior to the then applicable Maturity Date (as determined without
regard to such extension). Any such Extension Request shall be irrevocable and
binding on the Borrowers unless otherwise agreed to by the Agent in its
reasonable discretion.

(b) Payment of Extension Fee. The Borrowers shall pay to the Agent (i) for the
pro rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments an extension fee in an amount equal to
twenty (20) basis points on the aggregate Revolving Credit Commitments of the
Revolving Credit Lenders in effect on the then applicable Maturity Date, after
taking into consideration any reduction in the Revolving Credit Commitments as
of such date (as determined without regard to such extension), which fee shall,
when paid, be fully earned and non-refundable, and (ii) for the pro rata
accounts of the Term Loan Lenders an extension fee in an amount equal to twenty
(20) basis points on the aggregate outstanding Term Loans of the Term Loan
Lenders in effect on the then applicable Maturity Date, which fee shall, when
paid, be fully earned and non-refundable.

(c) No Default. On the date the Extension Request is given and on the then
applicable Maturity Date (as determined without regard to such extension) no
Default or Event of Default shall have occurred and be continuing.

(d) Prior Extension. For the extension to September 17, 2020, the extension to
September 17, 2019 shall have been previously effected.

(e) Representations and Warranties. The representations and warranties made by
the Borrowers and Guarantors, respectively, in the Loan Documents or otherwise
made by or on behalf of the Borrowers and Guarantors, respectively, in
connection therewith shall be true and correct in all material respects on the
date the Extension Request is given and on the then applicable Maturity Date (as
determined without regard to such extension), unless such representations and
warranties are by their terms limited to a specified date.

(f) Appraisals. Agent at its option, or at the direction of the Required
Lenders, shall have obtained at Borrowers’ expense new Appraisals and determined
the current Appraised Values of the Collateral Properties.

 

§3. REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. The Borrowers promise to pay on the Maturity Date and
there shall become absolutely due and payable on the Maturity Date all of the
Revolving Credit Loans, Term Loans, Swing Loans and other Letter of Credit
Liabilities outstanding on such date (other than Letters of Credit whose
expiration date is beyond the Maturity Date as set forth in §2.10(a)), together
with any and all accrued and unpaid interest thereon.

§3.2 Mandatory Prepayments.

(a) If at any time the sum of the aggregate outstanding principal amount of the
Revolving Credit Loans, the Swing Loans, and the Letter of Credit Liabilities
exceeds the lesser

 

50



--------------------------------------------------------------------------------

of (a) the amount of the aggregate Revolving Credit Commitments or (b) the sum
of (i) the Borrowing Base Availability, less (ii) the outstanding balance of the
Term Loans, then the Borrowers shall, within ten (10) Business Days after
receipt of notice from Agent of such occurrence pay the amount of such excess to
the Agent for the respective accounts of the Revolving Credit Lenders, as
applicable, for application to the Revolving Credit Loans as provided in §3.4,
together with any additional amounts payable pursuant to §4.8, except that the
amount of any Swing Loans shall be paid solely to the Swing Loan Lender, subject
to §3.2(c).

(b) If at any time the outstanding principal balance of the Revolving Credit
Loans, the Swing Loans, the Term Loan, and the Letter of Credit Liabilities
exceeds the lesser of (a) the amount of the aggregate Total Commitment or
(b) the Borrowing Base Availability, within ten (10) Business Days after receipt
of notice from Agent of such occurrence pay the amount of such excess to the
Agent for the respective accounts of the Lenders, as applicable, for application
to the Loans as provided in §3.4, together with any additional amounts payable
pursuant to §4.8, except that the amount of any Swing Loans shall be paid solely
to the Swing Loan Lender, subject to §3.2(c).

(c) In the event there shall have occurred a casualty with respect to any
Collateral Property and the Borrowers are required to repay the Loans pursuant
to §7.7 or a Taking and the Borrowers are required to repay the Loans pursuant
to §7.7, the Borrowers shall prepay the Loans concurrently with the date of
receipt by such Borrower or the Agent of all of Insurance Proceeds or
Condemnation Proceeds to be received in respect of such casualty or Taking, as
applicable, or as soon thereafter as is reasonably practicable, in the amount
required pursuant to the relevant provisions of §7.7.

§3.3 Optional Prepayments.

(a) Borrowers shall have the right, at its election, to prepay the outstanding
amount of the Loans and Swing Loans, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the outstanding amount
of any LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not the
last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts due pursuant to §4.8.

(b) The Borrowers shall give the Agent, no later than 1:00 p.m. (Eastern time)
at least three (3) days prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that (i) any such notice may be
revoked or modified upon one (1) day’s prior notice to the Agent) and/or
(ii) any such notice or repayment may be conditioned upon the consummation of a
transaction. Notwithstanding the foregoing, no prior notice shall be required
for the prepayment of any Swing Loan.

§3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall
be in a minimum amount of $100,000.00, shall be accompanied by the payment of
accrued interest on the principal prepaid to the date of payment. Each partial
payment under §3.2 and §3.3 shall be applied first to the principal of any
Outstanding Swing Loans, and then, in the absence of instruction by the
Borrowers, to the principal of Loans on a pro rata basis (and with respect to
each category of Loan, first to the principal of Base Rate Loans, and then to
the principal of LIBOR Rate Loans).

 

51



--------------------------------------------------------------------------------

§3.5 Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid under
§3.2 and §3.3 prior to the Maturity Date may be reborrowed as provided in §2.
Amounts of the Term Loans prepaid under §3.2 and §3.3 prior to the Maturity Date
may not be reborrowed.

 

§4. CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a) The Borrowers may elect from time to time to convert any of its outstanding
Loans to a Loan of another Type and such Loans shall thereafter bear interest as
a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that (i) with
respect to any such conversion of a LIBOR Rate Loan to a Base Rate Loan, the
Borrowers shall give the Agent at least one (1) Business Day’s prior written
notice of such election, and such conversion shall only be made on the last day
of the Interest Period with respect to such LIBOR Rate Loan unless the Borrowers
pay Breakage Costs as required under this Agreement; (ii) with respect to any
such conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrowers shall
give the Agent at least three (3) LIBOR Business Days’ prior written notice of
such election and the Interest Period requested for such Loan, the principal
amount of the Loan so converted shall be in a minimum aggregate amount of
$100,000.00 and, after giving effect to the making of such Loan, there shall be
no more than seven (7) LIBOR Rate Loans outstanding at any one time; and
(iii) no Loan may be converted into a LIBOR Rate Loan when any Default or Event
of Default has occurred and is continuing. All or any part of the outstanding
Loans of any Type may be converted as provided herein, provided that no partial
conversion shall result in a Base Rate Loan in a principal amount of less than
$100,000.00 or a LIBOR Rate Loan in a principal amount of less than $100,000.00.
On the date on which such conversion is being made, each Lender shall take such
action as is necessary to transfer its Commitment Percentage of such Loans to
its Domestic Lending Office or its LIBOR Lending Office, as the case may be.
Each Conversion/Continuation Request relating to the conversion of a Base Rate
Loan to a LIBOR Rate Loan shall be irrevocable by the Borrowers.

(b) Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrowers with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c) In the event that the Borrowers do not notify the Agent of their election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
continued at the end of the applicable Interest Period as a LIBOR Rate Loan for
an Interest Period of one (1) month unless such Interest Period shall be greater
than the time remaining until the Maturity Date, in which case such Loan shall
be automatically converted to a Base Rate Loan at the end of the applicable
Interest Period.

 

52



--------------------------------------------------------------------------------

§4.2 Fees. In addition to all fees specified herein, the Borrowers agree to pay
to KeyBank and the Arranger for their own account certain fees for services
rendered or to be rendered in connection with the Loans as provided pursuant to
a fee letter dated June 24, 2015 between the Borrowers, KeyBank and the Arranger
(the “Agreement Regarding Fees”).

§4.3 [Reserved].

§4.4 Funds for Payments.

(a) All payments of principal, interest, facility fees, closing fees and any
other amounts due hereunder or under any of the other Loan Documents shall be
made to the Agent, for the respective accounts of the Lenders and the Agent, as
the case may be, at the Agent’s Head Office, not later than 3:00 p.m. (Eastern
time) on the day when due (or such later time as is acceptable to the Agent in
the event of a payment in full of all Loans and a termination of Commitments
hereunder), in each case in lawful money of the United States in immediately
available funds. Subject to the foregoing, all payments made to Agent on behalf
of the Lenders, and actually received by Agent, shall be deemed received by the
Lenders on the date actually received by Agent.

(b) All payments by the Borrowers hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction or withholding for any Taxes , excluding any income Taxes,
franchise or similar Taxes and any Taxes imposed by a jurisdiction (i) as a
result of the Agent or Lender being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) as a result of any present or former connection between the
Agent or a Lender and such jurisdiction other than any connection arising solely
from executing, delivering, performing its obligations under, or enforcing any
Loan Document (such Taxes, other than those so excluded as specifically set
forth in this sentence and elsewhere in this §4.4(b), referred to as
“Non-Excluded Taxes”), unless the Borrowers are required by law to make such
deduction or withholding. If any such obligation is imposed upon the Borrowers
with respect to any amount payable by the Borrowers hereunder or under any of
the other Loan Documents, the Borrowers will pay to the Agent, for the account
of the Lenders (including the Swing Loan Lender) or (as the case may be) the
Agent, on the date on which such amount is due and payable hereunder or under
such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Lenders or the Agent to receive, after such deduction or
withholding has been made, the same net amount which the Lenders or the Agent
would have received on such due date had no such obligation been imposed upon
the Borrowers; provided, however, that the Borrowers shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of §4.4(c); (ii) that are branch profits taxes imposed by the
United States or any similar taxes imposed by any other jurisdiction under the
laws of which a Lender is organized or in which its applicable lending office is
located; (iii) in the case of a Non-U.S. Lender and notwithstanding any consent
given pursuant to §18.1, that are imposed on amounts payable to such Lender
pursuant to a law in effect on the date on which such Lender becomes a party to
this Agreement (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment)

 

53



--------------------------------------------------------------------------------

to receive additional amounts from the Borrowers with respect to such
Non-Excluded Taxes pursuant to this §4.4(b); or (iv) that are U.S. federal
withholding Taxes imposed under FATCA. The Borrowers shall indemnify each of the
Agent and the Lenders, as applicable, within 10 days after demand therefor, for
the full amount of any Non-Excluded (including Non-Excluded Taxes imposed or
asserted on or attributable to amounts payable under this §4) payable or paid by
the Agent or Lenders or required to be withheld or deducted from a payment to
such the Agent or Lenders and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Non-Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. The
Borrowers will deliver promptly to the Agent certificates or other valid
vouchers for all Taxes or other charges deducted from or paid with respect to
payments made by the Borrowers hereunder or under any other Loan Document. In
the event a Lender receives a refund or credit of any Non-Excluded Taxes paid by
the Borrowers pursuant to this section, such Lender will pay to the Borrowers
the amount of such refund or credit (and any interest received with respect
thereto) promptly upon receipt thereof; provided that if at any time thereafter
such Lender is required to return such refund or credit, the Borrowers shall
promptly repay to such Lender the amount of such refund or credit, net of any
reasonable incremental additional costs.

(c) If a Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document it shall
deliver to the Borrowers, at the time or times reasonably requested by the
Borrowers, such properly completed and executed documentation reasonably
requested by the Borrowers as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, if reasonably
requested by the Borrowers the Lender shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrowers as will
enable the Borrower or to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding the
generality of the foregoing, each Lender that is not a United States Person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. federal income
tax purposes (a “Non-U.S. Lender”), to the extent such Lender is lawfully able
to do so, shall provide the Borrowers on or prior to the Closing Date (in the
case of each Lender listed on the signature pages hereof on the Closing Date) or
on or prior to the date of the Assignment and Acceptance Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be necessary in the determination of the Borrowers, with (x) two
(2) original copies of Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI
and/or W-8IMY (or, in each case, any successor forms), properly completed and
duly executed by such Lender, and any other such duly executed form(s) or
statement(s) (including whether such Lender has complied with the FATCA) which
may, from time to time, be prescribed by law and, which, pursuant to applicable
provisions of (i) an income tax treaty between the United States and the country
of residence of such Lender, (ii) the Code, or (iii) any applicable rules or
regulations in effect under (i) or (ii) above, establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under any of the Loan Documents, or (y) if such Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Code, a Certificate
Regarding Non-Bank Status together with two (2) original copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any successor form),

 

54



--------------------------------------------------------------------------------

properly completed and duly executed by such Lender, and such other
documentation required under the Code and requested by the Borrowers to
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to any payments to such Lender of
interest payable under any of the Loan Documents. Each Lender that is a United
States Person (as such term is defined in Section 7701(a)(30) of the Code) for
United States federal income tax purposes (a “U.S. Lender”) shall provide the
Borrowers on or prior to the Closing Date (or, if later, on or prior to the date
on which such Lender becomes a party to this Agreement) two (2) original copies
of Internal Revenue Service From W-9 (or any successor form), properly completed
and duly executed by such Lender, certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or otherwise prove
that it is entitled to such an exemption. If a payment made to a Lender under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrowers at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowers such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrowers as may be necessary for the
Borrowers to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment (for purposes of
this sentence, “FATCA” shall include any amendments made to FATCA after the date
of this Agreement). Each Lender required to deliver any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters pursuant to this section hereby agrees, from time to time after the
initial delivery by such Lender of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect,
that such Lender shall promptly provide the Borrowers two (2) new original
copies of Internal Revenue Service Form W-9, W-8BEN, W-8BEN-E, W-8ECI and/or
W-8IMY (or, in each case, any successor form), a Certificate Regarding Non-Bank
Status and two (2) original copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor form), or any documentation required under applicable
reporting requirements of FATCA, as the case may be, properly completed and duly
executed by such Lender, and such other documentation required under the Code
and requested by the Borrowers to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Loan Documents, or notify the
Borrowers of its inability to deliver any such forms, certificates or other
evidence.

(d) In the event it is reasonably necessary to determine the fair market value
of the Commitments, Loans and/or other obligations under the Loan Documents for
purposes of Treasury Regulation Section 1.1273-2(f), the Agent shall assist
Parent Borrower as reasonably requested in connection with making such
determination (including by using commercially reasonable efforts to obtain
quotes and sales prices for the Commitments, Loans and/or other obligations),
and the Agent shall promptly make any such determination by Parent Borrower
available to the Lenders in accordance with Treasury Regulation
Section 1.1273-2(f)(9).

(e) The obligations of the Borrowers to the Lenders under this Agreement (and of
the Revolving Credit Lenders to make payments to the Issuing Lender with respect
to

 

55



--------------------------------------------------------------------------------

Letters of Credit and to the Swing Loan Lender with respect to Swing Loans)
shall be absolute, unconditional and irrevocable, and shall be paid and
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances: (i) any lack of validity or enforceability of this Agreement, any
Letter of Credit, or any of the other Loan Documents; (ii) any improper use
which may be made of any Letter of Credit or any improper acts or omissions of
any beneficiary or transferee of any Letter of Credit in connection therewith;
(iii) the existence of any claim, set-off, defense or any right which the
Borrowers or any of their Subsidiaries or Affiliates may have at any time
against any beneficiary or any transferee of any Letter of Credit (or persons or
entities for whom any such beneficiary or any such transferee may be acting) or
the Lenders (other than the defense of payment to the Lenders in accordance with
the terms of this Agreement) or any other person, whether in connection with any
Letter of Credit, this Agreement, any other Loan Document, or any unrelated
transaction; (iv) any draft, demand, certificate, statement or any other
documents presented under any Letter of Credit proving to be insufficient,
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect whatsoever; (v) any breach of any agreement
between Borrowers or any of their Subsidiaries or Affiliates and any beneficiary
or transferee of any Letter of Credit; (vi) any irregularity in the transaction
with respect to which any Letter of Credit is issued, including any fraud by the
beneficiary or any transferee of such Letter of Credit; (vii) payment by the
Issuing Lender under any Letter of Credit against presentation of a sight draft,
demand, certificate or other document which does not comply with the terms of
such Letter of Credit, provided that such payment shall not have constituted
gross negligence or willful misconduct on the part of the Issuing Lender as
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods; (viii) any non-application or misapplication by the
beneficiary of a Letter of Credit of the proceeds of such Letter of Credit;
(ix) the legality, validity, form, regularity or enforceability of the Letter of
Credit; (x) the failure of any payment by Issuing Lender to conform to the terms
of a Letter of Credit (if, in Issuing Lender’s good faith judgment, such payment
is determined to be appropriate); (xi) the surrender or impairment of any
security for the performance or observance of any of the terms of any of the
Loan Documents; (xii) the occurrence of any Default or Event of Default; and
(xiii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, provided that nothing contained herein shall relieve
Issuing Lender, Agent or any Lender for liability to Borrowers arising as a
result of gross negligence or willful misconduct on the part of the Issuing
Lender, Agent, any Lender or the Swing Loan Lender, as applicable as determined
by a court of competent jurisdiction after the exhaustion of all applicable
appeal periods.

§4.5 Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount.

§4.6 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that

 

56



--------------------------------------------------------------------------------

adequate and reasonable methods do not exist for ascertaining LIBOR for such
Interest Period, or the Agent shall reasonably determine that LIBOR will not
accurately and fairly reflect the cost of the Lenders making or maintaining
LIBOR Rate Loans for such Interest Period, the Agent shall forthwith give notice
of such determination (which shall be conclusive and binding on the Borrowers
and the Lenders absent manifest error) to the Borrowers and the Lenders. In such
event (a) any Loan Request with respect to a LIBOR Rate Loan shall be
automatically withdrawn and shall be deemed a request for a Base Rate Loan and
(b) each LIBOR Rate Loan will automatically, on the last day of the then current
Interest Period applicable thereto, become a Base Rate Loan, and the obligations
of the Lenders to make LIBOR Rate Loans shall be suspended until the Agent
determines that the circumstances giving rise to such suspension no longer
exist, whereupon the Agent shall so notify the Borrowers and the Lenders.

§4.7 Illegality. Notwithstanding any other provisions herein, if any Change in
Law shall make it unlawful, or any central bank or other governmental authority
having or claiming jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrowers and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
reasonable judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by Borrowers hereunder.

§4.8 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, the
Borrowers will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. Borrowers understand,
agree and acknowledge the following: (i) no Lender has any obligation to
purchase, sell and/or match funds in connection with the use of LIBOR as a basis
for calculating the rate of interest on a LIBOR Rate Loan; (ii) LIBOR is used
merely as a reference in determining such rate; and (iii) Borrowers have
accepted LIBOR as a reasonable and fair basis for calculating such rate and any
Breakage Costs. Borrowers further agree to pay the Breakage Costs, if any,
whether or not a Lender elects to purchase, sell and/or match funds.

§4.9 Additional Costs, Etc. Notwithstanding anything herein to the contrary, if
any Change in Law, shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in determining LIBOR) or Issuing
Lender;

 

57



--------------------------------------------------------------------------------

(b) subject Agent, Issuing Lender, or any Lender to any Tax (other than Taxes
addressed by §4.4(b)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(c) impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, a Letter of Credit or any class of loans or commitments of which any
of the Loans or such Lender’s Commitment forms a part; and the result of any of
the foregoing is:

(i) to increase the cost to any Lender or Issuing Lender of making, funding,
issuing, renewing, extending or maintaining any of the Loans, the Letters of
Credit or such Lender’s Commitment, or

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender, Issuing Lender, or the Agent hereunder on account of such Lender’s
Commitment or any of the Loans or the Letters of Credit, or

(iii) to require any Lender, Issuing Lender, or the Agent to make any payment or
to forego any interest or other sum payable hereunder, the amount of which
payment or foregone interest or other sum is calculated by reference to the
gross amount of any sum receivable or deemed received by such Lender, Issuing
Lender, or the Agent from the Borrowers hereunder,

then, and in each such case, the Borrowers will (and as to clauses (a) and
(b) above, subject to the provisions of §4.4), within thirty (30) days of demand
made by such Lender or (as the case may be) the Agent at any time and from time
to time and as often as the occasion therefor may arise, pay to such Lender or
the Agent such additional amounts as such Lender, Issuing Lender, or the Agent
shall reasonably determine in good faith to be sufficient to compensate such
Lender, Issuing Lender, or the Agent for such additional cost, reduction,
payment or foregone interest or other sum. For the avoidance of doubt, the
provisions of this §4.9 shall not apply with respect to Taxes, which shall be
governed by §4.4(b) and §4.4(c).

§4.10 Capital Adequacy. If after the date hereof any Lender (or Issuing Lender)
determines that (a) as a result of a Change in Law, or (b) compliance by such
Lender (or Issuing Lender) or its parent bank holding company with any directive
of any such entity regarding liquidity or capital adequacy, has the effect of
reducing the return on such Lender’s (or Issuing Lender’s) or such holding
company’s capital as a consequence of such Lender’s commitment to make Loans or
participate in Letters of Credit hereunder (or for the Issuing Bank to issue the
Letters of Credit), to a level below that which such Lender (or Issuing Lender)
or holding company could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s (or Issuing Lender’s) or
such holding company’s then existing policies with respect to capital adequacy
and assuming the full utilization of such entity’s capital) by any amount deemed
by such Lender (or Issuing Lender) to be material, then such

 

58



--------------------------------------------------------------------------------

Lender (or Issuing Lender) may notify the Borrowers thereof. The Borrowers agree
to pay to such Lender (or Issuing Lender) the amount of such reduction in the
return on capital as and when such reduction is reasonably determined, upon
presentation by such Lender (or Issuing Lender) of a statement of the amount
setting forth the Lender’s (or Issuing Lender’s) calculation thereof. In
determining such amount, such Lender (or Issuing Lender) may use any reasonable
averaging and attribution methods generally applied by such Lender (or Issuing
Lender).

§4.11 Breakage Costs. Borrowers shall pay all Breakage Costs required to be paid
by them pursuant to this Agreement and incurred from time to time by any Lender
within fifteen (15) days from receipt of written notice from Agent, or such
earlier date as may be required by this Agreement.

§4.12 Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to three percent
(3.0%) above the interest rate that would otherwise be in effect hereunder (the
“Default Rate”), until such amount shall be paid in full (after as well as
before judgment). In addition, the Borrowers shall pay a late charge equal to
three percent (3.0%) of any amount of interest and/or principal payable on the
Loans (other than amounts due on the Maturity Date or as a result of
acceleration), which is not paid by the Borrowers within ten (10) days of the
date when due.

§4.13 Certificate. A certificate setting forth any amounts payable pursuant to
§4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrowers,
shall be conclusive in the absence of manifest error. A Lender shall be entitled
to reimbursement under §4.9, or §4.10 from and after notice to Borrowers that
such amounts are due given in accordance with §4.9 or §4.10 and for a period of
nine (9) months prior to receipt of such notice.

§4.14 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrowers, the Lenders and the Agent, whether now existing or hereafter arising
and whether written or oral, are hereby limited so that in no contingency,
whether by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by the Lenders
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to the Lenders in
excess of the maximum lawful amount, the interest payable to the Lenders shall
be reduced to the maximum amount permitted under applicable law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrowers. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law. This Section shall control all
agreements between or among the Borrowers, the Lenders and the Agent.

 

59



--------------------------------------------------------------------------------

§4.15 Certain Provisions Relating to Increased Costs and Non-Funding Lenders. If
a Lender gives notice of the existence of the circumstances set forth in §4.7 or
any Lender requests compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b), §4.9 or §4.10, then,
upon the request of the Borrowers, such Lender, as applicable, shall use
reasonable efforts in a manner consistent with such institution’s practice in
connection with loans like the Loan of such Lender to eliminate, mitigate or
reduce amounts that would otherwise be payable by Borrowers under the foregoing
provisions, provided that such action would not be otherwise prejudicial to such
Lender, including, without limitation, by designating another of such Lender’s
offices, branches or affiliates; the Borrowers agreeing to pay all reasonably
incurred costs and expenses incurred by such Lender in connection with any such
action. Notwithstanding anything to the contrary contained herein, if no Default
or Event of Default shall have occurred and be continuing, and if any Lender
(a) has given notice of the existence of the circumstances set forth in §4.7 or
has requested payment or compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b), §4.9 or §4.10 and
following the request of Borrowers has been unable to take the steps described
above to mitigate such amounts (each, an “Affected Lender”) or (b) has failed to
make available to Agent its pro rata share of any Loan or participation in a
Letter of Credit or Swing Loan and such failure has not been cured (a
“Non-Funding Lender”), then, within ninety (90) days after such notice or
request for payment or compensation or failure to fund, as applicable, Borrowers
shall have the one-time right as to such Affected Lender or Non-Funding Lender,
as applicable, to be exercised by delivery of written notice delivered to the
Agent and the Affected Lender or Non-Funding Lender, within ninety (90) days of
receipt of such notice or failure to fund, as applicable, to elect to cause the
Affected Lender or Non-Funding Lender, as applicable, to transfer its
Commitment. The Agent shall promptly notify the remaining Lenders that each of
such Lenders shall have the right, but not the obligation, to acquire a portion
of the Commitment, pro rata based upon their relevant Commitment Percentages, of
the Affected Lender or Non-Funding Lender, as applicable (or if any of such
Lenders does not elect to purchase its pro rata share, then to such remaining
Lenders in such proportion as approved by the Agent). In the event that the
Lenders do not elect to acquire all of the Affected Lender’s or Non-Funding
Lender’s Commitment, then the Agent shall endeavor to obtain a new Lender to
acquire such remaining Commitment. Upon any such purchase of the Commitment of
the Affected Lender or Non-Funding Lender, as applicable, the Affected Lender’s
or Non-Funding Lender’s interest in the Obligations and its rights hereunder and
under the Loan Documents shall terminate at the date of purchase, and the
Affected Lender or Non-Funding Lender, as applicable, shall promptly execute all
documents reasonably requested to surrender and transfer such interest. The
purchase price for the Affected Lender’s or Non-Funding Lender’s Commitment
shall equal any and all amounts outstanding and owed by Borrowers to the
Affected Lender or Non-Funding Lender, as applicable, including principal,
prepayment premium or fee, and all accrued and unpaid interest or fees.

 

§5. COLLATERAL SECURITY.

§5.1 Collateral. The Obligations and the Hedge Obligations (subject to the
provisions set forth in the definition of Mortgages) shall be secured by a
perfected first priority lien and

 

60



--------------------------------------------------------------------------------

security interest to be held by the Agent for the benefit of the Lenders on the
Collateral, pursuant to the terms of the Security Documents, and in each case
subject to Permitted Liens. The initial Collateral Properties are listed on
Schedule 5.3.

§5.2 Appraisals; Adjusted Value.

(a) In the event that Borrowers elect to extend the Maturity Date as provided in
§2.12, at Agent’s option, or at the direction of the Required Lenders, the Agent
may, on behalf of the Lenders, obtain current Appraisals of each of the
Collateral Properties. In any such case, such Appraisals will be ordered by
Agent and reviewed and approved by the appraisal department of the Agent and
Required Lenders, in their reasonable discretion, in order to determine the
current Appraised Value of the Collateral Properties, and the Borrowers shall
pay to Agent within ten (10) Business Days of demand (but no later than the then
applicable Maturity Date) all reasonable and documented costs of such
Appraisals.

(b) Without limiting the provisions of §5.2(a), the Agent may, for the purpose
of determining the current Appraised Value of the Collateral Properties, obtain
new Appraisals or an update to existing Appraisals with respect to such
property, or any of them, as the Agent shall reasonably determine: (i) once
during (x) any twelve (12) month period or (y) any time when Agent reasonably
determines that a material event has occurred with respect to any Collateral
Property to update the Appraised Value of any one or more Collateral Properties
for purposes of determining Borrowing Base Availability. The reasonable and
documented expense of such Appraisals and/or updates performed pursuant to this
§5.2(b) shall be borne by the Borrowers and payable to Agent within ten
(10) Business Days of demand, provided that prior to an Event of Default, the
Borrowers shall not be required to pay for any Appraisal for any Collateral
Property pursuant to this §5.2(b) more than once in any twenty-four (24)-month
period.

(c) The Borrowers acknowledge that the Agent and Required Lenders have the right
to reasonably approve any Appraisal performed pursuant to this Agreement. The
Borrowers further agree that the Lenders and Agent do not make any
representations or warranties with respect to any such Appraisal and shall have
no liability as a result of or in connection with any such Appraisal for
statements contained in such Appraisal, including without limitation, the
accuracy and completeness of information, estimates, conclusions and opinions
contained in such Appraisal, or variance of such Appraisal from the fair value
of such property that is the subject of such Appraisal given by the local tax
assessor’s office, or the Borrowers’ idea of the value of such property.

§5.3 Addition of Collateral Properties. After the Closing Date, Parent Borrower
shall have the right, subject to the consent of the Agent and the Required
Lenders and the satisfaction by Parent Borrower of the conditions set forth in
this §5.3, to add Potential Collateral to the Collateral. In the event Parent
Borrower desires to add additional Potential Collateral as aforesaid, Parent
Borrower shall provide written notice to the Agent of such request (which the
Agent shall promptly furnish to the Lenders), together with all documentation
and other information reasonably required to permit the Agent to determine
whether such Real Estate is Eligible Real Estate (which the Agent shall promptly
furnish to any Lender requesting same). Thereafter, the Agent shall have ten
(10) Business Days from the date of the receipt of such

 

61



--------------------------------------------------------------------------------

documentation and other information to advise Parent Borrower whether the
necessary Lender consent to the acceptance of such Potential Collateral has been
received. If a Lender shall fail to respond to Agent within such ten
(10) Business Day period, such Lender shall be deemed to have approved such
proposed Potential Collateral. Notwithstanding the foregoing, no Potential
Collateral shall be included as Collateral unless and until the following
conditions precedent shall have been satisfied:

(i) the proposed Real Estate shall be Eligible Real Estate;

(ii) the owner of the Eligible Real Estate (to the extent not already party to
this Agreement) shall have executed a Joinder Agreement and satisfied the
conditions of §5.5 and shall have provided all “know your customer” and other
materials reasonably requested by Agent to ensure that each such Person is in
compliance with §6.1(e);

(iii) Parent Borrower or the owner of the Eligible Real Estate shall have
executed and delivered to the Agent all Eligible Real Estate Qualification
Documents, all of which instruments, documents or agreements shall be in form
and substance reasonably satisfactory to the Agent and the Required Lenders
together with an executed Borrowing Base Availability Certificate in the form of
Exhibit F;

(iv) after giving effect to the inclusion of such Potential Collateral in
connection with each requested Advance, each of the representations and
warranties made by or on behalf of the Borrowers or any of their respective
Subsidiaries contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true and correct in all material respects as of the time of
the addition to (or replacement of) the Collateral properties (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date) and no Default or Event of Default shall have occurred and
be continuing, and the Agent shall have received a certificate of Parent
Borrower to such effect;

(v) the Borrowers shall have designated such Real Estate as a Collateral
Property; and

(vi) Approval of the inclusion of such Eligible Real Estate as a Collateral
Property by the Agent and the Required Lenders.

Notwithstanding the foregoing, in the event such Subsidiary Borrower Collateral
or Potential Collateral does not qualify as Eligible Real Estate, so long as the
conditions set forth in clauses (ii) and (iv) of this §5.3 have been satisfied,
such Subsidiary Borrower Collateral or Potential Collateral shall be included as
Collateral and constitute Eligible Real Estate so long as the Agent shall have
received the prior written consent of the Required Lenders to the inclusion of
such Real Estate as a Collateral Property.

Without limiting the generality of the foregoing, Borrowers acknowledge and
agree that Borrowers shall use commercially reasonable efforts to add the
specified Potential Collateral listed in Schedule 5.3 to the Collateral within
six (6) months after the Closing Date in accordance with the conditions and
provisions of this §5.3; provided, however, Borrower shall not be required to
add any such Potential Collateral as Borrowers or their Affiliates shall have
sold (or have entered into a binding contract to sell) to third parties during
such six (6) month period.

 

62



--------------------------------------------------------------------------------

§5.4 Release of Collateral Property. Provided no Default or Event of Default
shall have occurred and be continuing (or would exist immediately after giving
effect to the transactions contemplated by this §5.4 including any paydown of
the Loans in connection with the transactions contemplated by this §5.4), the
Agent shall release a Collateral Property from the lien or security interest of
the Security Documents encumbering the same upon the request of Parent Borrower
subject to and upon the following terms and conditions:

(a) The Parent Borrower shall have provided the Agent with written notice of its
intention to remove any specified Collateral Property from the Collateral at
least five (5) Business Days prior to the requested release (which notice may be
revoked by the Parent Borrower at any time);

(b) Parent Borrower shall submit to the Agent with such request an executed
Borrowing Base Availability Certificate in the form of Exhibit F hereto and a
Compliance Certificate in the form of Exhibit G hereto prepared using the
financial statements of Parent Borrower most recently provided or required to be
provided to the Agent under §6.4 or §7.4 adjusted in the best good faith
estimate of Parent Borrower solely to give effect to the proposed release and
demonstrating that no Default or Event of Default with respect to the financial
covenants referred to therein shall exist after giving effect to such release
and if the Borrowers would not be in compliance, then any reduction in the
outstanding amount of the Loans in connection with such release;

(c) all release documents to be executed by the Agent shall be in form and
substance reasonably satisfactory to the Agent, and with respect to any
satisfaction of Mortgage, in proper form for recording;

(d) Borrowers shall pay all reasonable and documented costs and expenses of the
Agent in connection with such release, including without limitation, reasonable
and documented attorney’s fees of one legal counsel to the Agent;

(e) Borrowers shall pay to the Agent for the account of the Lenders any payment
required to comply with §3.2, which payment shall be applied to reduce the
outstanding principal balance of the Loans as provided in §3.2; and

(f) without limiting or affecting any other provision hereof, any release of a
Collateral Property (x) will not cause the Borrowers to be in violation of the
covenants set forth in §9.8 and (y) unless the Agent is otherwise directed by
Required Lenders (at their option), shall be without regard to any Hedge
Obligations secured by the Mortgage respecting any such Collateral Property (and
each Lender Hedge Provider hereby agrees to be bound by the foregoing provision,
notwithstanding any provision herein or in the Security Documents to the
contrary).

§5.5 Additional Subsidiary Borrowers. As and to the extent that Parent Borrower
shall request that certain Real Estate of a Subsidiary of Parent Borrower be
included as a Collateral Property in connection with the request of any Loan as
contemplated by §5.3 and such Real Estate is approved for inclusion as a
Collateral Property in accordance with the terms

 

63



--------------------------------------------------------------------------------

hereof, the Parent Borrower shall cause each such Subsidiary to execute and
deliver to Agent a Joinder Agreement, and such Subsidiary shall become a
Subsidiary Borrower hereunder. Each such Subsidiary shall be authorized, in
accordance with its respective organizational documents, to be a Borrower
hereunder and to execute such Security Documents as Agent may reasonably
require. In connection with the delivery of such Joinder Agreement, Parent
Borrower shall deliver to the Agent such organizational agreements, resolutions,
consents, opinions and other documents and instruments as the Agent may
reasonably require.

§5.6 Release of Certain Subsidiary Borrowers. In the event that all Collateral
Properties owned by a Subsidiary Borrower shall have been released as Collateral
for the Obligations and Hedge Obligations in accordance with the terms of this
Agreement, then such Subsidiary Borrower shall be released by Agent from
liability under this Agreement.

§5.7 Release of Collateral. Upon the refinancing or repayment of the Obligations
in full, in cash, the Agent shall release the Collateral from the lien and
security interest of the Security Documents; provided, however, that Agent shall
not be required to release such Collateral until such time as (x) Borrower has
provided Agent with evidence reasonably satisfactory to Agent confirming the
discharge, assumption or other satisfaction of all Hedge Obligations secured by
the Collateral (subject to the provisions set forth in the definition of
Mortgages) or (y) Required Lenders, at their option, direct Agent to release
such Collateral, notwithstanding that any such Hedge Obligations may then remain
outstanding (and each Lender Hedge Provider hereby agrees to be bound by any
such direction of Required Lenders, notwithstanding any provision herein or in
the Security Documents to the contrary).

 

§6. REPRESENTATIONS AND WARRANTIES.

The Borrowers represent and warrant to the Agent and the Lenders as follows,
each as of the Closing Date hereof, and as of the date of the funding of any
Loan hereunder:

§6.1 Corporate Authority, Etc.

(a) Incorporation; Good Standing. Parent Borrower is a Delaware limited
partnership duly organized pursuant to its certificate of limited partnership
filed with the Delaware Secretary of State, and is validly existing and in good
standing under the laws of the State of Delaware. Parent Guarantor is a Maryland
corporation duly incorporated pursuant to its articles of incorporation filed
with the Maryland Secretary of State, and is validly existing and in good
standing under the laws of the State of Maryland. IR OpCo is a Delaware limited
liability company organized pursuant to its certificate of formation filed with
the Delaware Secretary of State, and is validly existing and in good standing
under the laws of the State of Delaware. Each of Parent Borrower and each
Guarantor (i) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated, except where the
failure to be so qualified would not be reasonably likely to have a Material
Adverse Effect and (ii) is in good standing in its jurisdiction of organization
or formation and in each other jurisdiction where a failure to be so qualified
in such other jurisdiction would be reasonably likely to have a Material Adverse
Effect.

 

64



--------------------------------------------------------------------------------

(b) Subsidiaries. Each of the Subsidiary Borrowers (i) is a corporation, limited
partnership, general partnership, limited liability company or trust duly
organized under the laws of its State of organization and is validly existing
and in good standing under the laws thereof, (ii) has all requisite power to own
its property and conduct its business as now conducted and as presently
contemplated except where the failure to be so qualified would not be reasonably
likely to have a Material Adverse Effect and (iii) is in good standing and is
duly authorized to do business in its jurisdiction of organization or formation
and in each jurisdiction where a Collateral Property owned or leased by it is
located to the extent required to do so under applicable law and in each other
jurisdiction where a failure to be so qualified would be reasonably likely to
have a Material Adverse Effect.

(c) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Loan Parties is a party and the
transactions contemplated hereby and thereby (i) are within the corporate or
other organizational authority of the Loan Parties, (ii) have been duly
authorized by all necessary actions on the part of the Loan Parties, (iii) do
not and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which any Loan Party is subject
or any judgment, order, writ, injunction, license or permit applicable to any
Loan Party, in each case except as would not be reasonably likely to have a
Material Adverse Effect, (iv) do not and will not conflict with or constitute a
default (whether with the passage of time or the giving of notice, or both)
under any provision of the partnership agreement, limited liability company
agreement, articles of incorporation or other charter documents or bylaws of any
Loan Party, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of any Loan
Party other than Permitted Liens, and (vi) do not require the approval or
consent of any Governmental Authority other than those already obtained and
delivered to Agent or except as would not reasonably be likely to have a
Material Adverse Effect.

(d) Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which any of the Loan Parties is a party are valid and legally
binding obligations of the Loan Parties enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
general principles of equity.

(e) Foreign Assets Control. To the knowledge of each Loan Party, none of the
Loan Parties or any Subsidiaries of the Loan Parties: (i) is a Sanctioned
Person, (ii) has any of its assets in Sanctioned Entities, or (iii) derives any
of its operating income from investments in, or transactions with, Sanctioned
Persons or Sanctioned Entities. To the knowledge of each Loan Party, each Loan
Party and its respective officers, employees, directors and agents, are in
compliance, in all material respects, with Anti-Corruption Laws and applicable
Sanctions. No use of the proceeds of any Loan or Letter of Credit will violate
Anti-Corruption Laws or applicable Sanctions. Neither the making of the Loans
nor the use of the proceeds thereof will violate the Patriot Act, the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto or
successor statute thereto. Each Loan Party and its Subsidiaries are in
compliance, in all material respects, with the Patriot Act.

 

65



--------------------------------------------------------------------------------

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which any Loan Party is a party and
the transactions contemplated hereby and thereby do not require the approval or
consent of, or filing or registration with, or the giving of any notice to, any
court, department, board, governmental agency or authority other than those
already obtained and the filing of the Security Documents in the appropriate
records office with respect thereto, in each case, except as would not be
reasonably likely to result in a Material Adverse Effect.

§6.3 Title to Collateral Properties. Except as indicated on Schedule 6.3 hereto
or as set forth in the applicable Title Policies and except for other
adjustments that are not material in amount, Subsidiary Borrowers own in fee
simple or ground lease the Collateral Properties free and clear of Liens, except
for Permitted Liens.

§6.4 Financial Statements. Parent Guarantor has furnished to Agent on or prior
to the Closing Date: (a) the consolidated balance sheet of Parent Guarantor and
its Consolidated Subsidiaries as of the Balance Sheet Date and the related
consolidated statement of income and cash flow for the most recent period then
ended (and available) certified by an Authorized Officer or the chief financial
or accounting officer of Parent Guarantor, (b) as of the Closing Date, an
unaudited statement of Property NOI for each of the Collateral Properties (if
any) for the most recent period then ended (and available) certified by the
chief financial or accounting officer of Parent Borrower as fairly presenting in
all material respects the Property NOI for such parcels for such periods, and
(c) certain other financial information relating to the Borrowers and the Real
Estate (including, without limitation, the Collateral Properties). Such balance
sheet and statement have been prepared in accordance with generally accepted
accounting principles and fairly present in all material respects the
consolidated financial condition of Parent Guarantor and its Consolidated
Subsidiaries as of such dates and the consolidated results of the operations of
Parent Guarantor and its Consolidated Subsidiaries for such periods.

§6.5 No Material Changes. Since the later of Balance Sheet Date or the date of
the most recent financial statements delivered pursuant to §7.4(a), as
applicable, except as otherwise disclosed in writing to Agent, there has
occurred no materially adverse change in the financial condition, or business of
the Loan Parties, and their respective Subsidiaries taken as a whole as shown on
or reflected in the consolidated balance sheet of Parent Guarantor as of the
Balance Sheet Date (or as of the last day of the fiscal year of Parent Guarantor
most recently ended, as applicable), or its consolidated statement of income or
cash flows for the fiscal year then ended, other than changes that have not and
would not be reasonably likely to have a Material Adverse Effect. As of the date
hereof, except as set forth on Schedule 6.5 hereto, there has occurred no
material adverse change in the financial condition, operations or business
activities of any of the Collateral Properties from the condition shown on the
statements of income delivered to the Agent pursuant to §6.4 other than changes
in the ordinary course of business that have not had a Material Adverse Effect.

§6.6 Franchises, Patents, Copyrights, Etc. To the knowledge of the Borrowers,
the Borrowers possess all franchises, patents, copyrights, trademarks, trade
names, service marks,

 

66



--------------------------------------------------------------------------------

licenses and permits, and rights in respect of the foregoing, adequate for the
conduct of their business substantially as now conducted without known conflict
with any rights of others, except where failure to possess such franchises,
patents, copyrights, trademarks, trade names, service marks, licenses and
permits, and any rights in respect of the foregoing, would not be reasonably
likely to have a Material Adverse Effect.

§6.7 Litigation. Except as stated on Schedule 6.7, as of the Closing Date, there
are no actions, suits, proceedings or investigations of any kind pending or to
the knowledge of the Borrowers threatened against any Borrower before any court,
tribunal, arbitrator, mediator or administrative agency or board which question
the validity of this Agreement or any of the other Loan Documents, any action
taken or to be taken pursuant hereto or thereto or any lien, security title or
security interest created or intended to be created pursuant hereto or thereto,
in each case which would be reasonably likely to have a Material Adverse Effect.
Except as set forth on Schedule 6.7 as of the Closing Date, there are no
judgments, final orders or awards outstanding against or affecting any Borrower
or any Collateral Property individually or in the aggregate in excess of
$5,000,000.00.

§6.8 No Material Adverse Contracts, Etc. To the knowledge of the Borrowers, none
of the Loan Parties is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation that has or
would be reasonably likely to have a Material Adverse Effect. To the knowledge
of the Borrowers, none of the Loan Parties is a party to any contract,
agreement, or instrument that has or would be reasonably likely to have a
Material Adverse Effect. To the knowledge of the Borrowers, no event of default
or unmatured event of default under any of the Borrowers’ or Guarantor’s
financial obligations exists at the time of, or after giving effect to the
making of, the Loans under the Facility that has or would be reasonably likely
to have a Material Adverse Effect.

§6.9 Compliance with Other Instruments, Laws, Etc. To the knowledge of the
Borrowers, none of the Loan Parties is in violation of any provision of its
charter or other organizational documents, bylaws, or any agreement or
instrument to which it is subject or by which it or any of its properties is
bound or any decree, order, judgment, statute, license, rule or regulation, in
any of the foregoing cases in a manner that has had or would be reasonably
likely to have a Material Adverse Effect.

§6.10 Tax Status. Except as would not reasonably be likely to have a Material
Adverse Effect, each of the Borrowers (a) has made or filed all federal and
state income and all other material Tax returns, reports and declarations
required by any jurisdiction to which it is subject or has obtained an extension
for filing, (b) has paid prior to delinquency all Taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings or for which any of the Borrowers or their respective Subsidiaries,
as applicable has set aside on its books provisions reasonably adequate for the
payment of such Taxes, and (c) has made provisions reasonably adequate for the
payment of all accrued Taxes not yet due and payable. In each case, except as
would not reasonably be likely to have a Material Adverse Effect, there are no
unpaid Taxes claimed by the taxing authority of any jurisdiction to be due by
the Borrowers or their respective Subsidiaries, the officers or partners of such
Person know of no basis for any such claim, and there are no audits pending or
to the knowledge of Borrowers threatened with respect to any Tax returns filed
by Borrowers or their respective Subsidiaries.

 

67



--------------------------------------------------------------------------------

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12 Investment Company Act. None of the Loan Parties or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

§6.13 Absence of UCC Financing Statements, Etc. Except with respect to Permitted
Liens or as disclosed on the lien search reports delivered to and approved by
the Agent, to the knowledge of the Borrowers, there is no financing statement
(but excluding any financing statements that may be filed against any Borrower
without the consent or agreement of such Persons), security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
applicable filing records, registry, or other public office, that purports to
cover, affect or give notice of any present or possible future lien on, or
security interest or security title in, any Collateral.

§6.14 Setoff, Etc. The Collateral and the rights of the Agent and the Lenders
with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by the Borrowers or any of their Subsidiaries or
Affiliates or, to the best knowledge of Borrowers, any other Person other than
Permitted Liens described in §8.2.

§6.15 Reserved.

§6.16 Employee Benefit Plans. Except as would not reasonably be likely to have a
Material Adverse Effect, each Borrower and each ERISA Affiliate that is subject
to ERISA has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Plan or Multiemployer Plan
and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan or Multiemployer
Plan. Except as would not reasonably be likely to result in a Material Adverse
Effect, neither any Borrower nor any ERISA Affiliate has (a) sought a waiver of
the minimum funding standard under Section 412 of the Code in respect of any
Multiemployer Plan or Plan or (b) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.
Neither any Borrower nor any ERISA Affiliate has failed to make any contribution
or payment to any Multiemployer Plan or Plan, or made any amendment to any
Multiemployer Plan or Plan, which has resulted or would reasonably be likely to
result in the imposition of a Lien. None of the Collateral Properties
constitutes a “plan asset” of any Plan or Multiemployer Plan, in each case, that
is subject to ERISA.

§6.17 Disclosure. All information, taken as a whole, contained in this
Agreement, the other Loan Documents or otherwise furnished to or made available
to the Agent or the Lenders by any Borrower or any Guarantor (other than
projections, estimates, budgets, and other forward-looking information), is and
will be, to the best of the Borrowers’ or Guarantors’ knowledge, true and
correct in all material respects and does not contain any untrue statement of

 

68



--------------------------------------------------------------------------------

a material fact or omit to state a material fact necessary to make the
statements contained therein not materially misleading when taken as a whole.
Without limiting the foregoing, the written information, reports and other
papers and data with respect to the Borrowers, any Subsidiary or the Collateral
Properties (other than projections and estimates) furnished to the Agent or the
Lenders by the Borrowers or Guarantor in connection with this Agreement was, at
the time so furnished, correct in all material respects, or has been
subsequently supplemented by other written information, reports or other papers
or data, to the extent necessary to give in all material respects a true and
accurate knowledge of the subject matter in all material respects; provided that
such representation shall not apply to the accuracy of any appraisal, title
commitment, survey, or engineering and environmental reports prepared by third
parties.

§6.18 Trade Name; Place of Business. No Borrower uses any trade name and
conducts business under any name other than its actual name (and Independence
Realty Trust, Inc. or abbreviations thereof) set forth in the Loan Documents.
The principal place of business of the Borrowers, as of the Closing Date, is
Cira Centre, 2929 Arch Street, 17th Floor, Philadelphia, Pennsylvania 19104.

§6.19 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. No Borrower is
engaged, nor will it engage, principally or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any “margin security” or “margin stock” as such terms are used in Regulations T,
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
220, 221 and 224.

§6.20 Environmental Compliance. Except as set forth on Schedule 6.20 or as
specifically set forth in the written environmental site assessment reports of
the Environmental Engineer provided to the Agent on or before the date hereof,
or in the case of Collateral Property acquired after the date hereof, the
environmental site assessment reports with respect thereto provided to the
Agent, Borrowers make the following representations and warranties:

(a) To the knowledge of the Borrowers, none of the Collateral Properties nor any
tenant or operations thereon, is in violation, or alleged violation, of any
Environmental Law, which violation would be reasonably likely to have a Material
Adverse Effect.

(b) None of the Borrowers has received written notice from any third party
including, without limitation, any federal, state or local governmental
authority, (i) that it has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B (1986); (ii) that any Hazardous Substance(s) which it has generated,
transported or disposed of have been found at any site at which a federal, state
or local agency or other third party has conducted, or has demanded that any
Borrower conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (iii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages in connection with the
release of Hazardous Substances, which in the case of any of the matters set
forth in this §6.20(b) involves a Collateral Property and would be reasonably
likely to have a Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

(c) (i) To the knowledge of the Borrowers, no portion of the Collateral
Properties is used for the handling, processing, storage or disposal of
Hazardous Substances except in compliance, in all material respects, with
applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Collateral Properties except those which are being operated and maintained, and,
if required, remediated, in compliance, in all material respects, with
Environmental Laws; (ii) in the course of any business activities conducted by
the Borrowers, their respective Subsidiaries or, to the Borrowers’ knowledge,
the tenants and operators of their properties, no Hazardous Substances have been
generated or are being used on the Collateral Properties except in the ordinary
course of Borrowers’ or its tenants’ and operators’ business and in compliance,
in all material respects, with applicable Environmental Laws; (iii) to
Borrowers’ knowledge, there has been no past or present releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (other than in reasonable quantities to the extent
necessary in the ordinary course of operation of Borrowers’, its tenants’ or
operators’ business and, in any event, in compliance, in all material respects,
with all Environmental Laws) (a “Release”) or threatened Release of Hazardous
Substances on, upon, into or from the Collateral Properties, which Release would
be reasonably likely to have a Material Adverse Effect; (iv) to Borrowers’
knowledge, there have been no Releases on, upon, from or into any real property
in the vicinity of any of the Collateral Properties which, through soil or
groundwater contamination, have come to be located on the Collateral Properties,
and which would be reasonably likely to have a Material Adverse Effect; and
(v) to Borrowers’ knowledge, any Hazardous Substances that have been generated
on any of the Collateral Properties have been transported off site in accordance
with all applicable Environmental Laws and in a manner that would not reasonably
be likely to have a Material Adverse Effect.

(d) [Reserved].

(e) To the knowledge of the Borrowers, there are no existing or closed sanitary
waste landfills, or hazardous waste treatment, storage or disposal facilities on
the Collateral Properties except where such existence would not reasonably be
likely to have a Material Adverse Effect.

(f) The Borrowers have not received any written notice from any party that any
use, operation, or condition of any Collateral Properties has caused any adverse
condition on any other property that would reasonably be likely to result in a
claim under applicable Environmental Law that would have a Material Adverse
Effect, nor does any Borrower have actual knowledge of any existing facts or
circumstances that could reasonably be likely to form the basis for such a
claim.

§6.21 Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth, as of
the Closing Date, all of the Subsidiary Borrowers, the form and jurisdiction of
organization of such Subsidiary Borrowers, and the owners of the direct
ownership interests therein. On the Closing Date, no Person owns any legal,
equitable or beneficial interest in any of the Subsidiary Borrowers except as
set forth on such Schedule. As of the Closing Date, the Parent Guarantor owns in
excess of 94% of the Equity Interests in the Parent Borrower.

 

70



--------------------------------------------------------------------------------

§6.22 Leases. An accurate and complete Rent Roll in all material respects as of
the date of inclusion of each Collateral Property in the Collateral with respect
to all Leases of any portion of the Collateral Property has been provided to the
Agent. To the knowledge of Borrowers, all Leases respecting the Collateral
Properties comply with the provisions of §7.13.

§6.23 Property. Except as set forth in Schedule 6.23 or as set forth in the
written engineer reports provided to Agent on or before the date hereof or in
connection with the inclusion of any applicable Collateral Property, to the
knowledge of the Borrowers all of the Collateral Properties, and all major
building systems located thereon, are structurally sound, in good condition and
working order and free from material defects, subject to ordinary wear and tear
and damage from casualty or condemnation, except for such portion of such Real
Estate which is not occupied by any tenant and which may not be in final working
order pending final build-out of such space, and except where such defects have
not had and would not reasonably be likely to have a Material Adverse Effect. To
the knowledge of the Borrowers, all of the other Real Estate of the Borrowers
and their respective Subsidiaries is structurally sound, in good condition and
working order, subject to ordinary wear and tear and damage from casualty or
condemnation, except for such portion of such Real Estate which is not occupied
by any tenant and except where such defects have not had and could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrowers, each of the Collateral Properties, and the use and operation
thereof, is in material compliance with all applicable federal and state law and
governmental regulations and any local ordinances, orders or regulations,
including without limitation, laws, regulations and ordinances relating to
zoning, building codes, subdivision, fire protection, health, safety,
handicapped access, historic preservation and protection, wetlands, tidelands,
and Environmental Laws, except in cases that would not reasonably have a
Material Adverse Effect. To the knowledge of the Borrowers, all water, sewer,
electric, gas, telephone and other utilities necessary for the use and operation
of the Collateral Properties are installed to the property lines of the
Collateral Properties through dedicated public rights of way or through
perpetual private easements with respect to which the applicable Mortgage
creates a valid and enforceable first lien subject to Permitted Liens and,
except in the case of drainage facilities, are connected to the Building located
thereon with valid permits and are adequate to service the Building in material
compliance with applicable law, except in cases that would not reasonably be
likely to have a Material Adverse Effect. To the knowledge of the Borrowers, the
streets abutting the Collateral Properties are dedicated and accepted public
roads, to which the Collateral Properties have direct access or are perpetual
private ways (with direct access to public roads) to which the Collateral
Properties have direct access subject to Permitted Liens, except in cases that
would not reasonably be likely to have a Material Adverse Effect. To the
knowledge of the Borrowers, there are no material unpaid or outstanding real
estate or other taxes or assessments on or against any of the Collateral
Properties which are payable by any Borrower (except only real estate or other
taxes or assessments, that are not yet delinquent or are being protested as
permitted by this Agreement). Except as otherwise disclosed to Agent in writing,
to the knowledge of the Borrowers there are no pending, or threatened or
contemplated, eminent domain proceedings against any of the Collateral
Properties. Except as otherwise disclosed to Agent in writing, to the knowledge
of the Borrowers, none of the Collateral Properties is now damaged as a result
of any fire,

 

71



--------------------------------------------------------------------------------

explosion, accident, flood or other casualty, except in cases that would not
reasonably be likely to have a Material Adverse Effect. Except as otherwise
disclosed to Agent in writing, to the knowledge of the Borrowers none of the
Borrowers has received any outstanding notice from any insurer or its agent
requiring performance of any work with respect to any of the Collateral
Properties or canceling or threatening to cancel any policy of insurance, and
each of the Collateral Properties complies with the material requirements of all
of the Borrowers’ insurance carriers, except in cases that would not reasonably
be likely to have a Material Adverse Effect. Except as otherwise disclosed in
writing to Agent, the Borrowers have no Management Agreements for any of the
Collateral Properties. To the knowledge of the Borrowers, there are no material
claims in respect of any Collateral Property or its operation by any party to
any service agreement or Management Agreement. To the knowledge of the
Borrowers, no person or entity has any right or option to acquire any Collateral
Property or any Building thereon or any portion thereof or interest therein,
except for certain tenants pursuant to the terms of their Leases with Subsidiary
Borrowers.

§6.24 Brokers. None of the Borrowers or any of their respective Subsidiaries has
engaged or otherwise dealt with any broker, finder or similar entity in
connection with this Agreement or the Loans contemplated hereunder.

§6.25 Other Debt. Without limiting the provisions of §8.1 or §8.2, none of the
Borrowers is a party to or bound by any agreement, instrument or indenture that
requires the subordination in right or time or payment of any of the Obligations
to any other Indebtedness of any Borrower.

§6.26 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, and, including, without
limitation the provisions of §37 hereof, the Loan Parties, taken as a whole, are
Solvent.

§6.27 No Bankruptcy Filing. As of the Closing Date, no Loan Party is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or property, and
the Loan Parties have no knowledge of any Person contemplating the filing of any
such petition against it.

§6.28 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by any Loan Party with or as a
result of any actual intent by any of such Persons to hinder, delay or defraud
any entity to which any of such Persons is now or will hereafter become
indebted.

§6.29 Transaction in Best Interests of Loan Parties; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of each Loan Party. The direct and indirect benefits to inure to
the Loan Parties pursuant to this Agreement and the other Loan Documents
constitute at least “reasonably equivalent value” (as such term is used in §548
of the Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration,” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Loan Parties
pursuant to this Agreement and the

 

72



--------------------------------------------------------------------------------

other Loan Documents, and but for the willingness of each Subsidiary Borrower to
be a co-borrower of the Loan and of each Guarantor to guarantee the Loan, the
Borrowers would be unable to obtain the financing contemplated hereunder which
financing will enable the Borrowers to have available financing to conduct and
expand their business. The Loan Parties further acknowledge and agree that the
Loan Parties constitute a single integrated and common enterprise and that each
receives a benefit from the availability of credit under this Agreement.

§6.30 OFAC. None of the Borrowers is (or will be) a person with whom any Lender
is restricted from doing business under OFAC (including, those Persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism. In addition, Borrowers hereby agree to provide to
the Lenders any additional information that a Lender reasonably deems necessary
from time to time in order to ensure compliance with all applicable laws
concerning money laundering and similar activities.

§6.31 REIT Status. Parent Guarantor is qualified to elect or has elected status
as a real estate investment trust under Section 856 of the Code and currently is
in compliance in all material respects with all provisions of the Code
applicable to the qualification of Parent Guarantor as a real estate investment
trust.

 

§7. AFFIRMATIVE COVENANTS.

The Borrowers covenant and agree that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

§7.1 Punctual Payment. The Borrowers will duly and punctually pay or use
commercially reasonable efforts to cause to be paid (but without limiting the
provisions of §4.12, §12.1(a), and/or §12.1(b)) the principal and interest on
the Loans and all interest and fees provided for in this Agreement, all in
accordance with the terms of this Agreement and the Notes, as well as all other
sums owing pursuant to the Loan Documents in accordance with the terms hereof.

§7.2 Maintenance of Office. The Loan Parties will maintain their respective
chief executive office at Cira Centre, 2929 Arch Street, 17th Floor,
Philadelphia, Pennsylvania 19104, or at such other place in the United States of
America as the Loan Parties shall designate upon prompt written notice to the
Agent, where notices, presentations and demands to or upon the Loan Parties in
respect of the Loan Documents may be given or made.

§7.3 Records and Accounts. The Loan Parties will (a) keep, and cause each of
their respective Subsidiaries to keep true and accurate records and books of
account in which full, true and correct entries will be made in accordance with
GAAP (in each case, in all material respects) and (b) maintain, in all material
respects in accordance with GAAP, adequate accounts and reserves for the payment
of all Taxes (including income taxes), depreciation and amortization of its
properties and the properties of their respective Subsidiaries, contingencies
and other reserves. Neither any Borrower nor any of their respective
Subsidiaries shall, without the prior written consent of the Agent (x) make any
material change to the accounting

 

73



--------------------------------------------------------------------------------

policies/principles used by such Person in preparing the financial statements
and other information described in §6.4 or §7.4 (unless required or permitted by
GAAP or other applicable accounting standards), or (y) change its fiscal year.

§7.4 Financial Statements, Certificates and Information. Borrowers will deliver
or cause to be delivered to the Agent which the Agent shall promptly deliver to
each of the Lenders:

(a) not later than one hundred twenty (120) days after the end of each fiscal
year, the audited Consolidated balance sheet of the Parent Guarantor and its
Subsidiaries at the end of such fiscal year, and the related audited
Consolidated statements of income, and cash flows for such year, setting forth
in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP, and
accompanied by an auditor’s report and opinion prepared without qualification as
to the scope of the audit by KPMG or another nationally recognized accounting
firm, and any other information the Agent may reasonably request to complete a
financial analysis of Parent Borrower and its Subsidiaries;

(b) not later than sixty (60) days after the end of each fiscal quarter (or
ninety (90) days in the case of fiscal year end) of each fiscal year, copies of
the unaudited Consolidated balance sheet of the Parent Guarantor and its
Subsidiaries as at the end of such fiscal quarter, and the related unaudited
Consolidated statements of income and cash flows for the portion of the Parent
Guarantor’s fiscal year then elapsed, all in reasonable detail and prepared in
all material respects in accordance with GAAP, together with a certification by
an Authorized Officer or the chief financial officer or accounting officer of
Parent Guarantor that the information contained in such financial statements
fairly presents in all material respects the financial position of the Parent
Guarantor and its Subsidiaries on the date thereof (subject to year-end
adjustments and the absence of footnotes);

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above an executed Borrowing Base Availability
Certificate in the form of Exhibit F hereto and a statement (a “Compliance
Certificate”) certified by an Authorized Officer or the chief financial officer
or chief accounting officer of Parent Guarantor in the form of Exhibit G hereto
(or in such other form as the Agent may reasonably approve from time to time)
setting forth in reasonable detail computations evidencing compliance or
non-compliance (as the case may be) with the covenants contained in §9. Parent
Guarantor shall submit with the Compliance Certificate a Borrowing Base
Availability Certificate in the form of Exhibit F hereto pursuant to which the
Parent Guarantor shall calculate the amount of the Borrowing Base Availability
as of the end of the immediately preceding calendar quarter. All income,
expense, debt and value associated with Real Estate or other Investments
acquired or disposed of during any fiscal quarter will be added or eliminated
from calculations, on a pro forma basis, where applicable. The Compliance
Certificate shall be accompanied by copies of the statements of Property NOI for
such fiscal quarter for each of the Collateral Properties, prepared on a basis
materially consistent with the statements furnished to the Agent prior to the
date hereof and otherwise in form reasonably satisfactory to the Agent, together
with a certification by an Authorized Officer or the chief financial officer or
chief accounting officer of Parent Guarantor that the information contained in
such statement fairly presents in all material respects Property NOI of the
Collateral Properties for such periods;

 

74



--------------------------------------------------------------------------------

(d) [Reserved];

(e) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, (i) a Rent Roll for each of the Collateral
Properties and a summary thereof in form reasonably satisfactory to Agent as of
the end of each fiscal quarter (including the fourth calendar quarter in each
year), and (ii) an operating statement for each of the Collateral Properties for
each such fiscal quarter and year to date and a consolidated operating statement
for the Collateral Properties for each such calendar quarter and year to date
(such statements and reports to be in form reasonably satisfactory to Agent),
including (if requested by Agent) a receivables aging report;

(f) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, upon reasonable request by Agent, a statement
(i) listing the Collateral Properties owned by the Borrowers including the
property name, location, number of units, Operating Property Value (including
the applicable methodology for calculating value), Adjusted NOI and any
applicable indebtedness secured thereby

(g) [Reserved];

(h) from time to time such other financial data and information in the
possession of the Borrowers (including without limitation finalized auditors’
management letters, status of material litigation or material investigations
against the Borrowers and any settlement discussions relating thereto (unless
the Borrowers in good faith believe that such disclosure could result in a
waiver or loss of attorney work product, attorney-client or any other applicable
privilege), property inspection and environmental reports with respect to the
Collateral Properties and information as to zoning and other legal and
regulatory changes affecting the Collateral Properties) as the Agent may
reasonably request.

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent or made available to Agent pursuant to an
accessible website and the Lenders provided that such material is in a format
reasonably acceptable to Agent, and such material shall be deemed to have been
delivered to Agent and the Lenders upon Agent’s receipt thereof or access to the
website containing such material. Upon the request of Agent, Borrowers shall
deliver paper copies thereof to Agent and the Lenders. Borrowers authorize Agent
and Arranger to disseminate any such materials through the use of Intralinks,
SyndTrak or any other electronic information dissemination system, and the
Borrowers release Agent and the Lenders from any liability in connection
therewith (other than the liability based on Agent’s gross negligence or willful
misconduct).

§7.5 Notices.

(a) Defaults. The Borrowers will promptly upon becoming aware of same notify the
Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
written notice or take any other action in respect

 

75



--------------------------------------------------------------------------------

of a claimed default (whether or not constituting an Event of Default) under
this Agreement or under any note, evidence of indebtedness, indenture or other
obligation to which or with respect to which any Borrower is a party or obligor,
whether as principal or surety, and such default would permit the holder of such
note or obligation or other evidence of indebtedness to accelerate the maturity
thereof, which acceleration would be reasonably likely to have a Material
Adverse Effect, the Borrowers shall forthwith give written notice thereof to the
Agent and each of the Lenders, describing the notice or action and the nature of
the claimed default.

(b) Environmental Events. The Borrowers will give notice to the Agent within
five (5) Business Days of becoming aware of (i) any potential or known Release,
or threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that any Borrower
reports in writing or is reportable by such Person in writing (or for which any
written report supplemental to any oral report is made) to any federal, state or
local environmental agency or (iii) any inquiry, proceeding, investigation, or
other action including a notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that in
the case of either clauses (i) – (iii) above involves any Collateral Property
and would reasonably be expected to have a Material Adverse Effect, or
materially adversely affect the Agent’s liens or security title on the
Collateral pursuant to the Security Documents.

(c) Notification of Claims Against Collateral. The Borrowers will give notice to
the Agent in writing within five (5) Business Days of becoming aware of any
material setoff, claims (including, with respect to the Collateral Property,
environmental claims), withholdings or other defenses to which any of the
Collateral, or the rights of the Agent or the Lenders with respect to the
Collateral, are subject, in each case which would be reasonably likely to have a
Material Adverse Effect.

(d) Notice of Litigation and Judgments. The Borrowers will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting any Loan Party or to which any Loan Party is a party
involving an uninsured claim against any Borrower that could reasonably be
likely to have a Material Adverse Effect and stating the nature and status of
such litigation or proceedings. The Borrowers will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent within ten
(10) days of any single judgment not covered by insurance, whether final or
otherwise, against any Borrower or any of their respective Subsidiaries in an
amount in excess of $5,000,000.00.

(e) ERISA. The Borrowers will give notice to the Agent within ten (10) Business
Days after the Borrowers or any ERISA Affiliate (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in §4043 of ERISA) with
respect to any Plan or Multiemployer Plan, or knows that the plan administrator
of any such plan has given or is required to give notice of any such reportable
event; (ii) gives a copy of any notice (including any received from the trustee
of a Multiemployer Plan) of complete or partial withdrawal liability under Title
IV of ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA
of an intent to terminate or appoint a trustee to administer any such plan, in
each case if such event or occurrence would reasonably be likely to have a
Material Adverse Effect.

 

76



--------------------------------------------------------------------------------

(f) Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

§7.6 Existence; Maintenance of Properties.

(a) The Loan Parties will preserve and keep in full force and effect their legal
existence in the jurisdiction of its incorporation or formation. The Borrowers
will preserve and keep in full force and effect all of their rights and
franchises, except where failure to do so would reasonably be likely to have a
Material Adverse Effect.

(b) Each Borrower (i) will operate the Collateral Properties in a good and
workmanlike manner and in all material respects in accordance with all Legal
Requirements in accordance with such Borrowers’ or Subsidiary’s prudent business
judgment, (ii) will cause all of the Collateral Properties to be maintained and
kept in good condition, repair and working order (ordinary wear and tear and
casualty excepted) and supplied with all necessary equipment, and (iii) will
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements of such Collateral Properties, in each case under (i), (ii), or
(iii) above in which the failure to do so would have a Material Adverse Effect.
Without limitation of the obligations of the Borrowers under this Agreement with
respect to the maintenance of the Collateral Properties, the Borrowers shall
comply, in all material respects, with the reasonable recommendations of the
Environmental Engineer concerning the maintenance, operation or upkeep of the
Collateral Properties contained in the building inspection and environmental
reports delivered to the Agent or otherwise obtained by Borrowers with respect
to the Collateral Property.

§7.7 Insurance; Condemnation.

(a) The Borrowers will, at their expense, procure and maintain for the benefit
of the Lenders and the Agent, insurance policies issued by such insurance
companies, in such amounts, in such form and substance, and with such coverages,
endorsements, deductibles and expiration dates as are reasonably acceptable to
the Agent, taking into consideration the property size, use, and location that a
commercially prudent lender would require, providing the following types of
insurance covering each Collateral Property:

(i) All Risks” or “Special Form” property insurance, coverage from loss or
damage arising from flood, earthquake, and acts of terrorism (with such coverage
satisfactory to Agent), and comprehensive boiler and machinery or “breakdown”
coverages) on each Building owned by the Borrowers in an amount not less than
the full insurable replacement cost of each Building. As approved by Agent in
its reasonable discretion, flood, earthquake and boiler and machinery/breakdown
coverages may be subject to sublimits less than the Building’s insurable
replacement cost. Losses shall be valued on a replacement cost basis, and
coinsurance (if any) shall be waived. The deductibles shall not exceed
$250,000.00 for physical damage, a 24-hour waiting period for business
interruption and five percent (5%) of the insured value per location for
earthquake or named windstorm. Full insurable replacement cost as used herein
means the cost of replacing the Building (exclusive of the cost of excavations,
foundations and footings below the lowest basement floor) without deduction for
physical depreciation thereof;

 

77



--------------------------------------------------------------------------------

(ii) If not covered by or under the terms or provisions of the policies required
in clause (i) above, during the course of construction or repair of any Building
or of any renovations or repairs that are not covered by Borrowers’ property
insurance, the insurance required by clause (i) above shall be written on a
builder’s risk, completed value, non-reporting form, with recovery not affected
by interim reports of value submitted for premium accounting purposes, meeting
all of the terms required by clause (i) above, covering the total value of work
performed, materials, equipment, machinery and supplies furnished, existing
structures, and temporary structures being erected on or near the Collateral
Property, including coverage against collapse and damage during transit or while
being stored off-site, and containing a soft costs (including loss of rents)
coverage endorsement and a permission to occupy endorsement;

(iii) If not insured by the flood insurance required under (i) above, flood
insurance if at any time any Building is located in any federally designated
“special hazard area” (including any area having special flood, mudslide and/or
flood-related erosion hazards, and shown on a Flood Hazard Boundary Map or a
Flood Insurance Rate Map published by the Federal Emergency Management Agency as
Zone A, AO, Al-30, AE, A99, AH, VO, V1-30, VE, V, M or E), in an amount equal to
the full replacement cost or the maximum amount then available under the
National Flood Insurance Program;

(iv) Rent loss insurance in an amount sufficient to recover at least the total
estimated gross receipts from all sources of income, including without
limitation, rental income, for the Collateral Property for a twelve (12) month
period, including a provision for an extended period of indemnity of not less
than one year;

(v) Commercial general liability insurance against claims for bodily injury and
property damage liability, on an occurrence basis, (including personal injury
and advertising injury liability, contractual liability coverage, and completed
operations coverage with a general aggregate limit of not less than
$2,000,000.00, a completed operations aggregate limit of not less than
$2,000,000.00, a combined single limit of not less than $1,000,000.00 per
occurrence for bodily injury, and property damage liability, and a limit of not
less than $1,000,000.00 for personal injury and advertising injury;

(vi) Umbrella liability insurance with limits of not less than $10,000,000.00 to
be in excess of the limits of the insurance required by clause (v) above, with
coverage at least as broad as the primary coverages, with any excess liability
insurance to be at least as broad as the coverages of the lead umbrella policy.
All such policies shall include language to provide defense coverage
obligations; and

(vii) Such other insurance in such form and in such amounts as may from time to
time be reasonably required by the Agent against other insurable hazards and
casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Collateral Property.

The Borrowers shall pay all premiums on insurance policies. The insurance
policies with respect to all Collateral Property provided for in clauses (v),
(vi) and (vii) shall name or contain provisions granting coverage to the Agent
and each Lender as an additional insured and shall contain a cross
liability/severability provisions. The insurance policies provided for in
clauses (i),

 

78



--------------------------------------------------------------------------------

(ii) and (iii) above as to each Collateral Property shall name the Agent as
mortgagee and loss payee, shall be first payable in case of loss to the Agent,
and shall contain mortgage clauses and lender’s loss payable endorsements in
form and substance reasonably acceptable to the Agent. The Borrowers shall
deliver duplicate originals or certified copies of all such policies to the
Agent, and the Borrowers shall promptly furnish to the Agent all renewal notices
and evidence that all premiums or portions thereof then due and payable have
been paid. At least thirty (30) days prior to the expiration date of the
policies, the Borrowers shall deliver to the Agent evidence of continued
coverage, including a certificate of insurance, as may be reasonably
satisfactory to the Agent; provided, however, if Borrowers are continuing
insurance renewal negotiations at such date, then upon Agent’s request,
Borrowers shall inform Agent in writing of the status of such insurance renewal
negotiations and any anticipated or potential material changes in coverages,
deductibles or limits at least thirty (30) days prior to the expiration date of
such policies, and shall in any event provide evidence of extension, renewal or
replacement prior to the expiration date of the current policies.

(b) All policies required by clauses (i), (ii) and (iii), above shall contain
standard mortgagee clauses or endorsements to the effect that (i) no act or
omission of the Borrowers or anyone acting for the Borrowers (including, without
limitation, any representations made in the procurement of such insurance),
which might otherwise result in a forfeiture of such insurance or any part
thereof, no occupancy or use of the Collateral Property for purposes more
hazardous than permitted by the terms of the policy, and no foreclosure or any
other change in title to the Collateral Property or any part thereof, shall
affect the validity or enforceability of such insurance insofar as the Agent is
concerned, (ii) such policies shall not be canceled or terminated prior to the
scheduled expiration date thereof without the insurer thereunder giving at least
thirty (30) days’ prior written notice except in cases of non-payment of
premium, ten (10) days prior written notice, to the Agent, and (iii) that the
Agent or the Lenders shall have the right but not any obligation to pay any
premiums thereon or any assessments thereunder, and to file claims; and under
all policies, (ii) the insurer waives any right of subrogation, (iii) such
insurance is primary and without right of contribution from any other insurance
which may be available.

(c) The insurance required by this Agreement may be effected through a blanket
policy or policies covering additional locations and property of the Borrowers
and other Persons not included in the Collateral Property, provided that such
blanket policy or policies comply with all of the terms and provisions of this
§7.7 and contain endorsements or clauses assuring that any claim recovery will
not be less than that which a separate policy would provide, including, without
limitation, a lender’s loss payable endorsement favoring the Agent with respect
to property insurance and a per location aggregate that applies to the
commercial general liability insurance.

(d) All policies of insurance required by this Agreement shall be issued by
companies authorized to do business in the State where the policy is issued and
also in the States where the Collateral Property is located and having a rating
in Best’s Key Rating Guide of at least “A” and a financial size category of at
least “X.”

 

79



--------------------------------------------------------------------------------

(e) No Borrower shall carry separate insurance, concurrent in kind or form or
contributing in the event of loss, with any insurance required under this
Agreement unless such insurance complies with the terms and provisions of this
§7.7.

(f) In the event of any loss or damage to any Collateral Property in excess of
that amount which Agent reasonably determines to be equal to the lesser of
(1) twenty percent (20%) of the amount of the Appraised Value of such Collateral
Property (based on the then most recent Appraisal of such Collateral Property)
and (2) $10,000,000.00, the Borrowers shall give prompt written notice to the
insurance carrier and the Agent. Subject to the provisions of (g) below, each
Borrower hereby irrevocably authorizes and empowers the Agent, at the Agent’s
option and in the Agent’s sole discretion or at the request of the Required
Lenders in their sole discretion, as its attorney in fact, to make proof of such
loss, to appear in and prosecute any action arising from such insurance
policies, to collect and receive Insurance Proceeds and Condemnation Proceeds,
and to deduct therefrom the Agent’s reasonable and documented expenses incurred
in the collection of such Insurance Proceeds; provided, however, that so long as
no Event of Default has occurred and is continuing and so long as the applicable
Borrower shall in good faith diligently pursue such claim, (i) Agent agrees not
to exercise (and the Required Lenders shall not request Agent to exercise) the
above-referenced authorization and empowerment as attorney in fact for the
applicable Borrower, and (ii) the applicable Borrower may make proof of loss and
appear in any proceedings or negotiations with respect to the adjustment of such
claim, except that the applicable Borrower may not settle, adjust or compromise
any such claim without the prior written consent of the Agent, which consent
shall not be unreasonably withheld or delayed; provided, further, that the
applicable Borrower may make proof of loss and adjust and compromise any claim
under casualty insurance policies which is in an amount less than that amount
which Agent reasonably determines to be equal to the lesser of (1) twenty
percent (20%) of the amount of the Appraised Value of such Collateral Property
(based on the then most recent Appraisal of such Collateral Property) and
(2) $5,000,000.00, so long as no Event of Default has occurred and is continuing
and so long as the applicable Borrower shall in good faith diligently pursue
such claim. Subject to the provisions of (g) below, the Borrowers further
authorize the Agent, at the Agent’s option, to (i) apply the balance of such
Insurance Proceeds and Condemnation Proceeds to the payment of the Obligations
whether or not then due, or (ii) if the Agent shall require the reconstruction
or repair of the Collateral Property, to hold the balance of such proceeds as
trustee to be used to pay taxes, charges, sewer use fees, water rates and
assessments which may be imposed on the Collateral Property which are then due
and payable and the Obligations as they become due during the course of
reconstruction or repair of the Collateral Property and to pay, in accordance
with such terms and conditions as the Agent or other lenders of construction
projects may prescribe, for the costs of reconstruction or repair of the
Collateral Property, and upon completion of such reconstruction or repair to pay
the excess to Borrower.

(g) Notwithstanding the foregoing or anything to the contrary contained in the
Mortgages, the Agent shall make Insurance Proceeds and Condemnation Proceeds
available to the Borrowers to reconstruct and repair the Collateral Property, in
accordance with such customary terms and conditions as the Agent may reasonably
prescribe in the Agent’s discretion for the disbursement of the proceeds,
provided that (i) the cost of such reconstruction or repair is not estimated by
the Agent to exceed twenty-five percent (25%) of the replacement cost of the
damaged Building (as reasonably estimated by the Agent) or the applicable
Borrower is required

 

80



--------------------------------------------------------------------------------

under any applicable lease to restore the property and the failure to do so
would constitute a default under such lease, (ii) no Event of Default shall have
occurred and be continuing (other than any Event of Default occurring solely as
a result of such casualty or condemnation), (iii) the Borrowers shall have
provided to the Agent additional cash security in an amount equal to the amount
reasonably estimated by the Agent to be the amount in excess of such proceeds
which will be required to complete such repair or restoration, (iv) the Agent
shall have approved the plans and specifications, construction budget,
construction contracts, and construction schedule for such repair or restoration
and reasonably determined that the repaired or restored Collateral Property will
provide the Agent with adequate security for the Obligations (which security
should be deemed adequate if such security is substantially comparable to the
security in place prior to such casualty or condemnation) (provided that the
Agent shall not disapprove such plans and specifications if the Building is to
be restored to substantially its condition immediately prior to such damage),
(v) the Agent shall reasonably determine that such repair or reconstruction can
be completed prior to the Maturity Date, (vi) the Agent shall receive evidence
reasonably satisfactory to it that any such restoration, repair or rebuilding
complies in all respects with any and all applicable state, federal and local
laws, ordinances and regulations, including without limitation, zoning laws,
ordinances and regulations, and that all required permits, licenses and
approvals relative thereto have been or will be issued in a manner so as not to
materially impede the progress of restoration, (vii) the Agent shall receive
customary evidence reasonably satisfactory to it that the insurer under such
policies of fire or other casualty insurance does not assert any defense to
payment under such policies against any Borrower or the Agent (or the Borrowers
shall have provided security for any amounts with respect to which the insurance
carrier is asserting any defense to payment), and (viii) with respect to any
Taking, Agent shall determine that following such repair or restoration there
shall be no more than the lesser of (i) a twenty-five percent (25%) reduction in
occupancy or rental income from the Collateral Property so affected by such
specific condemnation or taking (excluding any proceeds from rental loss
insurance or proceeds from such award allocable to rent) or (ii) a twenty-five
percent (25%) reduction in occupancy or in rental income from all of the
Collateral Properties (excluding any proceeds from rental loss insurance or
proceeds of such award allocable to rent), after giving effect to the current
condemnation or taking and any previous condemnations or takings which may have
occurred. Any excess Insurance Proceeds shall be paid to the Borrowers, or if an
Event of Default has occurred and is continuing (other than any Event of Default
occurring solely as a result of such casualty or condemnation), such proceeds
shall be applied to the payment of the Obligations, unless in either case by the
terms of the applicable insurance policy the excess proceeds are required to be
returned to such insurer. Any excess Condemnation Proceeds shall be applied to
the payment of the Obligations. In no event shall the provisions of this section
be construed to extend the Maturity Date or to limit in any way any right or
remedy of the Agent upon the occurrence of an Event of Default hereunder. If the
Collateral Property is sold or the Collateral Property is acquired by the Agent,
all right, title and interest of the Borrowers in and to any insurance policies
and unearned premiums thereon (other than in connection with any blanket policy)
and in and to the proceeds thereof resulting from loss or damage to the
Collateral Property prior to the sale or acquisition shall pass to the Agent or
any other successor in interest to the Borrowers or purchaser of the Collateral
Property.

§7.8 Taxes; Liens. The Subsidiary Borrowers will duly pay and discharge, or
cause to be paid and discharged, before the same shall become delinquent, all
material Taxes, material assessments and other material governmental charges
imposed upon them or upon the Collateral

 

81



--------------------------------------------------------------------------------

Properties, as well as all material claims for labor, materials or supplies,
that if unpaid might by law become a lien or charge upon any of the Collateral
or other material property of a Subsidiary Borrower; provided that any such Tax,
assessment, charge or claim need not be paid if the validity or amount thereof
shall currently be contested in good faith by appropriate proceedings which
shall suspend the collection thereof with respect to such property (such that in
the reasonable determination of Agent neither such property nor any portion
thereof or interest therein would be in any danger of sale, forfeiture or loss
by reason of such proceeding) and such Subsidiary Borrower or the Parent
Borrower shall have set aside on its books adequate reserves for such Tax,
assessment, charge or claim in accordance with GAAP; and provided, further, that
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor, such Borrower either (i) will provide a bond
issued by a surety reasonably acceptable to the Agent and sufficient to stay all
such proceedings or (ii) if no such bond is provided, will pay each such Tax,
assessment, charge or claim. With respect to all other material Real Estate of
the Consolidated Group, the Parent Borrower shall pay and discharge (or shall
cause to be paid and discharged) as the same shall become due and payable all
material Taxes, material assessments and other material governmental charges or
claims upon it or its properties or assets, unless (a) the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the
Consolidated Group or (b) the failure to do so would not have a Material Adverse
Effect.

§7.9 Inspection of Collateral Properties and Books. The Borrowers will permit
the Agent and the Lenders, at the Borrowers’ expense (subject to the limitation
set forth below) and upon reasonable prior notice, to visit and inspect any of
the Collateral Properties during normal business hours, to examine the books of
account of the Borrowers (and to make copies thereof and extracts therefrom) and
to discuss the affairs, finances and accounts of the Borrowers with, and to be
advised as to the same by, their respective officers, partners or members, all
at such reasonable times and intervals as the Agent may reasonably request,
provided that so long as no Event of Default shall have occurred and be
continuing, the Borrowers shall not be required to pay for such visits and
inspections more often than once in any twelve (12) month period. The Agent
shall use good faith efforts to coordinate such visits and inspections so as to
minimize the interference with and disruption to the normal business operations
of the Borrowers.

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrowers will
comply in all material respects with (i) all applicable laws (including without
limitation Anti-Corruption Laws and applicable Sanctions) and regulations now or
hereafter in effect wherever its business is conducted, (ii) the provisions of
its corporate charter, partnership agreement, limited liability company
agreement or declaration of trust, as the case may be, and other charter
documents and bylaws, (iii) all agreements and instruments to which it is a
party or by which it or any of its properties may be bound, (iv) all applicable
decrees, orders, and judgments, and (v) all licenses and permits required by
applicable laws and regulations for the conduct of its business or the
ownership, use or operation of its properties, except where a failure to so
comply with any of clauses (i) through (v) would not reasonably be likely to
have a Material Adverse Effect. If any authorization, consent, approval, permit
or license from any officer, agency or instrumentality of any government shall
become necessary or required in order that the Borrowers or their respective
Subsidiaries may fulfill any of its obligations hereunder, the Borrowers or such
Subsidiary will immediately take or cause to be taken all steps necessary to

 

82



--------------------------------------------------------------------------------

obtain such authorization, consent, approval, permit or license and furnish the
Agent and the Lenders with evidence thereof, except to the extent any failure by
Borrowers to do so would not be reasonably likely to have a Material Adverse
Effect. Borrowers shall develop and implement such programs, policies and
procedures as are necessary to comply, in all material respects, with the
Patriot Act and Anti-Corruption Laws.

§7.11 Further Assurances. The Borrowers will cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Agent may
reasonably request to carry out to its reasonable satisfaction the transactions
contemplated by this Agreement and the other Loan Documents.

§7.12 Management. The Borrowers shall not enter into any Management Agreement
with a third-party manager (other than Parent Guarantor or any of its
Affiliates) for a Collateral Property without the prior written consent of the
Agent (which shall not be unreasonably withheld or delayed), and after such
approval, no such Management Agreement shall be modified in a manner materially
adverse to the interests of the Lenders without the prior written consent of the
Agent (which shall not be unreasonably withheld or delayed). Agent may condition
any approval of a new Management Agreement upon the execution and delivery to
Agent of collateral assignment of such Management Agreement to Agent and a
subordination of the manager’s rights thereunder to the rights of the Agent and
the Lenders under the Loan Documents. The Management Agreements described on
Schedule 7.12 hereto relating to the initial Collateral Properties and any
Qualified Managers are approved by Agent.

§7.13 Leases of the Property. The Parent Borrower shall use commercially
reasonable efforts to cause the Subsidiary Borrowers to comply, in all material
respects, with the following terms with respect to each Lease of a residential
unit in a Collateral Property: such Lease (1) (a) shall contain terms and
conditions which are substantially similar to (i) the applicable Subsidiary
Borrower’s customary form lease of residential units or (ii) a form lease for
residential units which is customary in the multi-family housing industry;
(b) shall reflect an arm’s length transaction at no less than ninety percent
(90%) of the then-current market rate for comparable space; (c) shall be for a
term not greater than twenty-seven (27) months, and (d) shall materially comply
with all applicable laws, including with respect to all security deposits and
pre-paid rent under each such Lease, (2) is entered into in the ordinary course
of such Subsidiary Borrower’s business and is consistent with past practice,
(3) is consistent with a majority of the other leases then being entered into in
the multi-family housing industry, or (4) is reasonably approved in writing by
the Agent.

§7.14 Business Operations. The Consolidated Group will not engage to any
material extent in any business if, as a result, the general nature of the
business in which the Consolidated Group, taken as a whole, would then be
engaged would be substantially changed from the general nature of the business
in which the Consolidated Group, taken as a whole, are engaged on the date of
this Agreement.

§7.15 [Reserved].

 

83



--------------------------------------------------------------------------------

§7.16 Ownership of Real Estate. Without the prior written consent of Agent, the
Collateral Property of any Subsidiary Borrower shall be owned or leased directly
by such Subsidiary Borrower.

§7.17 [Reserved].

§7.18 Plan Assets. The Borrowers shall use commercially reasonable efforts to
do, or cause to be done, all things necessary to ensure that none of the
Collateral Properties will be deemed to be Plan Assets at any time.

§7.19 Parent Guarantor Covenants. Borrowers shall use commercially reasonable
efforts to cause Parent Guarantor to comply with the following covenants (and by
its execution and delivery of the Guaranty, Parent Guarantor covenants and
agrees that):

(a) Parent Guarantor will not make or permit to be made, by voluntary or
involuntary means, any transfer or encumbrance of its interest in Parent
Borrower which would result in a Change of Control;

(b) Parent Guarantor shall not dissolve, liquidate or otherwise wind-up its
business, affairs or assets, except to the extent permitted by §8.4;

(c) Parent Guarantor shall maintain at least one class of common shares having
trading privileges on the New York Stock Exchange or the NYSE MKT LLC or which
is the subject of price quotations in the over-the-counter market as reported by
the National Association of Securities Dealers Automated Quotation System; and

(d) Parent Guarantor will at all times comply with all applicable provisions of
the Code necessary to allow Parent Guarantor to qualify for status as a real
estate investment trust.

§7.20 [Reserved].

§7.21 Keepwell. Each Loan Party that is a Qualified ECP Loan Party at the time
any Specified Loan Party either becomes jointly and severally liable for any
Hedge Obligations pursuant to the terms of this Agreement or grants a security
interest to secure Hedge Obligations, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Hedge Obligation as
may be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Hedge Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Loan Party’s obligations and
undertakings hereunder voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Loan Party under this
paragraph shall remain in full force and effect until all Obligations have been
paid in full, in cash. Each Borrower intends this paragraph to constitute, and
this paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of, each Specified Loan Party for all purposes of the
Commodity Exchange Act and applicable CFTC Regulations.

 

84



--------------------------------------------------------------------------------

§8. NEGATIVE COVENANTS.

The Borrowers covenant and agree that, so long as any Loan or Note is
outstanding or any of the Lenders has any obligation to make any Loans:

§8.1 Restrictions on Indebtedness.

The Loan Parties will not create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness other than:

(i) (A) Indebtedness to (x) the Lenders arising under any of the Loan Documents,
(y) Hedge Obligations to a Lender Hedge Provider, and (z) to any counterparty
other than a Lender Hedge Provider with respect to any Derivative Contracts made
in the ordinary course of business (and not for speculative purposes) which are
not secured by any portion of the collateral granted to the Agent under any of
the Loan Documents; and (B) Indebtedness evidenced by the Specified Interim Term
Loan Facility (including, without limitation, any Hedge Obligations in respect
thereof);

(ii) current liabilities incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(iii) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(iv) Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in an Event of Default;

(v) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(vi) Indebtedness incurred to any other landowners, government or
quasi-government or entity or similar entity in the ordinary course of business
in connection with the construction or development of any Real Estate,
including, without limitation, subdivision improvement agreements, development
agreements, reimbursement agreements, infrastructure development agreements,
agreements to construct or pay for on-site or off-site improvements and similar
agreements incurred in the ordinary course of business in connection with the
development of Real Estate or construction of infrastructure in connection
therewith; and

(vii) Recourse Indebtedness (whether unsecured or Secured Recourse Indebtedness)
of the Parent Borrower, the Parent Guarantor, or IR OpCo as and to the extent
expressly permitted (and subject to the limitations set forth) in §9.6;

(viii) (a) the Indebtedness set forth on Schedule 8.1 hereto, and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness, (b) Indebtedness
(including Capitalized Leases) financing the acquisition or replacement of
equipment and,

 

85



--------------------------------------------------------------------------------

limited as to each of the Subsidiary Borrowers, to $25,000.00 per fiscal year,
and (c) intercompany Indebtedness of the Loan Parties outstanding from time to
time; provided that all such intercompany Indebtedness of any Loan Party owed to
any Subsidiary of Parent Guarantor that is not a Loan Party shall be
subordinated to the Obligations pursuant to an Intercompany Note;

(ix) Non-Recourse Indebtedness entered into in the ordinary course of business
of the Loan Parties (other than a Subsidiary Borrower) (including, without
limitation, any Indebtedness referred to in the proviso to the definition of
Secured Recourse Indebtedness);

(x) [Reserved];

(xi) Recourse Indebtedness consisting of the Non-Recourse Exclusions in respect
of Non-Recourse Indebtedness permitted to be incurred pursuant to §8.1(ix);

(xii) subject to the provisions of §9.6, Indebtedness of the Loan Parties (other
than a Subsidiary Borrower) in an amount not to exceed $100,000.00 in the
aggregate assumed in connection with an Investment permitted by this Agreement
and any Permitted Refinancing Indebtedness incurred, issued or otherwise
obtained to Refinance (in whole or in part) such Indebtedness; provided that,
(A) immediately after giving effect to such Indebtedness, no Event of Default
exists or is continuing or would result therefrom, and (B) such Indebtedness is
and remains solely the obligation of the Person and/or such Person’s
subsidiaries that are acquired and such Indebtedness was not incurred in
anticipation of such Investment;

(xiii) (a) Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letters of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims) and
(b) Indebtedness represented by letters of credit, to the extent such letters of
credit support Indebtedness otherwise permitted under this §8.1(xiii);

(xiv) Indebtedness arising from agreements providing for deferred compensation,
indemnification, adjustments of purchase price (including “earnouts”) or similar
obligations, in each case entered into in connection with any Investments
permitted pursuant to this Agreement;

(xv) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money;

(xvi) Indebtedness consisting of obligations to pay insurance premiums arising
in the ordinary course of business and not in connection with the borrowing of
money;

(xvii) Indebtedness representing deferred compensation to employees, consultants
or independent contractors of, the Parent Guarantor and its Subsidiaries
incurred in the ordinary course of business or in connection with any
Investments permitted pursuant to this Agreement;

 

86



--------------------------------------------------------------------------------

(xviii) obligations, under cash management agreements, cash management services
and other Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;

(xix) Indebtedness comprising take or pay obligations contained in supply
agreements entered into the ordinary course of business; and

(xx) all customary premiums (if any), interest (including post-petition and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of §8.1(i) through §8.1(xix) above.

§8.2 Restrictions on Liens, Etc. The Loan Parties, respectively and as
applicable, will not (a) create or incur or suffer to be created or incurred or
to exist any lien, security title, encumbrance, mortgage, pledge, negative
pledge, charge, restriction, or other security interest of any kind upon (i) the
Collateral Properties, (ii) any direct or indirect Equity Interests in (A) any
Subsidiary Borrower held by the Parent Borrower or IR OpCo, or (B) in the Parent
Borrower held by the Parent Guarantor, or (iii) any Subsidiary Borrower’s
material respective property or assets of any character whether now owned or
hereafter acquired, or upon such Subsidiary Borrowers’ interest in the income or
profits therefrom; (b) transfer any of their material property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other material obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement;
(d) suffer to exist for a period of more than thirty (30) days after the same
shall have been incurred any Indebtedness or claim or demand against any of them
that if unpaid could by law or upon bankruptcy or insolvency, or otherwise, be
given any priority whatsoever as to the Collateral Properties over any of their
general creditors; (e) sell, assign, pledge or otherwise transfer any accounts,
contract rights, general intangibles, chattel paper or instruments, with or
without recourse; or (f) incur or maintain any obligation to any holder of
Indebtedness of any of such Persons which prohibits the creation or maintenance
of any lien securing the Obligations (collectively, “Liens”); provided that
notwithstanding anything to the contrary contained herein, the Loan Parties,
respectively as applicable, may create or incur or suffer to be created or
incurred or to exist:

(i) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA)
or claims for labor, material or supplies incurred in the ordinary course of
business, in each case to the extent not yet due or not overdue by more than
sixty (60) days or are being contested in good faith and by appropriate
proceedings diligently conducted with adequate reserves being maintained by the
Loan Parties in accordance with GAAP or not otherwise required to be paid or
discharged under the terms of this Agreement or any of the other Loan Documents;

(ii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

 

87



--------------------------------------------------------------------------------

(iii) Liens incurred or deposits made to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(iv) judgment liens and judgments that do not constitute an Event of Default;

(v) Liens consisting of pledges and/or security interests (x) in the Equity
Interests of any Subsidiary of Parent Guarantor which is not a Borrower or IR
OpCo or (y) in the assets or properties of any Person which is the direct or
indirect holder of Equity Interests in any Subsidiary of Parent Guarantor which
is not a Borrower or IR OpCo, in each case securing Indebtedness which is not
prohibited by §8.1;

(vi) encumbrances on a Collateral Property consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s liens under
leases to which a Borrower is a party, purchase money security interests and
other liens or encumbrances, which do not individually or in the aggregate have
a Material Adverse Effect;

(vii) (A) Liens in favor of the Agent and the Lenders under the Loan Documents
to secure the Obligations and the Hedge Obligations; (B) Liens in favor of the
agent and the lenders under the documentation in respect of the Specified
Interim Term Loan Facility (provided, however, that no pledges of any Equity
Interests in the Subsidiary Borrowers shall be permitted and only pledges of
Distributions on account of such Equity Interests shall be allowed); and
(C) Liens to secure the obligations in respect of Derivatives Contracts
permitted to be entered into pursuant to §8.1(i)(A)(z) hereof, but in no event
secured by a Lien on the Collateral;

(viii) Liens and encumbrances on a Collateral Property expressly permitted under
the terms of the Mortgage relating thereto;

(ix) Liens securing or entered into in connection with any Indebtedness
permitted under §8.1(vii), §8.1(viii), §8.1(ix), §8.1(x), §8.1(xi), and
§8.1(xii), and in each case any Refinancing thereof as Permitted Refinancing
Indebtedness, in each case to the extent applicable (and subject to the
limitations set forth in §9.6), but in no event secured by any Lien on the
Collateral;

(x) Liens not securing Indebtedness in respect of property or assets imposed by
law that were incurred in the ordinary course of business, including, but not
limited to carriers’, suppliers’, warehousemen’s, materialmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business which
do not individually or in the aggregate have a Material Adverse Effect;

(xi) Liens or deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements;

(xii) leases or subleases granted in the ordinary course of business to others,
and, any interest or title of a lessor under any lease not in violation of this
Agreement;

 

88



--------------------------------------------------------------------------------

(xiii) Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this Agreement, provided that such Liens are only in respect
of the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);

(xiv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xv) Liens (a) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code (or Section 4-208 of the Uniform Commercial Code) or any
comparable or successor provision on items in the course of collection, and
(b) in favor of banking institutions arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;

(xvi) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (ii) relating to pooled deposit or sweep
accounts to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business;

(xvii) Liens solely on any cash earnest money deposits made by a Borrower in
connection with any letter of intent or purchase agreement permitted under this
Agreement;

(xviii) security given to a public utility or any municipality or Governmental
Authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(xix) operating leases of vehicles or equipment which are entered into in the
ordinary course of the business or otherwise permitted under this Agreement;

(xx) statutory Liens incurred or pledges or deposits made, in each case in the
ordinary course of business, in favor of a Governmental Authority to secure the
performance of obligations of Borrowers under Environmental Laws to which any
such Person is subject; and

(xxi) (A) other than with respect to any Subsidiary Borrower: to the extent
constituting negative pledges, Liens consisting of (a) contractual obligations
that exist on the date hereof and any agreement evidencing any permitted
renewal, extension or refinancing of such contractual obligations so long as
such renewal, extension or refinancing does not expand the scope of such
agreement or obligation, (b) contractual obligations relating to any Permitted
Lien or any asset sale or other disposition not prohibited by this Agreement and
relate solely to assets or Persons subject to such Permitted Lien, asset sale or
disposition, (c) contractual obligations in respect of customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures and applicable solely to such joint venture entered into in the
ordinary course of business, (d) contractual obligations that include negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Paragraph 8.1 above, but solely to the extent any negative
pledge relates to the property financed by or the subject of

 

89



--------------------------------------------------------------------------------

such Indebtedness and the proceeds thereof, (e) contractual obligations that
include customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (f) contractual obligations relating to secured
Indebtedness permitted pursuant to §8.1 above, to the extent that such
restrictions apply only to the property or assets securing such Indebtedness or
in the case of Indebtedness incurred in connection with an Investment permitted
by this Agreement, only to the Person incurring or guaranteeing such
Indebtedness, (g) contractual obligations that include customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of the Borrowers, (h) contractual obligations that include customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, and (i) contractual obligations that include customary restrictions
that arise in connection with cash or other deposits permitted under this §8.2
and limited to such cash deposit; and (B) in respect of any Subsidiary Borrower,
to the extent constituting negative pledges, Liens consisting of (a) contractual
obligations that include negative pledges and restrictions on Liens in favor of
any holder of Indebtedness permitted under §8.1 above (to the extent permitted
to be incurred by a Subsidiary Borrower), but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
and the proceeds thereof (but not with respect to any Distributions to be made,
directly or indirectly, to a Loan Party), (b) contractual obligations that
include customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (c) contractual obligations relating to secured
Indebtedness permitted pursuant to §8.1 above (to the extent permitted to be
incurred by a Subsidiary Borrower), to the extent that such restrictions apply
only to the property or assets securing such Indebtedness (but not with respect
to any Distributions to be made, directly or indirectly, to a Loan Party),
(d) contractual obligations that include customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of such
Subsidiary Borrower, (e) contractual obligations that include customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business, and (f) contractual obligations that include customary
restrictions that arise in connection with cash or other deposits permitted
under this §8.2 and limited to such cash deposit.

§8.3 Restrictions on Investments. From and after the Closing Date, the Parent
Borrower shall not, nor shall it permit any of the other Loan Parties to, engage
in any material line of business other than the businesses engaged in by the
Loan Parties, respectively, on the Closing Date and similar, incidental,
complementary, ancillary or related businesses and Investments. In furtherance
of the foregoing, the Parent Borrower shall not permit Investments by Parent
Borrower, Parent Guarantor, and IR OpCo in Unimproved Land, in Construction in
Process, in Other Real Estate Investments, and in Non-Wholly-Owned Subsidiaries
(including real estate funds or privately held companies) exceeding the
following limits set forth below:

(i) Investments in Unimproved Land not to exceed five percent (5%) of Gross
Asset Value;

(ii) Investments in Construction in Process not to exceed ten percent (10%) of
Gross Asset Value;

(iii) Investments consisting of Other Real Estate Investments not to exceed five
percent (5%) of Gross Asset Value; and

 

90



--------------------------------------------------------------------------------

(iv) Investments in Non-Wholly Owned Subsidiaries (including real estate funds
or privately held companies) not to exceed ten percent (10%) of Gross Asset
Value.

Notwithstanding the foregoing, in no event shall the aggregate value of the
Investments of Parent Borrower, the Parent Guarantor, and IR OpCo described in
§8.3(i) through (iv) above exceed twenty percent (20%) of Gross Asset Value at
any time; provided, further, that a violation of the restrictions set forth in
this §8.3 (including the restriction set forth above in this sentence) shall not
result in a Default hereunder, but the excess value of any such restricted
Investment(s) shall be excluded when calculating Gross Asset Value.

For the purposes of this §8.3, the Investment of Parent Borrower, the Parent
Guarantor, or IR OpCo in any Non-Wholly Owned Subsidiary will equal (without
duplication) the sum of (i) such Person’s pro rata share of their Non-Wholly
Owned Subsidiary’s Investment in Real Estate assets; plus (ii) such Person’s pro
rata share of any other Investments valued at the GAAP book value.

§8.4 Merger, Consolidation. No Loan Party will dissolve, liquidate, dispose of
all or substantially all of its assets or business, merge, reorganize,
consolidate or consummate any other business combination, in each case without
the prior written consent of the Required Lenders, except (i) for the merger or
consolidation of one or more of the Subsidiaries of Parent Borrower (other than
any Subsidiary that is a Subsidiary Borrower) with and into Parent Borrower (it
being understood and agreed that in any such event Parent Borrower will be the
surviving Person), (ii) for the merger or consolidation of two or more
Subsidiaries of Parent Borrower, (iii) for the merger or consolidation of two or
more Subsidiary Borrowers, (iv) in connection with the release of all Collateral
owned by a Subsidiary Borrower, (v) the merger or consolidation of the Parent
Borrower or the Parent Guarantor to the extent it does not result in a Change of
Control, or (vi) for the Acquisition and related transactions under the
Acquisition Agreement.

§8.5 [Reserved].

§8.6 Compliance with Environmental Laws. None of the Subsidiary Borrowers will
do any of the following: (a) use any of the Collateral Properties or any portion
thereof as a facility for the handling, processing, storage or disposal of
Hazardous Substances, except for quantities of Hazardous Substances used in the
ordinary course of such Borrower’s or its tenants’ business and in material
compliance with all applicable Environmental Laws, (b) cause or permit to be
located on any of the Collateral Properties any underground tank or other
underground storage receptacle for Hazardous Substances except in material
compliance with Environmental Laws, (c) generate any Hazardous Substances on any
of the Collateral Properties except in material compliance with Environmental
Laws, (d) conduct any activity at any Collateral Properties or use any
Collateral Properties in any manner that would reasonably be likely to cause a
Release of Hazardous Substances on, upon or into the Collateral Properties or
any surrounding properties which would reasonably be likely to give rise to
material liability under CERCLA or any other Environmental Law, or (e) directly
or indirectly transport or arrange for the transport of any Hazardous Substances
(except in compliance with all material Environmental Laws) in connection with
any Collateral Properties, except, any such use, generation, conduct or other
activity described in clauses (a) to (e) of this §8.6 would not reasonably be
likely to have a Material Adverse Effect.

 

91



--------------------------------------------------------------------------------

The Subsidiary Borrowers shall:

(i) in the event of any change in applicable Environmental Laws governing the
assessment, release or removal of Hazardous Substances with respect to any
Collateral Property, take all reasonable action as required by such Laws, and

(ii) if any Release or disposal of Hazardous Substances which Subsidiary
Borrowers are legally obligated to contain, correct or otherwise remediate shall
occur or shall have occurred on any Collateral Property (including without
limitation any such Release or disposal occurring prior to the acquisition or
leasing of such Collateral Property by the Borrowers), the relevant Borrower
shall, after obtaining knowledge thereof, cause the performance of actions
required by applicable Environmental Laws at the Collateral Property in material
compliance with all applicable Environmental Laws; provided, that each of the
Borrowers shall be deemed to be in compliance with Environmental Laws for the
purpose of this clause (ii) so long as it or a responsible third party with
sufficient financial resources is taking reasonable action to remediate or
manage such event to the reasonable satisfaction of the Agent or has taken and
is diligently pursuing a challenge to any such alleged legal obligation through
appropriate administrative or judicial proceedings. The Agent may engage its own
Environmental Engineer to review the environmental assessments and the
compliance with the covenants contained herein.

At any time after an Event of Default shall have occurred and be continuing
hereunder, the Agent may at its reasonable election (and will at the request of
the Required Lenders) obtain such environmental assessments of any or all of the
Collateral Properties prepared by an Environmental Engineer as may be reasonably
necessary or advisable for the purpose of evaluating or confirming (i) whether
any Hazardous Substances are present in the soil or water at or adjacent to any
such Collateral Property in a quantity or condition that is required to be
contained, corrected or otherwise remediated by the owner or operator of the
Collateral Property pursuant to applicable Environmental Laws and (ii) whether
the use and operation of any such Collateral Property complies with all
Environmental Laws to the extent required by the Loan Documents. Additionally,
at any time that the Agent or the Required Lenders shall have reasonable and
objective grounds to believe that a Release or threatened Release of Hazardous
Substances may have occurred at or from any Collateral Property which the owner
or operator of such property would be obligated to contain, correct or otherwise
remediate pursuant to applicable Environmental Laws or which otherwise may
expose such Person to liability under Environmental Laws, or that any of the
Collateral Properties is not in compliance with Environmental Laws to the extent
required by the Loan Documents, Borrowers shall promptly upon the request of
Agent obtain and deliver to Agent such environmental assessments of such
Collateral Property prepared by an Environmental Engineer as may be reasonably
necessary or advisable for the purpose of evaluating or confirming (i) whether
any Hazardous Substances are present in the soil or water at or adjacent to such
Collateral Property and (ii) whether the use and operation of such Collateral
Property complies with all Environmental Laws to the extent required by the Loan
Documents. Environmental assessments may include detailed visual inspections of
such Collateral Property including, without limitation, any and all storage
areas,

 

92



--------------------------------------------------------------------------------

storage tanks, drains, dry wells and leaching areas, and the taking of soil
samples, as well as such other investigations or analyses as are reasonably
necessary or appropriate for a complete determination of the compliance of such
Collateral Property and the use and operation thereof with all applicable
Environmental Laws. All reasonable and documented expenses of environmental
assessments contemplated by this §8.6 shall be at the sole cost and expense of
the Borrowers.

§8.7 [Reserved].

§8.8 Asset Sales. The Subsidiary Borrowers will not sell, transfer or otherwise
dispose of any material asset other than pursuant to a bona fide arm’s length
transaction.

§8.9 Collateral Properties. No Subsidiary Borrower will:

(a) use or occupy or conduct any activity on, or knowingly permit the use or
occupancy of or the conduct of any activity on any Collateral Properties by any
tenant, in any manner which violates any Legal Requirement or which constitutes
a public or private nuisance, in each case in any manner which would have a
Material Adverse Effect;

(b) [Reserved];

(c) without the prior written consent of Agent (which consent shall not be
unreasonably withheld or delayed), except in connection with any construction,
development or redevelopment of any real estate, (i) impose any material
easement, restrictive covenant, or encumbrance upon any Collateral Property,
other than the easements entered into the ordinary course of business and that
would customarily be agreed to by a reasonably prudent land owner (ii) execute
or file any subdivision plat or condominium declaration affecting any Collateral
Property, or (iii) consent to the annexation of any Collateral Property to any
municipality;

(d) [Reserved];

(e) without the prior written consent of the Required Lenders (which consent
shall not be unreasonably withheld or delayed), grant to any third party the
right to any drilling or exploration for or extraction, removal or production of
any mineral, hydrocarbon, gas, natural element, compound or substance (including
sand and gravel) from the surface or subsurface of any Collateral Property
regardless of the depth thereof or the method of mining or extraction thereof;

(f) without the prior consent of the Required Lenders (which consent shall not
be unreasonably withheld or delayed), surrender the leasehold estate created by
any applicable Ground Lease (accepted by the Agent and the Lenders) respecting a
Collateral Property or terminate or cancel any such Ground Lease or materially
modify, change, supplement, alter, or amend any such Ground Lease, either orally
or in writing, in a manner materially adverse to the interests of the Lenders.

§8.10 Restriction on Prepayment of Indebtedness. No Subsidiary Borrower will
(a) voluntarily prepay, redeem, defease, purchase or otherwise retire the
principal amount, in whole or in part, of any Indebtedness that is junior in
right of payment to the Obligations, except in

 

93



--------------------------------------------------------------------------------

accordance with the subordination provisions applicable thereto; provided, that
the foregoing shall not prohibit (x) any Permitted Refinancing Indebtedness,
(y) the prepayment, redemption, defeasance or other retirement of Indebtedness
which is financed solely from the proceeds of a new loan or external equity
which would otherwise be permitted by the terms of §8.1; and (z) the prepayment,
redemption, defeasance or other retirement of the principal of Indebtedness
secured by Real Estate which is satisfied solely from the proceeds of a sale of
the Real Estate securing such Indebtedness or external equity; and (b) modify
any document evidencing any Indebtedness that is junior in right of payment to
the Obligations to accelerate the maturity date of such Indebtedness after the
occurrence and during the continuance of an Event of Default.

§8.11 Zoning and Contract Changes and Compliance. Without the prior written
consent of the Agent (which consent shall not be unreasonably withheld or
delayed), except in connection with any construction, development or
redevelopment of any real estate, no Subsidiary Borrower shall initiate or
consent to any zoning reclassification of any of its Collateral Property or seek
any material variance under any existing zoning ordinance or use or permit the
use of any Collateral Property in any manner that could result in such use
becoming a material non-conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation. No Subsidiary Borrower shall
initiate any change in any laws, requirements of governmental authorities or
obligations created by private contracts and Leases which now or hereafter may
materially adversely affect the ownership, occupancy, use or operation of any
Collateral Property, subject in each case to Permitted Liens.

§8.12 Derivatives Contracts No Subsidiary Borrower shall contract, create,
incur, assume or suffer to exist any Derivatives Contracts except for Derivative
Contracts made in the ordinary course of business and not prohibited pursuant to
§8.1 which are not secured by any portion of the collateral granted to the Agent
under any of the Loan Documents (other than Hedge Obligations). All Derivative
Contracts (including, without limitation, any and all guarantees provided in
connection therewith) shall at all times be in compliance, in all material
respects, with the Commodity Exchange Act and all CFTC Regulations.

§8.13 Transactions with Affiliates. No Subsidiary Borrower shall permit to exist
or enter into any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate (but not
including any member of the Consolidated Group), except (i) transactions in
connection with the Management Agreements, (ii) transactions pursuant to the
reasonable requirements of the business of such Person and upon fair and
reasonable terms which are no less favorable to such Person than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate, (iii) Indebtedness permitted under §8.1(viii) or §8.1(ix), (iv) the
consummation of the Transactions contemplated by the Acquisition Agreement,
including the Acquisition, the Specified Interim Term Loan Facility and the
payment of fees and expenses relating thereto, (v) Investments permitted under
§8.3, and Distributions permitted under §7.17 and §9.4 and (vi) the issuance of
Equity Interests by the Parent Guarantor or any other applicable Loan Party.

§8.14 Management and Advisory Fees. Other than fees set forth on Schedule 8.14
attached hereto, Borrower and Subsidiary Borrowers, respectively as applicable,
shall not pay, and shall not permit to be paid, (x) any fees or payments (other
than actual management fees or other payments under any Management Agreement in
the ordinary course) for any Collateral

 

94



--------------------------------------------------------------------------------

Property to any manager that is an Affiliate of any Borrower (subject at all
times to Agent’s right to terminate any such Management Agreement in accordance
with the terms and conditions of each Assignment of Management Agreement) and/or
(y) any advisory fees or other payments in excess of fifty percent (50%) of
those payable in the ordinary course pursuant to that certain Second Amended and
Restated Advisory Agreement dated May 7, 2013, as amended, with Independence
Realty Advisors, LLC , in the event that an Event of Default shall have occurred
and be continuing.

 

§9. FINANCIAL COVENANTS.

The Borrowers covenant and agree that, so long as any Loan, Letter of Credit, or
Note is outstanding or any Lender has any obligation to make any Loans (or
participate in the issuance of any Letter of Credit), the Loan Parties shall
comply with the following covenants, with such compliance being tested
quarterly, as of the close of each fiscal quarter.

§9.1 Maximum Consolidated Leverage Ratio. Parent Guarantor’s Consolidated
Leverage Ratio shall not exceed: (x) seventy-two and one half percent (72.5%),
from and after the Closing Date through and including September 17, 2016 and
(y) sixty-five percent (65%), from and after September 17, 2016.

§9.2 Minimum Consolidated Fixed Charge Coverage Ratio. Parent Guarantor’s
Consolidated Fixed Charge Ratio shall not be less than 1.50 to 1.0, determined
based on information for the most recent fiscal quarter annualized.

§9.3 Minimum Consolidated Tangible Net Worth. Parent Guarantor’s Consolidated
Tangible Net Worth shall not be less than the sum of (x) $333,507,000.00 plus
(y) seventy-five percent (75%) of the aggregate proceeds received by the Parent
Guarantor or any Borrower (net of reasonable and customary related fees and
expenses and net of any intercompany contributions among the Parent Guarantor
and its Subsidiaries) in connection with any offering of stock or other Equity
Interests of such Person (but excluding any such offering to Parent Guarantor or
any of its Subsidiaries), on a cumulative basis, from and after the Closing
Date.

§9.4 Maximum Distributions. Parent Guarantor shall not make any Distributions
(a) which, after giving effect to the making of any such Distribution, would
exceed an amount equal to (x) one hundred ten percent (110%), for the period
from and after the Closing Date through and including September 17, 2017, and
(y) one hundred percent (100%), at any time after September 17, 2017, of Funds
from Operations of the Consolidated Group for the four (4) fiscal quarter period
then most recently ended and (b) at any time that an Event of Default shall
exist; provided, however, that so long as no Event of Default under §12.1(a),
§12.1(b), §12.1(h), §12.1(i), and/or §12.1(j) shall have occurred and be
continuing Distributions shall be permitted to the extent required for the
Parent Guarantor to comply with all applicable provisions of the Code necessary
or required to allow Guarantor to maintain its status as a real estate
investment trust (but, for the avoidance of doubt, if any Event of Default under
§12.1(a), §12.1(b), §12.1(h), §12.1(i), and/or §12.1(j) shall have occurred and
be continuing, no Distributions shall be permitted).

 

95



--------------------------------------------------------------------------------

§9.5 Minimum Liquidity. Consolidated Group shall maintain Liquidity in an amount
equal to or greater than Five Million Dollars ($5,000,000.00).

§9.6 Maximum Recourse Indebtedness. The aggregate amount of Recourse
Indebtedness (excluding the Obligations under the Facility) of the Parent
Guarantor, the Parent Borrower, and IR OpCo shall not exceed:

(a) until such time as the Specified Interim Term Loan Facility is repaid in
full: (x) the Indebtedness arising under the Specified Interim Term Loan
Facility and (y) an aggregate amount of up to One Million Dollars
($1,000,000.00) at any one time outstanding; and

(b) thereafter, an amount not to exceed five percent (5%) of Gross Asset Value;
provided, however, that any Secured Recourse Indebtedness relating to any
specific Real Estate shall not exceed an amount greater than seventy-five
percent (75%) of the appraised value of such Real Estate asset securing such
Secured Recourse Indebtedness as of the date the same is incurred.

§9.7 Maximum Unhedged Variable Rate Indebtedness. The aggregate amount of
Unhedged Variable Rate Indebtedness of Consolidated Group shall not exceed
thirty percent (30%) of Gross Asset Value.

§9.8 Collateral Properties.

(a) There shall be at all times at least five (5) Collateral Properties and the
aggregate Borrowing Base Value shall be at least One Hundred Million Dollars
($100,000,000.00).

(b) The weighted (on a per unit basis) occupancy of the Collateral Properties as
a whole, shall not be less than eighty five percent (85%).

§9.9 Business Assets of IRT. At all times not less than ninety percent
(90.0%) of the assets of Parent Guarantor shall be held, directly or indirectly,
by Parent Borrower or the direct or indirect Subsidiaries of Parent Borrower.

 

§10. CLOSING CONDITIONS.

The obligation of the Lenders to make Loans or include any Real Estate in the
Collateral Properties shall be subject to the satisfaction (or waiver) of the
following conditions precedent:

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. The Agent shall have received a fully executed counterpart of each such
document.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from each Loan Party (and for such constituent entities as is necessary
to confirm each Loan Party’s authority to enter into the Loan Documents) a copy,
certified as of a recent date by the appropriate officer of each State in which
such Person is organized and in which the Collateral Properties are located and
a duly authorized officer, partner or member of such Person, as

 

96



--------------------------------------------------------------------------------

applicable, to be true and complete, of the partnership agreement, corporate
charter or operating agreement and/or other organizational agreements of such
Loan Party, as applicable, and its qualification to do business, as applicable,
as in effect on such date of certification.

§10.3 Resolutions. All action on the part of each Borrower and each Guarantor,
as applicable, necessary for the valid execution, delivery and performance by
such Person of this Agreement and the other Loan Documents to which such Person
is or is to become a party shall have been duly and effectively taken, and
evidence thereof reasonably satisfactory to the Agent shall have been provided
to the Agent.

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from each Borrower an incumbency certificate, dated as of the Closing Date,
signed by a duly authorized officer of such Person and giving the name and
bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of such Person, each of the Loan Documents to which
such Person is or is to become a party. The Agent shall have also received from
each Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of Borrowers and giving the name and specimen
signature of each Authorized Officer who shall be authorized to make Loan
Requests and Conversion/Continuation Requests and to give notices and to take
other action on behalf of the Borrowers under the Loan Documents.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to the
Loan Parties in form and substance reasonably satisfactory to the Agent.

§10.6 Payment of Fees. The Borrowers shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7 Insurance. The Agent shall have received certificates evidencing that the
Agent and the Lenders are named as mortgagee and additional insured, as
applicable, on all policies of insurance as required by this Agreement or the
other Loan Documents.

§10.8 Performance; No Default. The Loan Parties shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.

§10.9 Representations and Warranties. The representations and warranties made by
the Loan Parties in the Loan Documents or otherwise made by or on behalf of the
Borrowers and their respective Subsidiaries in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the Closing Date.

§10.10 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require and are customarily
required in connection with similar transactions.

 

97



--------------------------------------------------------------------------------

§10.11 Eligible Real Estate Qualification Documents.

(a) The Eligible Real Estate Qualification Documents for each Collateral
Property included in the Collateral as of the Closing Date shall have been
delivered to the Agent at the Borrowers’ expense and shall be in form and
substance reasonably satisfactory to the Agent.

§10.12 Compliance Certificate. The Agent shall have received a Compliance
Certificate and Borrowing Base Availability Certificate dated as of the date of
the Closing Date demonstrating compliance with each of the covenants calculated
therein. Further, such Compliance Certificate shall include within the
calculation of Property NOI for any Collateral Properties which have been owned
for less than a calendar quarter, and shall be based upon financial data and
information with respect to Collateral Properties as of the end of the most
recent calendar month as to which data and information is available.
Notwithstanding the foregoing, the Consolidated Leverage Ratio, the Consolidated
Fixed Charge Coverage Ratio, Consolidated Tangible Net Worth or any other
financial ratio or test (the “Specified Financial Covenants”), shall be
calculated on a Pro Forma Basis in determining compliance of such Specified
Financial Covenants (x) as of the Closing Date and (y) with respect to the
fiscal quarter ending on September 30, 2015; provided, however, (1) in making
any determination on a Pro Forma Basis, the calculations shall be made in good
faith by an Authorized Officer of the Parent Borrower ; (2) determination of
compliance with the Specified Financial Covenants on a Pro Forma Basis, as and
when expressly provided above, shall not relate to any other or further date or
period of determination with respect to compliance with such Specified Financial
Covenants; and (3) the foregoing shall not be deemed or construed to modify,
amend, limit, waive, or suspect any of the Specified Financial Covenants, as
further provided in §9 or otherwise provided herein.

§10.13 Appraisals. The Agent shall have received Appraisals of each of the
Collateral Properties of Borrowers being included as a Collateral Property for
the first time in form and substance satisfactory to the Agent and the Lenders,
and the Agent shall have determined an Appraised Value for such Collateral
Properties.

§10.14 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.15 Acquisition. The Transactions contemplated in the Acquisition Agreement
are simultaneously closing, and the Huntington Bank Credit Facility and the
Regions Bank Credit Facility shall be repaid in full and terminated at or prior
to the Closing Date.

§10.16 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

 

98



--------------------------------------------------------------------------------

§11. CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan, whether on or after the Closing
Date, shall also be subject to the satisfaction (or waiver) of the following
conditions precedent:

§11.1 Prior Conditions Satisfied. All conditions set forth in §10 and in §5.3
shall continue to be satisfied as of the date upon which any Loan is to be made,
provided that this §11.1 shall not require (a) the delivery of any new Appraisal
not otherwise specifically required pursuant to the terms hereof, and (b) any
Borrower to comply with the conditions set forth in §10.2, §10.3, §10.4, and
§10.5 with respect to any Real Estate which has previously been included in the
Collateral.

§11.2 Representations True; No Default. The representations and warranties made
by the Borrowers and Guarantors, respectively, in the Loan Documents shall be
true and correct in all material respects on the date the Loan is made, both
immediately before and after the Loan is made, unless such representations and
warranties are by their terms limited to a specified date, and no Default or
Event of Default shall have occurred and be continuing.

§11.3 Borrowing Documents. The Agent shall have received a fully completed Loan
Request for such Loan and the other documents and information (including,
without limitation, a Compliance Certificate) as required by §2.7, or a fully
completed Letter of Credit Request required by §2.10 in the form of Exhibit E
hereto fully completed, as applicable.

§11.4 Future Advances Tax Payment. In addition to the requirements of §15
hereof, at the reasonable request of the Agent in respect of any affected
jurisdiction, as a condition precedent to any Lender’s obligations to make any
Loans available to the Borrowers hereunder, the Borrowers will obtain evidence
reasonably acceptable to the Agent that any mortgage, recording, intangible,
documentary stamp or other similar taxes and charges which the Agent reasonably
determines to be payable as a result of such Loan to any state or any county or
municipality thereof in which any of the Collateral Properties are located, have
been paid.

 

§12. EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a) the Borrowers shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrowers shall fail to pay any interest on the Loans within five
(5) Business Days of the date that the same shall become due and payable, any
reimbursement obligations with respect to the Letters of Credit or any fees or
other sums due hereunder (other than any voluntary prepayment) or under any of
the other Loan Documents within five (5) Business Days after notice from Agent,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment;

(c) [Reserved];

 

99



--------------------------------------------------------------------------------

(d) any of the Borrowers shall fail to perform any other term, covenant or
agreement contained in §9.1,§9.2, §9.3, §9.4, §9.5, §9.6, §9.7, or §9.9 which
they are required to perform;

(e) any of the Loan Parties shall fail to perform any other term, covenant or
agreement contained herein or in any of the other Loan Documents which they are
required to perform (other than those specified in the other subclauses of this
§12 (including, without limitation, §12.2 below) or in the other Loan
Documents), and such failure shall continue for thirty (30) days after such
Borrower receives from Agent written notice thereof, and in the case of a
default that cannot be cured within such thirty (30)-day period despite such
Borrower’s diligent efforts but is susceptible of being cured within ninety
(90) days of such Borrower’s receipt of Agent’s original notice, then such
Borrower shall have such additional time as is reasonably necessary to effect
such cure, but in no event in excess of ninety (90) days from such Borrower’s
receipt of Agent’s original notice; provided that the foregoing cure provisions
shall not pertain to any default consisting of a failure to comply with §8.4, or
to any Default excluded from any provision of cure of defaults contained in any
other of the Loan Documents and with respect to any defaults under §8.1, §8.2,
§8.3, §8.8, or §8.14, the thirty (30) day cure period described above shall be
reduced to a period of ten (10) Business Days and no additional cure period
shall be provided with respect to such defaults;

(f) any material representation or warranty made by or on behalf of the
Borrowers or any of their respective Subsidiaries in this Agreement or any other
Loan Document, or any report, certificate, financial statement, request for a
Loan, or in any other document or instrument delivered pursuant to or in
connection with this Agreement, any advance of a Loan, or any of the other Loan
Documents shall prove to have been false in any material respect upon the date
when made or deemed to have been made;

(g) Any Borrower or Guarantor (or Subsidiary thereof) defaults under (i) any
Recourse Indebtedness in an aggregate amount equal to or greater than
$5,000,000.00 with respect to all uncured defaults at any time, or (ii) any
Non-Recourse Indebtedness in an aggregate amount equal to or greater than
$50,000,000.00 with respect to all uncured defaults at any time;

(h) any of the Borrowers or Guarantors, (i) shall make an assignment for the
benefit of creditors, or admit in writing its general inability to pay or
generally fail to pay its debts as they mature or become due, or shall petition
or apply for the appointment of a trustee or other custodian, liquidator or
receiver for it or any substantial part of its assets, (ii) shall commence any
case or other proceeding relating to it under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or (iii) shall take
any action to authorize any of the foregoing;

(i) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of any of the Borrowers or Guarantors or
any substantial part of the assets of any thereof, or a case or other proceeding
shall be commenced against any such Person under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, and

 

100



--------------------------------------------------------------------------------

any such Person shall indicate its approval thereof, consent thereto or
acquiescence therein or such petition, application, case or proceeding shall not
have been dismissed within sixty (60) days following the filing or commencement
thereof;

(j) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any of the Borrowers or Guarantors or adjudicating any such Person,
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any such
Person in an involuntary case under federal bankruptcy laws as now or hereafter
constituted;

(k) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against any Guarantor or Borrower (or Subsidiary
thereof) that, either individually or in the aggregate, exceed in excess of
$5,000,000.00;

(l) any of the Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Required Lenders, or any
action at law, suit in equity or other legal proceeding to cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of any of
the Borrowers, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination, or issue a
judgment, order, decree or ruling, to the effect that any one or more of the
material Loan Documents is illegal, invalid or unenforceable in accordance with
the terms thereof, and in each case of the foregoing the Borrowers fail to enter
into an amendment or modification to the existing Loan Documents or enter into
new documentation, each in form and substance reasonably satisfactory to the
Agent and Required Lenders, which have the effect of rendering the cancellation,
termination, revocation, rescission, illegality, invalidity or unenforceability
immaterial;

(m) any dissolution, termination, partial or complete liquidation, merger or
consolidation of any of the Loan Parties shall occur or any sale, transfer or
other disposition of the assets of any of the Loan Parties shall occur other, in
each case, than as permitted under the terms of this Agreement or the other Loan
Documents;

(n) with respect to any Plan, an ERISA Reportable Event shall have occurred and
such event reasonably would be likely to result in liability of any of the
Borrowers to pay money to the PBGC or such Plan in an aggregate amount exceeding
$5,000,000.00 and one of the following shall apply with respect to such event:
(x) such event in the circumstances occurring reasonably would be likely to
result in the termination of such Plan by the PBGC or for the appointment by the
appropriate United States District Court of a trustee to administer such Plan;
or (y) a trustee shall have been appointed by the United States District Court
to administer such Plan; or (z) the PBGC shall have instituted proceedings to
terminate such Plan;

(o) the occurrence of any Change of Control; or

(p) an Event of Default under any of the other Loan Documents shall occur
(subject, in any case, to any applicable cure provision set forth in §12.1(e);

 

101



--------------------------------------------------------------------------------

then, and upon any such Event of Default, the Agent may, and upon the request of
the Required Lenders shall, by notice in writing to the Borrowers declare all
amounts owing with respect to this Agreement, the Notes, and the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by the Borrowers; provided that in the event
of any Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such
amounts shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
of the Lenders or the Agent.

§12.2 Certain Cure Periods. In the event that there shall occur any Default or
Event of Default that affects only certain Collateral Property or the owner(s)
thereof (if such owner is a Subsidiary Borrower), then the Borrowers may elect
to cure such Default or Event of Default (so long as no other Default or Event
of Default would arise as a result of such Default or Event of Default) by
electing to have Agent remove such Collateral Property from the calculation of
the Borrowing Base Availability (and the Borrowers’ compliance with §3.2 as a
result thereof, in which event such removal and reduction shall be completed
within thirty (30) days after receipt of notice of such Default or Event of
Default from the Agent or the Required Lenders.

§12.3 Termination of Commitments. If any one or more Events of Default specified
in §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Loans to the Borrowers. If any other Event of Default shall have
occurred, the Agent may, and upon the election of the Required Lenders shall, by
notice to the Borrowers terminate the obligation to make Loans to the Borrowers.
No termination under this §12.3 shall relieve the Borrowers of their obligations
to the Lenders arising under this Agreement or the other Loan Documents.

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If any
Borrower fails to perform any agreement or covenant contained in this Agreement
or any of the other Loan Documents beyond any applicable period for notice and
cure, Agent may itself perform, or cause to be performed, any agreement or
covenant of such Person contained in this Agreement or any of the other Loan
Documents which such Person shall fail to perform, and the out-of-pocket costs
of such

 

102



--------------------------------------------------------------------------------

performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by Agent in connection therewith, shall be payable by Borrowers upon
demand and shall constitute a part of the Obligations and shall if not paid
within five (5) Business Days after demand bear interest at the rate for overdue
amounts as set forth in this Agreement. In the event that all or any portion of
the Obligations is collected by or through an attorney-at-law, the Borrowers
shall pay all costs of collection including, but not limited to, reasonable and
documented attorney’s fees.

§12.5 Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of Borrowers, such monies shall be distributed for application as
follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in accordance with the terms of the Loan Documents to protect or
preserve the Collateral or in connection with the collection of such monies by
the Agent, for the exercise, protection or enforcement by the Agent of all or
any of the rights, remedies, powers and privileges of the Agent or the Lenders
under this Agreement or any of the other Loan Documents or in respect of the
Collateral or in support of any provision of adequate indemnity to the Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Agent or the Lenders to such monies;

(b) Second, to all other Obligations (including any Letter of Credit
Liabilities, interest, expenses or other obligations incurred after the
commencement of a bankruptcy, but excluding Hedge Obligations) in such order or
preference as the Required Lenders shall determine; provided, that (i) Swing
Loans shall be repaid first, (ii) distributions in respect of such other
Obligations shall include, on a pari passu basis, any Agent’s fee payable
pursuant to §4.2; (iii) in the event that any Lender shall have wrongfully
failed or refused to make an advance under §2.5(d), §2.7, or §2.10(f) and such
failure or refusal shall be continuing, advances made by other Lenders during
the pendency of such failure or refusal shall be entitled to be repaid as to
principal and accrued interest in priority to the other Obligations described in
this subsection (b); and (iv) Obligations owing to the Lenders with respect to
each type of Obligation such as interest, principal, fees and expenses shall be
made among the Lenders, pro rata, and among the Lender Hedge Providers pro rata;
and provided, further that the Required Lenders may in their discretion make
proper allowance to take into account any Obligations and Hedge Obligations not
then due and payable;

(c) Third, to all Hedge Obligations secured by the Mortgages and other
Collateral, on a pari passu basis among the Lender Hedge Providers pro rata;

(d) Fourth, to all other Hedge Obligations, on a pari passu basis among the
Lender Hedge Providers pro rata; and

(e) Fifth, the excess, if any, shall be returned to the Borrowers or to such
other Persons as are entitled thereto.

 

103



--------------------------------------------------------------------------------

§13. SETOFF.

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender or any Affiliate
thereof to the Borrowers and any securities or other property of the Borrowers
in the possession of such Lender or any Affiliate may, without notice to any
Borrower (any such notice being expressly waived by Borrowers) but with the
prior written approval of Agent, be applied to or set off against the payment of
Obligations and any and all other liabilities, direct, or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, of the
Borrowers to such Lender. Each of the Lenders agrees with each other Lender that
if such Lender shall receive from a Borrower, whether by voluntary payment,
exercise of the right of setoff, or otherwise, and shall retain and apply to the
payment of the Note or Notes held by such Lender (but excluding the Swing Loan
Note) any amount in excess of its ratable portion of the payments received by
all of the Lenders with respect to the Notes held by all of the Lenders, such
Lender will make such disposition and arrangements with the other Lenders with
respect to such excess, either by way of distribution, pro tanto assignment of
claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the Notes held by it its proportionate payment as contemplated by
this Agreement; provided that if all or any part of such excess payment is
thereafter recovered from such Lender, such disposition and arrangements shall
be rescinded and the amount restored to the extent of such recovery, but without
interest.

 

§14. THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the Agent
and all other powers not specifically reserved to the Lenders, together with
such powers as are reasonably incident thereto, provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by the Agent. The obligations of the Agent hereunder are
primarily administrative in nature, and nothing contained in this Agreement or
any of the other Loan Documents shall be construed to constitute the Agent as a
trustee for any Lender or to create an agency or fiduciary relationship. Agent
shall act as the contractual representative of the Lenders hereunder, and
notwithstanding the use of the term “Agent”, it is understood and agreed that
Agent shall not have any fiduciary duties or responsibilities to any Lender by
reason of this Agreement or any other Loan Document and is acting as an
independent contractor, the duties and responsibilities of which are limited to
those expressly set forth in this Agreement and the other Loan Documents. The
Borrowers and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable and documented fees and expenses of any such Persons shall be paid by
the Borrowers.

 

104



--------------------------------------------------------------------------------

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable to the Lenders for (a) any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Agent or such
other Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by Agent with the consent or at the request of the
Required Lenders or such greater number of Lenders as may be required hereunder.
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default, except with respect to defaults in the payment
of principal, interest and fees required to be paid to the Agent for the account
of the Lenders, unless the Agent has received notice from a Lender or the
Borrowers referring to the Loan Documents and describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”.

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrowers or any of their respective Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any of the other Loan
Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrowers or any holder of any
of the Notes shall have been duly authorized or is true, accurate and complete.
The Agent has not made nor does it now make any representations or warranties,
express or implied, nor does it assume any liability to the Lenders, with
respect to the creditworthiness or financial condition of the Borrowers or any
of their respective Subsidiaries, or the value of the Collateral or any other
assets of the Borrowers or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents and the granting and perfecting of
liens in the Collateral.

 

105



--------------------------------------------------------------------------------

§14.5 Payments.

(a) A payment by the Borrowers to the Agent hereunder or under any of the other
Loan Documents for the account of any Lender shall constitute a payment to such
Lender. The Agent agrees to distribute to each Lender not later than one
Business Day after the Agent’s receipt of good funds, determined in accordance
with the Agent’s customary practices, such Lender’s pro rata share of payments
received by the Agent for the account of the Lenders except as otherwise
expressly provided herein or in any of the other Loan Documents. In the event
that the Agent fails to distribute such amounts within one Business Day as
provided above, the Agent shall pay interest on such amount at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.

(b) If in the reasonable opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
such distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrowers as
required by §15), and liabilities of every nature and character arising out of
or related to this Agreement, the Notes, or any of the other Loan Documents or
the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8 Agent as Lender. In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9 Resignation. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrowers. The Required Lenders may remove the Agent from its capacity as Agent
in the event of the Agent’s gross negligence or willful misconduct. Any such
resignation or removal may at Agent’s option also constitute Agent’s resignation
as Issuing Lender and Swing Loan Lender. Upon any such resignation, or

 

106



--------------------------------------------------------------------------------

removal, the Required Lenders, subject to the terms of §18.1, shall have the
right to appoint as a successor Agent and, if applicable, Issuing Lender and
Swing Loan Lender, (i) any Lender or (ii) any bank whose senior debt obligations
are rated not less than “A” or its equivalent by Moody’s or not less than “A” or
its equivalent by S&P and which has a net worth of not less than
$500,000,000.00. Unless a Default or Event of Default shall have occurred and be
continuing, such successor Agent and, if applicable, Issuing Lender and Swing
Loan Lender, shall be reasonably acceptable to the Borrowers. If no successor
Agent shall have been appointed and shall have accepted such appointment within
thirty (30) days after the retiring Agent’s giving of notice of resignation or
the Required Lender’s removal of the Agent, then the retiring or removed Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be
(ii) any Lender or (ii) any financial institution whose senior debt obligations
are rated not less than “A2” or its equivalent by Moody’s or not less than “A”
or its equivalent by S&P and which has a net worth of not less than
$500,000,000.00. Upon the acceptance of any appointment as Agent and, if
applicable, Issuing Lender and Swing Loan Lender, hereunder by a successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender, such successor Agent
and, if applicable, Issuing Lender and Swing Loan Lender, shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Agent and, if applicable, Issuing Lender and Swing
Loan Lender, and the retiring or removed Agent and, if applicable, Issuing
Lender and Swing Loan Lender, shall be discharged from its duties and
obligations hereunder as Agent and, if applicable, Issuing Lender and Swing Loan
Lender. After any retiring Agent’s resignation or removal, the provisions of
this Agreement and the other Loan Documents shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Agent, Issuing Lender and Swing Loan Lender. If the resigning or
removed Agent shall also resign as the Issuing Lender, such successor Agent
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Issuing Lender, in either case, to assume
effectively the obligations of the current Agent with respect to such Letters of
Credit. Upon any change in the Agent under this Agreement, the resigning or
removed Agent shall execute such assignments of and amendments to the Loan
Documents as may be necessary to substitute the successor Agent for the
resigning or removed Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders. Without limiting the generality of the foregoing, if Agent
reasonably determines payment is in the best interest of all the Lenders, Agent
may without the approval of the Lenders pay taxes and insurance premiums and
spend money for maintenance, repairs or other expenses which may be necessary to
be incurred, and Agent shall promptly thereafter notify the Lenders of such
action. Each Lender shall, within thirty (30) days of request therefor, pay to
the Agent its Commitment Percentage of the reasonable costs incurred

 

107



--------------------------------------------------------------------------------

by the Agent in taking any such actions hereunder to the extent that such costs
shall not be promptly reimbursed to the Agent by the Borrowers or out of the
Collateral within such period with respect to the Collateral Properties. The
Required Lenders may direct the Agent in writing as to the method and the extent
of any such exercise, the Lenders hereby agreeing to indemnify and hold the
Agent harmless in accordance with their respective Commitment Percentages from
all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods, provided that the Agent need not comply with any
such direction to the extent that the Agent reasonably believes the Agent’s
compliance with such direction to be unlawful in any applicable jurisdiction or
commercially unreasonable under the UCC as enacted in any applicable
jurisdiction.

§14.11 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against any Loan Party with respect to the Obligations, the
Agent shall have the sole and exclusive right to file and pursue a joint proof
claim on behalf of all Lenders. Any votes with respect to such claims or
otherwise with respect to such proceedings shall be subject to the vote of the
Required Lenders or all of the Lenders as required by this Agreement. Each
Lender irrevocably waives its right to file or pursue a separate proof of claim
in any such proceedings unless Agent fails to file such claim within thirty
(30) days after receipt of written notice from the Lenders requesting that Agent
file such proof of claim.

§14.12 Request for Agent Action. Agent and the Lenders acknowledge that in the
ordinary course of business of the Borrowers, (a) Borrowers will enter into
leases or rental agreements covering Collateral Properties that may require the
execution of a Subordination, Attornment and Non-Disturbance Agreement in favor
of the tenant thereunder, (b) a Collateral Property may be subject to a Taking,
(c) a Borrower may desire to enter into easements or other agreements affecting
the Collateral Properties, or take other actions or enter into other agreements
in the ordinary course of business which similarly require the consent, approval
or agreement of the Agent. In connection with the foregoing, the Lenders hereby
expressly authorize the Agent to (w) execute and deliver to the Borrowers
Subordination, Attornment and Non-Disturbance Agreements with any tenant under a
Lease upon such terms as Agent in its good faith judgment determines are
appropriate (Agent in the exercise of its good faith judgment may agree to allow
some or all of the casualty, condemnation, restoration or other provisions of
the applicable Lease to control over the applicable provisions of the Loan
Documents), (x) execute releases of liens in connection with any Taking,
(y) execute consents or subordinations in form and substance satisfactory to
Agent in connection with any easements or agreements affecting the Collateral
Property, or (z) execute consents, approvals, or other agreements in form and
substance satisfactory to the Agent in connection with such other actions or
agreements as may be necessary in the ordinary course of Borrowers’ business.

§14.13 Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person,

 

108



--------------------------------------------------------------------------------

and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, that by its terms must be
fulfilled to the satisfaction of a Lender, the Agent may presume that such
condition is satisfactory to such Lender unless the Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

§14.14 Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders or the
Required Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) days of receipt of the request for
action together with all reasonably requested information related thereto (or
such lesser period of time required by the terms of the Loan Documents), notice
in writing of approval or disapproval (collectively “Directions”) in respect of
any action requested or proposed in writing pursuant to the terms hereof. To the
extent that any Lender does not approve any recommendation of Agent, such Lender
shall in such notice to Agent describe the actions that would be acceptable to
such Lender. If consent is required for the requested action, any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action. In the
event that any recommendation is not approved by the requisite number of Lenders
and a subsequent approval on the same subject matter is requested by Agent, then
for the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such request.
Agent and each Lender shall be entitled to assume that any officer of the other
Lenders delivering any notice, consent, certificate or other writing is
authorized to give such notice, consent, certificate or other writing unless
Agent and such other Lenders have otherwise been notified in writing.

§14.15 Borrowers Not Beneficiary. Except for the provisions of §14.9 relating to
the appointment of a successor Agent, the provisions of this §14 are solely for
the benefit of the Agent and the Lenders, may not be enforced by the Borrowers,
and except for the provisions of §14.9, may be modified or waived without the
approval or consent of the Borrowers.

§14.16 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Legal
Requirements:

(i) That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in §27.

(ii) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of that Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
by that Defaulting Lender pursuant to §13), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to

 

109



--------------------------------------------------------------------------------

the Agent hereunder; second, to the payment on a pro rata basis of any amounts
owing by that Defaulting Lender to the Issuing Lender or Swing Loan Lender
hereunder; third, if so determined by the Agent or requested by the Issuing
Lender or Swing Loan Lender, to be held as cash collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Loan or
Letter of Credit; fourth, as the Borrowers may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lender or Swing Loan Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lender or Swing Loan
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists or non-defaulting Lenders have been paid in full all
amounts then due, to the payment of any amounts owing to the Borrowers as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Liabilities in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans or Letter of Credit
Liabilities were made at a time when the conditions set forth in §11 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Liabilities owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Liabilities owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this §14.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) That Defaulting Lender which is a Revolving Credit Lender (x) shall not be
entitled to receive any facility unused fee pursuant to §2.3 for any period
during which that Revolving Credit Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in §2.10(e).

(iv) During any period in which there is Revolving Credit Lender which is a
Defaulting Lender, for purposes of computing the amount of the obligation of
each non-Defaulting Revolving Credit Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Loans pursuant to §2.5 and/or
§2.10, the “ Revolving Credit Commitment Percentage” of each non-Defaulting
Revolving Credit Lender shall be computed without giving effect to the Revolving
Credit Commitment of that Defaulting Revolving Credit Lender; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Revolving Credit Lender becomes a Defaulting Lender, no Default or
Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Revolving Credit Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Loans shall not exceed the

 

110



--------------------------------------------------------------------------------

positive difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Revolving Credit Lender minus (2) the aggregate Outstanding of
the Revolving Credit Loans of and Letter of Credit Liabilities held by that
Revolving Credit Lender.

(v) During any period that a Lender is a Defaulting Lender, the Borrowers may,
by giving written notice thereof to the Agent, such Defaulting Lender, and the
other Lenders, demand that such Defaulting Lender assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of §18.1. No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender’s Commitment via an assignment subject to and in accordance
with the provisions of §18.1. No such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient with any applicable amounts held pursuant to the
immediately preceding subsection (f), upon distribution thereof as appropriate
(which may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Parent Borrower and the Agent, the applicable pro rata share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Agent, the Issuing Lender or any Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) such Defaulting
Lender’s full pro rata share of all Loans and participations in Letters of
Credit and Swing Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under any Legal Requirement without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(b) Defaulting Lender Cure. If the Borrower, the Agent, Swing Loan Lender and
the Issuing Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to §14.16(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

§14.17 Reliance on Hedge Provider. For purposes of applying payments received in
accordance with §12.5, the Agent shall be entitled to rely upon the trustee,
paying agent or other

 

111



--------------------------------------------------------------------------------

similar representative (each, a “Representative”) or, in the absence of such a
Representative, upon the holder of the Hedge Obligations for a determination
(which each holder of the Hedge Obligations agrees (or shall agree) to provide
upon request of the Agent) of the outstanding Hedge Obligations owed to the
holder thereof. Unless it has actual knowledge (including by way of written
notice from such holder) to the contrary, the Agent, in acting hereunder, shall
be entitled to assume that no Hedge Obligations are outstanding.

 

§15. EXPENSES.

The Borrowers agree to pay (a) the reasonable and documented costs incurred by
the Agent of producing and reproducing this Agreement, the other Loan Documents
and the other agreements and instruments mentioned herein, (b) any recording,
mortgage, documentary or intangibles taxes in connection with the Mortgages and
other Loan Documents, (c) all title insurance premiums, engineer’s fees incurred
by the Agent, third party environmental reviews incurred by the Agent and the
reasonable and documented fees, expenses and disbursements of one outside
counsel to the Agent and one local counsel in each applicable jurisdiction to
the Agent incurred in connection with the preparation, administration, or
interpretation of the Loan Documents and other instruments mentioned herein, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(d) all other reasonable and documented out of pocket fees, expenses and
disbursements (other than Taxes unless such payment is otherwise required
pursuant to the terms of this Agreement) of the Agent incurred by the Agent in
connection with the preparation or interpretation of the Loan Documents and
other instruments mentioned herein, the addition or substitution of additional
Collateral Properties or other Collateral (in connection with each Loan and/or
otherwise), the review of leases and Subordination, Attornment and
Non-Disturbance Agreements, the making of each Loan hereunder, the issuance of
Letters of Credit, and the third party out-of-pocket costs and expenses incurred
in connection with the syndication of the Commitments pursuant to §18 hereof,
and (e) without duplication, all reasonable and documented out-of-pocket
expenses (including reasonable and documented attorneys’ fees and costs, and the
fees and costs of appraisers, engineers, investment bankers or other experts
retained by the Agent) incurred by the Lenders or the Agent in connection with
(i) the enforcement of or preservation of rights under any of the Loan Documents
against the Borrowers or the administration thereof after the occurrence of a
Default or Event of Default and (ii) any litigation, proceeding or dispute
whether arising hereunder or otherwise, in any way related to the Agent’s or any
of the Lenders’ relationship with the Borrowers (provided that any attorneys’
fees and costs pursuant to this clause (e) shall be limited to those incurred by
the Agent and one other counsel with respect to the Lenders as a group), (f) all
reasonable and documented fees, expenses and disbursements of the Agent incurred
in connection with UCC searches, UCC filings, title rundowns, title searches or
mortgage recordings, (g) all reasonable and documented out-of-pocket fees,
expenses and disbursements (including reasonable and documented attorneys’ fees
and costs of one counsel) which may be incurred by Agent in connection with the
execution and delivery of this Agreement and the other Loan Documents (without
duplication of any of the items listed above), and (h) all expenses relating to
the use of Intralinks, SyndTrak or any other similar system for the
dissemination and sharing of documents and information in connection with the
Loans. The covenants of this §15 shall survive the repayment of the Loans and
the termination of the obligations of the Lenders hereunder.

 

112



--------------------------------------------------------------------------------

§16. INDEMNIFICATION.

The Borrowers, jointly and severally, agree to indemnify and hold harmless the
Agent, the Lenders and the Arranger and each director, officer, employee, agent
and Affiliate thereof and Person who controls the Agent or any Lender or the
Arranger (each, an “Indemnified Person”) against any and all claims, actions and
suits, whether groundless or otherwise, and from and against any and all
liabilities, losses, damages and expenses of every nature and character arising
out of or relating to any claim, action, suit or litigation arising out of this
Agreement or any of the other Loan Documents or the transactions contemplated
hereby and thereby including, without limitation, (a) any and all claims for
brokerage, leasing, finders or similar fees which may be made relating to the
Collateral Properties or the Loans by parties claiming by or through Borrower,
(b) any condition of the Collateral Properties or any other Real Estate, (c) any
actual or proposed use by the Borrowers of the proceeds of any of the Loans or
Letters of Credit, (d) any actual or alleged infringement of any patent,
copyright, trademark, service mark or similar right of the Borrowers, (e) the
Borrowers entering into or performing this Agreement or any of the other Loan
Documents, (f) any actual or alleged violation of any law, ordinance, code,
order, rule, regulation, approval, consent, permit or license relating to the
Collateral Properties or any other Real Estate, (g) with respect to the
Borrowers and their respective properties and assets, subject to any limitations
set forth in the Indemnity Agreements, the violation of any Environmental Law,
the Release or threatened Release of any Hazardous Substances or any action,
suit, proceeding or investigation brought or threatened with respect to any
Hazardous Substances (including, but not limited to, claims with respect to
wrongful death, personal injury, nuisance or damage to property), and (h) to the
extent used by Borrower, any use of Intralinks, SyndTrak or any other system for
the dissemination and sharing of documents and information, in each case
including, without limitation, the reasonable and documented fees and
disbursements of one counsel incurred in connection with any such investigation,
litigation or other proceeding; provided, however, that the Borrowers shall not
be obligated under this §16 or otherwise to indemnify any Person for liabilities
to the extent (a) found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) to have resulted from such Indemnified Person’s
or any of its Related Persons’ actual bad faith, gross negligence or willful
misconduct or (b) being the result from any action, suit, proceeding or
investigation solely among Indemnified Persons and not arising out of or in
connection with any act or omission of the Loan Parties. For purposes hereof, a
“Related Person” of any Indemnified Person means its Affiliates, directors,
officers, employees and agents, in each case that are controlled by such
Indemnified Person. In litigation, or the preparation therefor, the Lenders and
the Agent shall be entitled to select a single law firm as their own counsel,
taken as a whole, and, in addition to the foregoing indemnity, the Borrowers
agree to pay promptly the reasonable and documented fees and expenses of such
counsel. If, and to the extent that the obligations of the Borrowers under this
§16 are unenforceable for any reason, the Borrowers hereby agree to make the
maximum contribution to the payment in satisfaction of such obligations which is
permissible under applicable law. The provisions of this §16 shall survive the
repayment of the Loans and the termination of the obligations of the Lenders
hereunder. This §16 shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

§17. SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf

 

113



--------------------------------------------------------------------------------

of the Loan Parties or any of their respective Subsidiaries pursuant hereto or
thereto shall be deemed to have been relied upon by the Lenders and the Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Loans, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents remains
outstanding or any Letters of Credit remain outstanding or any Lender has any
obligation to make any Loans or issue any Letters of Credit. The indemnification
obligations of the Loan Parties provided herein and in the other Loan Documents
shall survive the full repayment of amounts due and the termination of the
obligations of the Lenders hereunder and thereunder to the extent provided
herein. All statements contained in any certificate delivered to any Lender or
the Agent at any time by or on behalf of the Loan Parties or any of their
respective Subsidiaries pursuant hereto or in connection with the transactions
contemplated hereby shall constitute representations and warranties by such
Person hereunder.

 

§18. ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignee all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent and the Issuing Lender shall have each given its prior written consent to
such assignment, which consent shall not be unreasonably withheld or delayed
(b) each such assignment shall be of a constant, and not a varying, percentage
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Revolving Credit Commitment in the event an interest in the
Revolving Credit Loans is assigned, or with respect to the Term Loan Commitment
in the event an interest in the Term Loans is assigned; (c) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined) an Assignment and Acceptance Agreement in the form of
Exhibit H hereto, together with any Notes subject to such assignment, (d) in no
event shall any assignment be to any Person controlling, controlled by or under
common control with, or which is not otherwise free from influence or control
by, any Borrower or Guarantor, and (e) such assignee shall acquire an interest
in the Loans of not less than $5,000,000.00 and integral multiples of
$1,000,000.00 in excess thereof (or if less, the remaining Loans of the
assignor), unless waived by the Agent, and so long as no Event of Default exists
hereunder, Parent Borrower. Upon execution, delivery, acceptance and recording
of such Assignment and Acceptance Agreement, (i) the assignee thereunder shall
be a party hereto and all other Loan Documents executed by the Lenders and, to
the extent provided in such Assignment and Acceptance Agreement, have the rights
and obligations of a Lender hereunder, (ii) the assigning Lender shall, upon
payment to the Agent of the registration fee referred to in §18.2, be released
from its obligations under this Agreement arising after the effective date of
such assignment with respect to the assigned portion of its interests, rights
and obligations under this Agreement, and (iii) the Agent may unilaterally amend
Schedule 1.1 to reflect such assignment. In connection with each assignment, the
assignee shall represent and warrant to the Agent, the assignor and each other
Lender as to whether such assignee is controlling, controlled by, under common
control with or is not otherwise free from influence or control by, the
Borrowers and Guarantors.

 

114



--------------------------------------------------------------------------------

§18.2 Register. The Agent shall maintain on behalf of the Borrowers a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of and interest on the Loans owing to the
Lenders from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrowers, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and the Lenders at any reasonable time
and from time to time upon reasonable prior notice. Upon each such recordation,
the assigning Lender agrees to pay to the Agent a registration fee in the sum of
$3,500.00.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrowers, at their own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note (if
requested by the subject Lender) to the order of such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the assigning Lender has retained some portion of
its obligations hereunder, a new Note to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance Agreement and shall otherwise be in substantially the form of the
assigned Notes. The surrendered Notes shall be canceled and returned to the
Borrowers.

§18.4 Participations. Each Lender may sell participations to one or more Lenders
or other entities in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder, (b) such participation shall not entitle such participant to
any rights or privileges under this Agreement or any Loan Documents, including
without limitation, rights granted to the Lenders under §4.8, §4.9 and §4.10,
(c) such participation shall not entitle the participant to the right to approve
waivers, amendments or modifications, (d) such participant shall have no direct
rights against the Borrowers, (e) such participant shall be entitled to the
benefits of §4.4(b) (subject to the requirements of §4.4(c); it being understood
that the documentation required under §4.4(c) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to §18.1, provided that such Participant
(i) agrees to be subject to the provisions of §4.15 as if it were an assignee
under §18.1; and (ii) shall not be entitled to receive any greater payment under
§4.4(b) than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, (f) such sale is effected
in accordance with all applicable laws, and (g) such participant shall not be a
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by any of the Borrowers; provided,
however, such Lender may agree with the participant that it will not, without
the consent of the participant, agree to (i) increase, or extend the term or
extend the time or waive any requirement for the reduction or termination of,
such Lender’s Commitment, (ii) extend the date fixed for the payment of
principal of or interest on

 

115



--------------------------------------------------------------------------------

the Loans or portions thereof owing to such Lender (other than pursuant to an
extension of the Maturity Date pursuant to §2.12), (iii) reduce the amount of
any such payment of principal, (iv) reduce the rate at which interest is payable
thereon or (v) release any Borrower (except as otherwise permitted under §5.4,
§5.6 or §5.7). Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided
that, except as set forth below, no Lender shall have any obligation to disclose
all or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person, except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or except, upon request of Borrower, the Lender shall provide to
Borrower the identity of such participant and the amount of its participation.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Credit Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or any other central banking authority or to
such other Person as the Agent may approve to secure obligations of such
lenders. No such pledge or the enforcement thereof shall release the pledgor
Lender from its obligations hereunder or under any of the other Loan Documents.

§18.6 No Assignment by Loan Parties. The Loan Parties shall not assign or
transfer any of their rights or obligations under this Agreement without the
prior written consent of each of the Lenders.

§18.7 Disclosure. Borrowers agree to promptly and reasonably cooperate with any
Lender in connection with any proposed assignment or participation of all or any
portion of its Commitment. The Borrowers agree that in addition to disclosures
made in accordance with standard banking practices any Lender may disclose
information obtained by such Lender pursuant to this Agreement to assignees or
participants and potential assignees or participants hereunder. Each Lender
agrees for itself that it shall use reasonable efforts in accordance with its
customary procedures to hold confidential all non-public information obtained
from Borrowers that has been identified in writing as confidential by any of
them, and shall use reasonable efforts in accordance with its customary
procedures to not disclose such information to any other Person, it being
understood and agreed that, notwithstanding the foregoing, a Lender may make
(a) disclosures to its participants (provided such Persons are advised of the
provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual

 

116



--------------------------------------------------------------------------------

bona fide assignee, transferee or participant or their respective directors,
officers, employees, Affiliates, accountants, appraisers, legal counsel and
other professional advisors in connection with a potential or actual assignment
or transfer by such Lender of any Loans or any participations therein (provided
such Persons are advised of the provisions of this §18.7), (d) disclosures to
bank regulatory authorities or self-regulatory bodies with jurisdiction over
such Lender, or (e) disclosures required or requested by any other governmental
authority or representative thereof or pursuant to legal process; provided that,
unless specifically prohibited by applicable law or court order, each Lender
shall notify Borrowers of any request by any governmental authority or
representative thereof prior to disclosure (other than any such request in
connection with any examination of such Lender by such government authority) for
disclosure of any such non-public information prior to disclosure of such
information. In addition, each Lender may make disclosure of such information to
any contractual counterparty in swap agreements or such contractual
counterparty’s professional advisors (so long as such contractual counterparty
or professional advisors agree to be bound by the provisions of this §18.7).
Non-public information shall not include any information which is or
subsequently becomes publicly available other than as a result of a disclosure
of such information by a Lender, or prior to the delivery to such Lender is
within the possession of such Lender if such information is not known by such
Lender to be subject to another confidentiality agreement with or other
obligations of secrecy to the Borrowers, or is disclosed with the prior approval
of Borrowers. Nothing herein shall prohibit the disclosure of non-public
information to the extent necessary to enforce the Loan Documents.

§18.8 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§18.9 Amendments to Loan Documents. Upon any such assignment or participation,
the Borrowers shall, upon the request of the Agent, enter into such documents as
may be reasonably required by the Agent to modify the Loan Documents to reflect
such assignment or participation.

 

§19. NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”)
must be in writing and shall be deemed to have been properly given or served by
personal delivery or by sending same by overnight courier or by depositing same
in the United States Mail, postpaid and registered or certified, return receipt
requested, and addressed to the parties at the address set forth on Schedule 19.

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed

 

117



--------------------------------------------------------------------------------

address for which no notice was given shall be deemed to be receipt of the
Notice sent. By giving at least fifteen (15) days’ prior Notice thereof,
Borrowers, a Lender or Agent shall have the right from time to time and at any
time during the term of this Agreement to change their respective addresses and
each shall have the right to specify as its address any other address within the
United States of America.

 

§20. RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Loan Parties or their respective Subsidiaries arising out
of or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Lender and Agent, and the Loan Parties is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

 

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401.
THE BORROWERS, THE AGENT AND THE LENDERS AGREE THAT ANY SUIT FOR THE ENFORCEMENT
OF THIS AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE
STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE BORROWERS,
THE AGENT AND THE LENDERS FURTHER ACCEPT, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND (ii) WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT
FORUM. IN ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT
SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON
A NONEXCLUSIVE BASIS WHERE ANY COLLATERAL OR ASSETS OF BORROWERS EXIST AND THE
BORROWERS CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS. THE BORROWERS
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THE FOREGOING CHOICE OF NEW YORK LAW WAS A
MATERIAL INDUCEMENT TO THE AGENT AND THE LENDERS IN ENTERING INTO THIS AGREEMENT
AND IN MAKING THE LOANS HEREUNDER.

 

118



--------------------------------------------------------------------------------

§22. HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§23. COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

§24. ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents are intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE LOAN PARTIES, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN
ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS §25. EACH PARTY ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO
REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT EACH PARTY AGREES TO THE FOREGOING
AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

119



--------------------------------------------------------------------------------

§26. DEALINGS WITH THE LOAN PARTIES.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Loan Parties and their respective Subsidiaries or any of their
Affiliates regardless of the capacity of the Agent or the Lender hereunder. The
Lenders acknowledge that, pursuant to such activities, KeyBank or its Affiliates
may receive information regarding such Persons (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

 

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrowers of any terms of
this Agreement or such other instrument or the continuance of any Default or
Event of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Required Lenders and, with respect to any amendment of any term of this
Agreement or of any other instrument related hereto or mentioned herein, the
Borrowers or the Guarantors, as the case may be. Notwithstanding the foregoing,
none of the following may occur without the written consent of each Lender
adversely affected thereby: (a) a reduction in the rate of interest on the Notes
(other than a reduction or waiver of default interest); (b) any increase or
reduction in the amount of the Commitment of a Lender (except as provided in
§2.4 and §18.1); (c) a forgiveness, reduction or waiver of the principal of any
unpaid Loan or any interest thereon or fee payable under the Loan Documents;
(d) a change in the amount of any fee payable to a Lender hereunder; (e) the
postponement of any date fixed for any payment of principal of or interest on
the Loan or any fees payable under the Loan Documents; (f) an extension of the
Maturity Date (except as provided in §2.12); (g) a change in the manner of
distribution of any payments to the Lenders or the Agent; (h) the release of any
Borrower, any Collateral Property, or any material portion of any other
Collateral, or the release of any Guarantor or any reduction of Guarantor’s
liability under the Guaranty except as otherwise provided in §5.4, §5.6 or §5.7;
(i) an amendment of the definition of Required Lenders, Required Revolving
Credit Lenders, Required Term Loan Lenders, or of any requirement for consent by
all of the Lenders; (j) any modification to require a Revolving Credit Lender to
fund a pro rata share of a request for an advance of the Revolving Credit Loan
made by the Borrowers other than based on its Revolving Credit Commitment
Percentage; (k) an amendment to this §27; or (l) an amendment of any provision
of this Agreement or the Loan Documents which requires the approval of all of
the Lenders, the Required Lenders, the Required Revolving Credit Lenders, or the
Required Term Loan Lenders to require a lesser number of Lenders to approve such
action. The provisions of §14 may not be amended without the written consent of
the Agent. There shall be no amendment, modification or waiver of any provision
in the Loan Documents with respect to Swing Loans without the consent of the
Swing Loan Lender, nor any amendment, modification

 

120



--------------------------------------------------------------------------------

or waiver of any provision in the Loan Documents with respect to Letters of
Credit without the consent of the Issuing Lender. Notwithstanding anything to
the contrary herein, (i) any term of this Agreement or of any other Loan
Document relating to the rights or obligations of the Revolving Credit Lenders,
and not any other Lenders, may be amended, and the performance or observance by
Borrowers of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Required Revolving Credit Lenders or all Revolving Credit
Lenders directly and adversely affected thereby, as applicable (and for the
avoidance of doubt, consent of any Term Loan Lender shall not be required); and
(ii) any term of this Agreement or of any other Loan Document relating to the
rights or obligations of the Term Loan Lenders, and not any other Lenders, may
be amended, and the performance or observance by Borrowers of any such terms may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Required Term
Loan Lenders or all Term Loan Lenders directly or adversely affected thereby, as
applicable (and for the avoidance of doubt, consent of any Revolving Credit
Lender shall not be required). No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon. No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

§28. SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29. TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of Borrowers under this Agreement and the other Loan Documents.

 

§30. NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

 

121



--------------------------------------------------------------------------------

§31. REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to Borrowers of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to Borrowers or, in the case of any such mutilation, upon surrender
and cancellation of the applicable Note, Borrowers will execute and deliver, in
lieu thereof, a replacement Note, identical in form and substance to the
applicable Note and dated as of the date of the applicable Note and upon such
execution and delivery all references in the Loan Documents to such Note shall
be deemed to refer to such replacement Note.

 

§32. NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrowers, the Lenders, the Agent, the
Lender Hedge Provider, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. All conditions to the performance of the obligations
of the Agent and the Lenders under this Agreement, including the obligation to
make Loans and issue Letters of Credit, are imposed solely and exclusively for
the benefit of the Agent and the Lenders, and their permitted successors and
assigns, and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that the
Agent and the Lenders will refuse to make Loans or issue Letters of Credit in
the absence of strict compliance with any or all thereof and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by the
Agent and the Lenders at any time if in their sole discretion they deem it
desirable to do so. In particular, the Agent and the Lenders make no
representations and assume no obligations as to third parties concerning the
quality of the construction by the Borrowers or any of their Subsidiaries of any
development or the absence therefrom of defects.

 

§33. PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrowers that, pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies Borrowers,
which information includes names and addresses and other information that will
allow such Lender or the Agent, as applicable, to identify Borrowers in
accordance with the Patriot Act.

 

§34. [Reserved.]

 

122



--------------------------------------------------------------------------------

§35. JOINT AND SEVERAL LIABILITY.

Each of the Borrowers covenants and agrees that each and every covenant and
obligation of any Borrower hereunder and under the other Loan Documents shall be
the joint and several obligations of each Borrower.

 

§36. ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF BORROWERS.

§36.1 Attorney-in-Fact. For the purpose of implementing the joint borrower
provisions of the Loan Documents, the Borrowers hereby irrevocably appoint
Parent Borrower as their agent and attorney-in-fact for all purposes of the Loan
Documents, including the giving and receiving of notices and other
communications.

§36.2 Accommodation. It is understood and agreed that the handling of this
credit facility on a joint borrowing basis as set forth in this Agreement is
solely as an accommodation to the Borrowers and at their request. Accordingly,
the Agent and the Lenders are entitled to rely, and shall be exonerated from any
liability for relying upon, any Loan Request or any other request or
communication made by a purported officer of any Borrower without the need for
any consent or other authorization of any other Borrower and upon any
information or certificate provided on behalf of any Borrower by a purported
officer of such Borrower, and any such request or other action shall be fully
binding on each Borrower as if made by it.

§36.3 Waiver of Automatic or Supplemental Stay. Each of the Borrowers
represents, warrants and covenants to the Lenders and Agent that in the event of
the filing of any voluntary or involuntary petition in bankruptcy by or against
the other of the Loan Parties at any time following the execution and delivery
of this Agreement, none of the Loan Parties shall seek a supplemental stay or
any other relief, whether injunctive or otherwise, pursuant to Section 105 of
the Bankruptcy Code or any other provision of the Bankruptcy Code, to stay,
interdict, condition, reduce or inhibit the ability of the Lenders or Agent to
enforce any rights it has by virtue of this Agreement, the Loan Documents, or at
law or in equity, or any other rights the Lenders or Agent has, whether now or
hereafter acquired, against the other Loan Parties or against any property owned
by such other Loan Parties.

§36.4 Waiver of Defenses. To the extent permitted by applicable law, each of the
Borrowers hereby waives and agrees not to assert or take advantage of any
defense based upon:

(a) Any right to require Agent or the Lenders to proceed against the other
Borrowers or any other Person or to proceed against or exhaust any security held
by Agent or the Lenders at any time or to pursue any other remedy in Agent’s or
any Lender’s power or under any other agreement before proceeding against a
Borrower hereunder or under any other Loan Document;

(b) The defense of the statute of limitations in any action hereunder or the
payment or performance of any of the Obligations;

(c) Any defense that may arise by reason of the incapacity, lack of authority,
death or disability of any other Person or Persons or the failure of Agent or
any Lender to file or enforce a claim against the estate (in administration,
bankruptcy or any other proceeding) of any other Person or Persons;

 

123



--------------------------------------------------------------------------------

(d) Any failure on the part of Agent or any Lender to ascertain the extent or
nature of any Collateral or any insurance or other rights with respect thereto,
or the liability of any party liable under the Loan Documents or the obligations
evidenced or secured thereby;

(e) Demand, presentment for payment, notice of nonpayment, protest, notice of
protest and all other notices of any kind (except for such notices as are
specifically required to be provided to Borrowers pursuant to the Loan
Documents), or the lack of any thereof, including, without limiting the
generality of the foregoing, notice of the existence, creation or incurring of
any new or additional indebtedness or obligation or of any action or non-action
on the part of any Borrower, Agent, any Lender, any endorser or creditor of
Borrowers or on the part of any other Person whomsoever under this or any other
instrument in connection with any obligation or evidence of indebtedness held by
Agent or any Lender;

(f) Any defense based upon an election of remedies by Agent or any Lender,
including any election to proceed by judicial or nonjudicial foreclosure of any
security, whether real property or personal property security, or by deed in
lieu thereof, and whether or not every aspect of any foreclosure sale is
commercially reasonable, or any election of remedies, including remedies
relating to real property or personal property security, which destroys or
otherwise impairs the subrogation rights of a Borrower or the rights of a
Borrower to proceed against the other Borrowers for reimbursement, or both;

(g) Any right or claim of right to cause a marshaling of the assets of
Borrowers;

(h) Any principle or provision of law, statutory or otherwise, which is or might
be in conflict with the terms and provisions of this Agreement;

(i) Any duty on the part of Agent or any Lender to disclose to Borrowers any
facts Agent or any Lender may now or hereafter know about Loan Parties or the
Collateral, regardless of whether Agent or any Lender has reason to believe that
any such facts materially increase the risk beyond that which each Borrower
intends to assume or has reason to believe that such facts are unknown to
Borrowers or has a reasonable opportunity to communicate such facts to
Borrowers, it being understood and agreed that each Borrower is fully
responsible for being and keeping informed of the financial condition of the
other Loan Parties, of the condition of the Collateral Property or the
Collateral and of any and all circumstances bearing on the risk that liability
may be incurred by Borrowers hereunder and under the other Loan Documents;

(j) Any inaccuracy of any representation made by or on behalf of any Loan Party
contained in any Loan Document;

(k) Subject to compliance with the provisions of this Agreement, any sale or
assignment of the Loan Documents, or any interest therein;

(l) Subject to compliance with the provisions of this Agreement, any sale or
assignment by a Borrower or any other Person of any Collateral, or any portion
thereof or interest therein, not consented to by Agent or any Lender;

 

124



--------------------------------------------------------------------------------

(m) Any invalidity, irregularity or unenforceability, in whole or in part, of
any one or more of the Loan Documents;

(n) Any deficiencies in the Collateral or any deficiency in the ability of Agent
or any Lender to collect or to obtain performance from any Persons now or
hereafter liable for the payment and performance of any obligation hereby
guaranteed;

(o) An assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of the other
Borrowers) or any other stay provided under any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, shall operate or
be interpreted to stay, interdict, condition, reduce or inhibit the ability of
Agent or any Lender to enforce any of its rights, whether now or hereafter
required, which Agent or any Lender may have against a Loan Party or the
Collateral owned by it;

(p) Any modifications of the Loan Documents or any obligation of the Loan
Parties relating to the Loan by operation of law or by action of any court,
whether pursuant to the Bankruptcy Code, or any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, or otherwise;

(q) Any release of a Loan Party or of any other Person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law, Agent’s or the Lenders’ voluntary
act or otherwise;

(r) Any action, occurrence, event or matter consented to by the Loan Parties
under any provision hereof, or otherwise;

(s) The dissolution or termination of existence of any Loan Party;

(t) Subject to compliance with the provisions of this Agreement, any renewal,
extension, modification, amendment or another changes in the Obligations,
including but not limited to any material alteration of the terms of payment or
performance of the Obligations;

(u) Any defense of the Loan Parties, other than that of prior performance,
including without limitation, the invalidity, illegality or unenforceability of
any of the Obligations;

(v) To the fullest extent permitted by law, any other legal, equitable or surety
defenses whatsoever to which the Loan Parties might otherwise be entitled, it
being the intention that the obligations of Loan Parties hereunder and under the
other Loan Documents are absolute, unconditional and irrevocable; or

(w) Subject to compliance with the provisions of this Agreement, any lack of
notice of disposition or manner of disposition of any Collateral except for
notices required by law.

§36.5 Waiver. Each of the Borrowers waives, to the fullest extent that each may
lawfully so do, the benefit of all appraisement, valuation, stay, extension,
homestead, exemption

 

125



--------------------------------------------------------------------------------

and redemption laws which such Person may claim or seek to take advantage of in
order to prevent or hinder the enforcement of any of the Loan Documents or the
exercise by Lenders or Agent of any of their respective remedies under the Loan
Documents and, to the fullest extent that the Borrowers may lawfully so do, such
Person waives any and all right to have the assets comprised in the security
intended to be created by the Security Documents (including, without limitation,
those assets owned by the other of the Borrowers) marshaled upon any foreclosure
of the lien created by such Security Documents. Each of the Borrowers further
agrees that the Lenders and Agent shall be entitled to exercise their respective
rights and remedies under the Loan Documents or at law or in equity in such
order as they may elect. Without limiting the foregoing, each of the Borrowers
further agrees that upon the occurrence of an Event of Default, the Lenders and
Agent may exercise any of such rights and remedies without notice to either of
the Loan Parties except as required by law or the Loan Documents and agrees that
neither the Lenders nor Agent shall be required to proceed against the other of
the Loan Parties or any other Person or to proceed against or to exhaust any
other security held by the Lenders or Agent at any time or to pursue any other
remedy in Lender’s or Agent’s power or under any of the Loan Documents before
proceeding against a Borrower or its assets under the Loan Documents.

§36.6 Subordination. So long as the Loans are outstanding, each of the Borrowers
hereby expressly defers and agrees (a) not to assert any right of contribution
from or indemnity against the other, whether at law or in equity, arising from
any payments made by such Person pursuant to the terms of this Agreement or the
Loan Documents, and (b) not to proceed against the other for reimbursement of
any such payments. In connection with the foregoing, each of the Borrowers
expressly defers and agrees not to assert or take advantage of (i) any rights of
subrogation to the Lenders or Agent against the other of the Borrowers, (ii) any
rights to enforce any remedy which the Lenders or Agent may have against the
other of the Borrowers and any rights to participate in any Collateral or any
other assets of the other Borrowers. In addition to and without in any way
limiting the foregoing, each of the Borrowers hereby subordinates any and all
indebtedness it may now or hereafter owe to such other Borrowers to all
indebtedness of the Borrowers to the Lenders and Agent, and agrees with the
Lenders and Agent that neither of the Borrowers shall claim any offset or other
reduction of such Borrower’s obligations hereunder because of any such
indebtedness and shall not take any action to obtain any of the Collateral or
any other assets of the other Borrowers so long as the Loans are outstanding.

§36.7 Waiver of Rights Under Anti-Deficiency Rules. Without limiting any other
provision of this §36, each Borrower understands and acknowledges that, if the
Agent forecloses judicially or nonjudicially against any real property
Collateral for the Obligations, such foreclosure could impair or destroy any
right or ability that such Borrower may have to seek reimbursement,
contribution, or indemnification for any amounts paid by such Borrower under
this Agreement. Each Borrower further understands and acknowledges that in the
absence of this waiver such potential impairment or destruction of such
Borrower’s rights, if any, may entitle such Borrower to assert a defense to this
Agreement based on California Code of Civil Procedure §580d as interpreted in
Union Bank v. Gradsky, (1968) 265 CA 2d 40, 71 CR 64, on the grounds, among
others, that the Agent or the Lenders should be estopped from pursuing such
Borrower because their election to foreclose may have impaired or destroyed such
subrogation, reimbursement, contribution, or indemnification rights of such
Borrower. By execution of this Agreement, each Borrower intentionally, freely,
irrevocably, and unconditionally: (i) waives and relinquishes that defense and
agrees that such Borrower will be

 

126



--------------------------------------------------------------------------------

liable under this Agreement even though the Agent has foreclosed judicially or
nonjudicially against any real or personal property Collateral for the
Obligations; (ii) agrees that such Borrower will not assert that defense in any
action or proceeding which the Agent or the Lenders may bring to enforce this
Agreement; and (iii) acknowledges and agrees that until the Obligations have
been paid in full in cash, the rights and defenses waived by such Borrower in
this Agreement include any right or defense that such Borrower may have or be
entitled to assert based on or arising out of California Civil Code §2848, to
the extent now or hereafter applicable.

§36.8 Further Waivers. Each Borrower intentionally, freely, irrevocably and
unconditionally waives and relinquishes all rights which may be available to it
under any provision of California law or under any California judicial decision,
including, without limitation, Section 580a and 726(b) of the California Code of
Civil Procedure, to limit the amount of any deficiency judgment or other
judgment which may be obtained against such Borrower under this Agreement to not
more than the amount by which the unpaid Obligations exceeds the fair market
value or fair value of any real or personal property of such Borrower securing
the Obligations, including, without limitation, all rights to an appraisement
of, judicial or other hearing on, or other determination of the value of said
property. Each Borrower acknowledges and agrees that, as a result of the
foregoing waiver, the Agent or the Lenders may recover from such Borrower an
amount which, when combined with the value of any real or personal property
foreclosed upon by the Agent (or the proceeds of the sale of which have been
received by the Agent and the Lenders) and any sums collected by the Agent and
the Lenders from any other Borrower, the other guarantors or other Persons,
might temporarily exceed the amount of the Obligations.

 

§37. ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.

(a) Without limiting any other provision of §36, each Subsidiary Borrower
acknowledges that it has received, or will receive, significant financial and
other benefits, either directly or indirectly, from the proceeds of the Loans
made by the Lenders to the Borrowers pursuant to this Agreement; that the
benefits received by such Subsidiary Borrower are reasonably equivalent
consideration for such Subsidiary Borrower’s execution of this Agreement and the
other Loan Documents to which it is a party; and that such benefits include,
without limitation, the access to capital afforded to the Borrowers pursuant to
this Agreement from which the activities of such Subsidiary Borrower will be
supported, the refinancing of certain existing indebtedness of such Subsidiary
Borrower secured by such Subsidiary Borrower’s Collateral Property from the
proceeds of the Loans, and the ability to refinance that indebtedness at a lower
interest rate and otherwise on more favorable terms than would be available to
it if the Collateral Property owned by such Subsidiary Borrower were being
financed on a stand-alone basis and not as part of a pool of assets comprising
the security for the Obligations. Each Subsidiary Borrower is executing this
Agreement and the other Loan Documents in consideration of those benefits
received by it and each Subsidiary Borrower desires to enter into an allocation
and contribution agreement with each other Subsidiary Borrower as set forth in
this §37 and agrees to subordinate and subrogate any rights or claims it may
have against other Subsidiary Borrowers as and to the extent set forth in §36.

 

127



--------------------------------------------------------------------------------

(b) In the event any one or more Subsidiary Borrowers (any such Subsidiary
Borrower, a “Funding Borrower”) is deemed to have paid an amount in excess of
the principal amount attributable to it (such principal amount, the “Allocable
Principal Balance”) (any deemed payment in excess of the applicable Allocable
Principal Balance, a “Contribution”) as a result of (a) such Funding Borrower’s
payment of and/or performance on the Obligations and/or (b) Agent’s and/or any
Lender’s realization on the Collateral owned by such Funding Borrower (whether
by foreclosure, deed in lieu of foreclosure, private sale or other means), then
after payment in full of the Loans and the satisfaction of all of Subsidiary
Borrowers’ other obligations under the Loan Documents, such Funding Borrower
shall be entitled to contribution from each benefited Subsidiary Borrower for
the amount of the Contribution so benefited (any such contribution, a
“Reimbursement Contribution”), up to such benefited Subsidiary Borrower’s then
current Allocable Principal Balance. Any Reimbursement Contributions required to
be made hereunder shall, subject to §36, be made within ten (10) days after
demand therefor.

(c) If a Subsidiary Borrower (a “Defaulting Borrower”) shall have failed to make
a Reimbursement Contribution as hereinabove provided, after the later to occur
of (a) payment of the Loan in full and the satisfaction of all of all Subsidiary
Borrowers’ other obligations to Lenders or (b) the date which is 366 days after
the payment in full of the Loans, the Funding Borrower to whom such
Reimbursement Contribution is owed shall be subrogated to the rights of Lenders
against such Defaulting Borrower, including the right to receive a portion of
such Defaulting Borrower’s Collateral in an amount equal to the Reimbursement
Contribution payment required hereunder that such Defaulting Borrower failed to
make; provided, however, if Agent returns any payments in connection with a
bankruptcy of a Subsidiary Borrower, all other Subsidiary Borrowers shall
jointly and severally pay to Agent and Lenders all such amounts returned,
together with interest at the Default Rate accruing from and after the date on
which such amounts were returned.

(d) In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from Defaulting Borrowers
pursuant hereto shall be equitably allocated among such Funding Borrowers. In
the event that at any time any Subsidiary Borrower pays an amount hereunder in
excess of the amount calculated pursuant to this paragraph, that Subsidiary
Borrower shall be deemed to be a Funding Borrower to the extent of such excess
and shall be entitled to a Reimbursement Contribution from the other Borrowers
in accordance with the provisions of this §37.

(e) It is the intent of each Subsidiary Borrower, the Agent and the Lenders that
in any proceeding under the Bankruptcy Code or any similar debtor relief laws,
such Subsidiary Borrower’s maximum obligation hereunder shall equal, but not
exceed, the maximum amount which would not otherwise cause the obligations of
such Subsidiary Borrower hereunder (or any other obligations of such Subsidiary
Borrower to the Agent and the Lenders under the Loan Documents) to be avoidable
or unenforceable against such Subsidiary Borrower in such proceeding as a result
of applicable Laws, including, without limitation, (i) Section 548 of the
Bankruptcy Code and (ii) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise. The Laws under which the possible avoidance or
unenforceability of the obligations of such Subsidiary Borrower hereunder (or
any other obligations of such Subsidiary Borrower to

 

128



--------------------------------------------------------------------------------

the Agent and the Lenders under the Loan Documents) shall be determined in any
such proceeding are referred to herein as “Avoidance Provisions”. Accordingly,
to the extent that the obligations of a Subsidiary Borrower hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Subsidiary Borrower shall be liable hereunder shall
be reduced to the greater of (A) the amount which, as of the time any of the
Obligations are deemed to have been incurred by such Subsidiary Borrower under
the Avoidance Provisions, would not cause the obligations of such Subsidiary
Borrower hereunder (or any other obligations of such Subsidiary Borrower to the
Agent and the Lenders under the Loan Documents), to be subject to avoidance
under the Avoidance Provisions or (B) the amount which, as of the time demand is
made hereunder upon such Subsidiary Borrower for payment on account of the
Obligations, would not cause the obligations of such Subsidiary Borrower
hereunder (or any other obligations of such Subsidiary Borrower to the Agent and
the Lenders under the Loan Documents), to be subject to avoidance under the
Avoidance Provisions. The provisions of this §37(e) are intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Subsidiary Borrower hereunder to be
subject to avoidance under the Avoidance Provisions, and no Subsidiary Borrower
or any other Person shall have any right or claim under this Section as against
the Agent and the Lenders that would not otherwise be available to such Person
under the Avoidance Provisions.

 

§38. RECOURSE PROVISIONS.

(a) Borrower Fully Liable. Borrowers shall be fully liable for the Loan, the
Letters of Credit, and the Obligations of Borrower to each of the Lenders.

(b) Additional Matters. To the extent permitted under applicable law, nothing
contained in these provisions or elsewhere shall limit the right of Agent or any
of the Lenders to obtain injunctive relief or to pursue equitable remedies under
any of the Loan Documents, or to pursue common law remedies for matters
constituting fraud, or misappropriation of rents, or insurance or condemnation
proceeds, against any party.

[Remainder of page intentionally left blank.]

 

129



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

BORROWERS: INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited
partnership By:   Independence Realty Trust, Inc.,   a Maryland Corporation, its
general partner By:  

/s/ Farrell Ender

Name:   Farrell Ender Title:   President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[$325MM Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

  BAYVIEW CLUB APARTMENTS INDIANA, LLC,   a Delaware limited liability company  
By:   Independence Realty Operating Partnership, LP, a     Delaware limited
partnership, its sole member     By:   Independence Realty Trust, Inc., a
Maryland       corporation, its general partner       By:  

/s/ Farrell Ender

      Name:   Farrell Ender       Title:   President   TS VINTAGE, LLC,   a
Delaware limited liability company   By:   IR TS Op Co, LLC, a Delaware limited
liability company, successor by conversion to Trade Street Operating
Partnership, LP, its sole member     By:  

Independence Realty Operating Partnership, LP,

a Delaware limited partnership, its sole member

      By:   Independence Realty Trust, Inc., a Maryland corporation, its general
partner         By:  

/s/ Farrell Ender

        Name:   Farrell Ender         Title:   President

 

[$325MM Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

   TS CRAIG RANCH, LLC,    a Delaware limited liability company    By:    IR TS
Op Co, LLC, a Delaware limited liability company, successor by conversion to
Trade Street Operating Partnership, LP, its sole member       By:   

Independence Realty Operating Partnership, LP,

a Delaware limited partnership, its sole member

         By:    Independence Realty Trust, Inc., a Maryland corporation, its
general partner             By:   

/s/ Farrell Ender

            Name:    Farrell Ender             Title:    President    TS BIG
CREEK, LLC,    a Delaware limited liability company    By:    IR TS Op Co, LLC,
a Delaware limited liability company, successor by conversion to Trade Street
Operating Partnership, LP, its sole member       By:   

Independence Realty Operating Partnership, LP,

a Delaware limited partnership, its sole member

         By:    Independence Realty Trust, Inc., a Maryland corporation, its
general partner             By:   

/s/ Farrell Ender

            Name:    Farrell Ender             Title:    President

 

[$325MM Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

   TS GOOSE CREEK, LLC,    a Delaware limited liability company    By:    IR TS
Op Co, LLC, a Delaware limited liability company, successor by conversion to
Trade Street Operating Partnership, LP, its sole member       By:   

Independence Realty Operating Partnership, LP,

a Delaware limited partnership, its sole member

         By:    Independence Realty Trust, Inc., a Maryland corporation, its
general partner             By:   

/s/ Farrell Ender

            Name:    Farrell Ender             Title:    President    TS
WESTMONT, LLC,    a Delaware limited liability company    By:    IR TS Op Co,
LLC, a Delaware limited liability company, successor by conversion to Trade
Street Operating Partnership, LP, its sole member       By:   

Independence Realty Operating Partnership, LP,

a Delaware limited partnership, its sole member

         By:    Independence Realty Trust, Inc., a Maryland corporation, its
general partner             By:   

/s/ Farrell Ender

            Name:    Farrell Ender             Title:    President

 

[$325MM Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

 

TS MILLER CREEK, LLC,

a Delaware limited liability company

  By:    IR TS Op Co, LLC, a Delaware limited liability company, successor by
conversion to Trade Street Operating Partnership, LP, its sole member      By:
  

Independence Realty Operating Partnership, LP,

a Delaware limited partnership, its sole member

        By:    Independence Realty Trust, Inc., a Maryland corporation, its
general partner            By:   

/s/ Farrell Ender

           Name:    Farrell Ender            Title:    President   WAKE FOREST
APARTMENTS LLC,   a Delaware limited liability company   By:    IR TS Op Co,
LLC, a Delaware limited liability company, successor by conversion to Trade
Street Operating Partnership, LP, its sole member      By:   

Independence Realty Operating Partnership, LP,

a Delaware limited partnership, its sole member

        By:    Independence Realty Trust, Inc., a Maryland corporation, its
general partner            By:   

/s/ Farrell Ender

           Name:    Farrell Ender            Title:    President

 

[$325MM Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

 

BSF-ARBORS RIVER OAKS, LLC,

a Florida limited liability company

  By:  

TS Manager, LLC, a Florida limited liability

company, its manager

    By:   IR TS Op Co, LLC, a Delaware limited liability company, successor by
conversion to Trade Street Operating Partnership, LP, its sole member       By:
 

Independence Realty Operating Partnership,

LP, a Delaware limited partnership, its sole member

        By:  

Independence Realty Trust, Inc.,

a Maryland corporation,

its general partner

          By:  

/s/ Farrell Ender

          Name:   Farrell Ender           Title:   President   BSF LAKESHORE,
LLC,   a Florida limited liability company   By:  

TS Manager, LLC, a Florida limited liability

company, its manager

    By:   IR TS Op Co, LLC, a Delaware limited liability company, successor by
conversion to Trade Street Operating Partnership, LP, its sole member       By:
  Independence Realty Operating Partnership,         LP, a Delaware limited
partnership, its sole member         By:  

Independence Realty Trust, Inc.,

a Maryland corporation,

its general partner

          By:  

/s/ Farrell Ender

          Name:   Farrell Ender           Title:   President

 

[$325MM Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

   BSF TRAILS, LLC,    a Florida limited liability company    By:    TS Manager,
LLC, a Florida limited liability company, its manager       By:    IR TS Op Co,
LLC, a Delaware limited liability company, successor by conversion to Trade
Street Operating Partnership, LP, its sole member          By:   

Independence Realty Operating Partnership, LP,

a Delaware limited partnership, its sole member

            By:   

Independence Realty Trust, Inc.,

a Maryland corporation,

its general partner

               By:   

/s/ Farrell Ender

               Name:    Farrell Ender                Title:    President    FOX
PARTNERS, LLC,    a Texas limited liability company    By:    TS Manager, LLC, a
Florida limited liability company, its manager       By:    IR TS Op Co, LLC, a
Delaware limited liability company, successor by conversion to Trade Street
Operating Partnership, LP, its sole member          By:   

Independence Realty Operating Partnership, LP,

a Delaware limited partnership, its sole member

            By:   

Independence Realty Trust, Inc.,

a Maryland corporation,

its general partner

               By:   

/s/ Farrell Ender

               Name:    Farrell Ender                Title:    President

 

[$325MM Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

  MERCE PARTNERS, LLC,   a Texas limited liability company   By:   TS Manager,
LLC, a Florida limited liability     company, its manager    

By:

  IR TS Op Co, LLC, a Delaware limited liability company, successor by
conversion to Trade Street Operating Partnership, LP, its sole member       By:
 

Independence Realty Operating Partnership, LP,

a Delaware limited partnership,

its sole member

        By:   Independence Realty Trust, Inc.,          

a Maryland corporation,

its general partner

          By:  

/s/ Farrell Ender

          Name:   Farrell Ender           Title:   President   JLC/BUSF
ASSOCIATES, LLC,   a Delaware limited liability company   By:   TS Manager, LLC,
a Florida limited liability     company, its manager     By:  

IR TS Op Co, LLC, a Delaware limited liability

company, successor by conversion to Trade Street Operating Partnership, LP, its
sole member

      By:  

Independence Realty Operating Partnership, LP,

a Delaware limited partnership,

its sole member

        By:   Independence Realty Trust, Inc.,           a Maryland corporation,
          its general partner           By:  

/s/ Farrell Ender

          Name:   Farrell Ender           Title:   President

 

[$325MM Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

 

POINTE AT CANYON RIDGE, LLC,

a Georgia limited liability company

  By:   JLC/BUSF Associates, LLC, a Delaware limited liability company, its sole
member     By:   TS Manager, LLC, a Florida limited liability company, its
manager       By:   IR TS Op Co, LLC, a Delaware limited liability company,
successor by conversion to Trade Street Operating Partnership, LP, its sole
member         By:   Independence Realty Operating Partnership, LP, a Delaware
limited partnership, its sole member           By:   Independence Realty Trust,
Inc.,            

a Maryland corporation,

its general partner

            By:  

/s/ Farrell Ender

            Name:   Farrell Ender             Title:   President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[$325MM Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

AGENT AND LENDER: KEYBANK NATIONAL ASSOCIATION, as Lender, Issuing Lender, Swing
Loan Lender, and as Agent By:  

/s/ Christopher T. Neil

Name:   Christopher T. Neil Title:   Senior Relationship Manager

KeyBank National Association

225 Franklin Street

Boston, Massachusetts 02110

Attention:       Christopher T. Neil

Telephone:      617-385-6202

Facsimile:       617-385-6293

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[$325MM Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

LENDER: THE HUNTINGTON NATIONAL BANK, a national banking association By:  

/s/ Florentina Djulvezan

Name:   Florentina Djulvezan Title:   Assistant Vice President

The Huntington National Bank

200 Public Square, CM17

Cleveland, OH 44114

Attention: Scott Childs

Telephone: 216-515-6529

Facsimile: 888-987-9315

 

[$325MM Credit Agreement – Signature Page]